Exhibit 10.1
ARRANGEMENT AGREEMENT
Among
GAMEHOST INCOME FUND
and
ONCOTHYREON INC., ONCOTHYREON CANADA INC. and 0811769 B.C. ULC
February 17, 2010

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE 1 INTERPRETATION
    1  
 
       
1.1 Definitions
    1  
1.2 Interpretation Not Affected by Headings, etc.
    11  
1.3 Number, etc.
    11  
1.4 Date for Any Action
    11  
1.5 Entire Agreement
    11  
1.6 Currency
    11  
1.7 Accounting Matters
    11  
1.8 Disclosure in Writing
    11  
1.9 Interpretation Not Affected by Party Drafting
    11  
1.10 Trust Power and Authority
    12  
1.11 Exhibits
    12  
 
       
ARTICLE 2 THE ARRANGEMENT
    12  
 
       
2.1 Plan of Arrangement
    12  
2.2 Interim Order
    12  
2.3 Information Circulars and Meetings
    13  
2.4 Effective Date
    13  
 
       
ARTICLE 3 COVENANTS
    13  
 
       
3.1 Covenants of Gamehost
    13  
3.2 Covenants of Onco US
    15  
3.3 Mutual Covenants Regarding the Arrangement
    19  
3.4 Mutual Covenants Regarding Non-Solicitation
    20  
 
       
ARTICLE 4 REPRESENTATIONS AND WARRANTIES
    22  
 
       
4.1 Representations and Warranties of Gamehost
    22  
4.2 Representations and Warranties of Onco US
    24  
4.3 Limitations on Claims for Losses
    29  
 
       
ARTICLE 5 CONDITIONS PRECEDENT
    29  
 
       
5.1 Mutual Conditions Precedent
    29  
5.2 Additional Conditions to Obligations of Gamehost
    30  
5.3 Additional Conditions to Obligations of Onco US
    33  
5.4 Notice and Effect of Failure to Comply with Conditions
    34  
5.5 Satisfaction of Conditions
    34  
 
       
ARTICLE 6 AMENDMENT
    34  
 
       
6.1 Amendment
    34  
 
       
ARTICLE 7 TERMINATION
    35  
 
       
7.1 Termination
    35  
7.2 Notice and Cure Provisions
    36  
7.3 Termination Fee
    36  
7.4 Damages and Remedies
    37  
 
       
ARTICLE 8 CONFIDENTIALITY
    38  
 
       
8.1 Confidentiality
    38  

i



--------------------------------------------------------------------------------



 



         
ARTICLE 9 NOTICES
    39  
 
       
9.1 Notices
    39  
 
       
ARTICLE 10 GENERAL
    40  
 
       
10.1 Binding Effect
    40  
10.2 Assignment
    40  
10.3 Disclosure
    40  
10.4 Costs
    41  
10.5 Severability
    41  
10.6 Further Assurances
    41  
10.7 Time of Essence
    41  
10.8 Governing Law
    41  
10.9 Waiver
    41  
10.10 Obligations
    42  
10.11 Counterparts
    43  
 
       
EXHIBIT A — PLAN OF ARRANGEMENT
    A-1  
EXHIBIT B — FORM OF INDEMNITY AGREEMENT
    B-1  
EXHIBIT C — REQUIRED APPROVALS
    C-1  
EXHIBIT D — FORM OF GAMEHOST RESOLUTION
    D-1  
EXHIBIT E — FORM OF DIVESTITURE AGREEMENT
    E-1  
EXHIBIT F – PRE-ARRANGEMENT TRANSACTIONS
    F-1  

ii



--------------------------------------------------------------------------------



 



ARRANGEMENT AGREEMENT
THIS ARRANGEMENT AGREEMENT is dated as of the 17th day of February, 2010,
AMONG:
GAMEHOST INCOME FUND, a trust created under the Laws of the Province of Alberta
(hereinafter referred to as “Gamehost”)
AND:
ONCOTHYREON INC., a corporation subsisting under the Laws of the State of
Delaware (hereinafter referred to as “Onco US”);
ONCOTHYREON CANADA INC., a corporation subsisting under the Laws of Canada
(hereinafter referred to as “Onco Alberta”); and
0811769 B.C. ULC, an unlimited liability corporation subsisting under the Laws
of the Province of British Columbia (hereinafter referred to as “Onco BC”)
WHEREAS:

  1.   Onco Alberta and Onco BC are indirect wholly-owned subsidiaries of Onco
US and Onco Alberta is a direct wholly-owned subsidiary of Onco BC;     2.  
Onco BC and Onco Alberta each desire to reorganize their capital structure,
including the continuation of their existing businesses by a new corporation;  
  3.   Gamehost desires to convert its capital structure from an income trust to
a corporation;     4.   The Parties intend to carry out the transactions
contemplated herein by way of an arrangement under the provisions of the ABCA;
and     5.   The Parties have entered into this Agreement to provide for the
matters referred to in the foregoing recitals and for other matters relating to
such arrangement.

NOW THEREFORE, in consideration of the covenants and agreements herein contained
and other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged), the Parties hereto do hereby covenant and agree as
follows:
ARTICLE 1
INTERPRETATION
1.1 Definitions
In this Agreement, unless there is something in the context or subject matter
inconsistent therewith, the following defined terms have the meanings
hereinafter set forth:
“ABCA” means the Business Corporations Act (Alberta), as amended, including the
regulations promulgated thereunder;

 



--------------------------------------------------------------------------------



 



“ACTA” means the Alberta Corporate Tax Act, as amended, including the
regulations promulgated thereunder;
“Acquisition Proposal” means any inquiry or the making of any proposal to Onco
Alberta, Onco BC or Gamehost or any of their respective security holders, as the
case may be, from any Person which constitutes, or may reasonably be expected to
lead to (in either case whether in one transaction or a series of transactions):

  (i)   an acquisition from Onco Alberta, Onco BC or Gamehost or any of their
respective security holders, as the case may be, or issuance of, any equity or
debt securities of such Party or its Subsidiaries;     (ii)   any acquisition of
any of the assets of Onco Alberta, Onco BC or Gamehost;     (iii)   an
acquisition, merger, amalgamation, reorganization, arrangement or similar
transaction involving Onco Alberta, Onco BC or Gamehost or any of their
respective Subsidiaries; or     (iv)   any take-over bid, issuer bid, exchange
offer, recapitalization, liquidation, dissolution or reorganization in respect
of Onco Alberta, Onco BC or Gamehost or any of their respective security
holders;

except for:

  (A)   any such transaction which does not preclude, delay or have an adverse
effect on, the Arrangement or the benefits thereof to the Other Party hereto
including, without limitation, the Pre-Arrangement Transactions and the Gamehost
Proposed Transactions; and     (B)   a Gamehost Secondary Arrangement;

“Agreement”, “herein”, “hereof”, “hereto”, “hereunder” and similar expressions
mean and refer to this arrangement agreement (including the schedules hereto) as
supplemented, modified or amended, and not to any particular article, section,
schedule or other portion hereof;
“Alternative Proposal” has the meaning ascribed thereto in Section 3.4(b)(v);
“Applicable Laws”, in the context that refers to one or more Persons, means the
Laws that apply to such Person or Persons or its or their business activities,
undertaking, property, assets or securities and emanate from a Person having
jurisdiction over the Person or Persons or its or their business, activities,
undertaking, property, assets or securities;
“Arrangement” means the arrangement pursuant to Section 193 of the ABCA set
forth in the Plan of Arrangement;
“Articles of Arrangement” means one or more articles of arrangement in respect
of the Arrangement required under Subsection 193(10) of the ABCA to be sent to
the Registrar after the Final Order has been granted so as to give effect to the
Arrangement, which shall be in form and content satisfactory to each of Gamehost
and Onco US, acting reasonably;
“Assessment” has the meaning ascribed thereto in Section 3.2(p);

2



--------------------------------------------------------------------------------



 



“Business Day” means a day other than a Saturday, Sunday or other than a day
when banks in the Cities of Calgary, Alberta and Edmonton, Alberta are not
generally open for business;
“Canadian Securities Laws” means, collectively, and as the context may require,
the securities legislation of each of the provinces and territories of Canada,
and the rules, regulations and policies published and/or promulgated thereunder,
as such may be amended from time to time prior to the Effective Date;
“Certificate” means the certificate or certificates or confirmation of filing
which may be issued by the Registrar pursuant to Subsection 193(11) of the ABCA
in respect of the Arrangement;
“Claim” means any claim, action, demand, cause of action, suit, complaint,
proceeding, arbitration, judgment, settlement, award, assessment, re-assessment,
order, investigation, enquiry or hearing made or threatened;
“Closing Time” means 12:00 noon (Calgary time) on the Effective Date, unless
otherwise agreed to by Gamehost and Onco US;
“Confidential Information” has the meaning ascribed thereto in Section 8.1;
“Court” means the Court of Queen’s Bench of Alberta;
“Deadline” means April 30, 2010;
“Divestiture Agreement” means the divestiture agreement to be entered into among
Onco BC, Onco Alberta and Onco Alberta Subco, and to be intervened by Gamehost
(or an affiliate thereof) and New Onco, which provides for the assignment of the
assets and assumption of the liabilities from Onco BC and Onco Alberta to Onco
Alberta Subco (other than the shares of Onco Alberta owned by Onco BC or as
otherwise specified therein) as part of the Plan of Arrangement, in the form set
out in Exhibit E hereto;
“Effective Date” means the date the Arrangement becomes effective under the
ABCA;
“Effective Time” means 12:01 a.m. (Calgary time) on the Effective Date;
“Environmental Laws” means all federal, municipal or local Laws of any
Governmental Entity or of any court, tribunal or other similar body, relating to
environmental or health matters, including legislation governing the use and
storage of Hazardous Substances;
“Final Order” means the order of the Court approving the Plan of Arrangement
pursuant to Subsection 193(9) of the ABCA, as such order may be affirmed,
amended or modified by any court of competent jurisdiction;
“GAAP” has the meaning ascribed thereto in Section 1.7;
“Gamehost” means Gamehost Income Fund, an open-ended unincorporated investment
trust established under the laws of the Province of Alberta pursuant to the
Gamehost Trust Agreement;
“Gamehost Administrator” means Gamehost Management Inc., a corporation
subsisting under the laws of the Province of Alberta which acts as administrator
of Gamehost;
“Gamehost Board of Trustees” means the board of trustees of Gamehost as it may
be comprised from time to time;

3



--------------------------------------------------------------------------------



 



“Gamehost Disclosure Letter” means the letter dated as of the date hereof and
delivered by Gamehost to Onco US on or prior to the date hereof;
“Gamehost Financial Statements” means, collectively, the audited comparative
consolidated financial statements of Gamehost as at and for the years ended
December 31, 2008 and 2007, together with the notes thereto and the auditors’
report thereon and the unaudited comparative consolidated financial statements
of Gamehost as at and for the nine month periods ended September 31, 2009 and
2008, together with the notes thereto;
“Gamehost Information Circular” means the information circular of Gamehost to be
sent by Gamehost to the Gamehost Security Holders in connection with the
Gamehost Meeting;
“Gamehost LP” means Gamehost Limited Partnership, a limited partnership
established pursuant to the Laws of the Province of Alberta;
“Gamehost Meeting” means the special meeting of the Gamehost Security Holders to
be held to consider the Gamehost Resolution and related matters, and any
adjournment(s) thereof;
“Gamehost Proposed Transactions” means the transactions described as such in the
Gamehost Disclosure Letter;
“Gamehost Public Record” means all information filed by Gamehost after
December 31, 2008 with any securities commission or similar regulatory authority
in compliance, or intended compliance, with Canadian Securities Laws;
“Gamehost Resolution” means the special resolution of the Gamehost Security
Holders to be considered at the Gamehost Meeting approving the Plan of
Arrangement and the Gamehost Secondary Arrangement, and further providing that
the Gamehost Secondary Arrangement will only be proceeded with if this
Arrangement Agreement is terminated in accordance with its terms;
“Gamehost Required Approvals” means, the third party and Governmental Entity
approvals and consents listed in Schedule C hereof which are required by
Gamehost to be received on or prior to the Effective Time in order to complete
the Arrangement;
“Gamehost Trust Indenture” means the trust agreement dated April 9, 2003 between
the original trustees of Gamehost and the initial unitholder of Gamehost, as
amended from time to time or as may be amended from time to time;
“Gamehost Secondary Arrangement” means any internal reorganization of Gamehost
and its Subsidiaries that Gamehost may consider and pursue to convert its
capital structure from an income trust to a corporation, as an alternative to
the Arrangement contemplated hereby should the Arrangement contemplated hereby
not be capable of being completed due to a termination of this Agreement on its
terms;
“Gamehost Security Holders” means the holders of:

  (i)   issued and outstanding Gamehost Units; and     (ii)   issued and
outstanding Gamehost Subsidiary LP Exchangeable Units;

4



--------------------------------------------------------------------------------



 



“Gamehost Subsidiary LP Exchangeable Units” means the class B limited
partnership units of Gamehost LP;
“Gamehost Units” means the trust units of Gamehost;
“Governmental Entity” means any:

  (i)   multinational, federal, provincial, state, regional, municipal, local or
other government or any governmental or public department, court, tribunal,
arbitral body, commission, board, bureau or agency,     (ii)   any subdivision,
agent, commission, board or authority of any of the foregoing, or     (iii)  
any quasi-governmental or private body exercising any regulatory, expropriation
or taxing authority under or for the account of any of the foregoing;

“Hazardous Substances” means any pollutant, contaminant, waste of any nature,
hazardous substance, hazardous material, toxic substance, dangerous substance or
dangerous good as defined, judicially interpreted or identified in any
Environmental Laws;
“Indemnity Agreement” means the indemnity agreement, in the form set out in
Exhibit E hereto, to be entered into by the parties contemplated thereby on the
Effective Date;
“Intellectual Property” or “Intellectual Property Rights” means:

  (i)   any and all proprietary rights provided under:

  (A)   patent law;     (B)   copyright law (including moral rights);     (C)  
trade-mark law;     (D)   design patent or industrial design law;     (E)  
semi-conductor chip or mask work or integrated circuit topography law; or    
(F)   any other statutory provision or common law principle applicable to this
Agreement, including trade secret law, which may provide a right in either
hardware, software, information (including Confidential Information),
trademarks, ideas, formulae, algorithms, concepts, inventions, processes or
know-how generally, or the expression or use of the same;

  (ii)   any and all applications, registrations, licenses, sub-licenses,
franchises, agreements or any other evidence of a right in any of the foregoing;
and     (iii)   all licenses and waivers and benefits of waivers of the
intellectual property rights set out in (i) and (ii) above, all future income
and proceeds from the intellectual property rights set out in (i) and
(ii) above, and all rights to damages and profits by reason of the infringement
or violation of any of the intellectual property rights set out in (i) and
(ii) above;

5



--------------------------------------------------------------------------------



 



“Initial Court Order” means the order of the Court approving certain amendments
to the plan of arrangement involving Onco Alberta, Onco BC and Onco US that was
effective December 10, 2007, in the form agreed to by Gamehost and Onco US prior
to the entering into of this Agreement, or as otherwise directed by the Court
and acceptable to Gamehost in its sole discretion, acting reasonably;
“Interim Order” means an interim order of the Court concerning the Plan of
Arrangement under subsection 193(4) of the ABCA, containing declarations and
directions with respect to the Arrangement and the holding of the Gamehost
Meeting, as such order may be affirmed, amended or modified by any court of
competent jurisdiction;
“ITA” means the Income Tax Act (Canada), including the regulations thereunder,
as amended;
“Laws” means all laws, statutes, regulations, by-laws, statutory rules, orders,
ordinances, protocols, codes, guidelines, notices, directions (including all
Canadian Securities Laws, U.S. Securities Laws and Environmental Laws), and
terms and conditions of any grant of approval, permission, authority or license
of any court, Governmental Entity, statutory body or self-regulatory authority
(including the TSX);
“Mailing Deadline” has the meaning ascribed thereto in Section 3.3(g);
“Material Acquisition Proposal” means any inquiry or the making of any proposal
to such Party or its security holders, as the case may be, from any Person which
constitutes, or may reasonably be expected to lead to (in either case in one
transaction or a series of transactions):

  (i)   an acquisition from such Party or its security holders, as the case may
be, or the issuance of, equity securities representing more than 20% of the
outstanding securities of such Party or debt securities with a principal amount
more than 20% of the book value of the assets of such Party;     (ii)   any
acquisition of assets representing more than 20% of the book value of the assets
of such Party; or     (iii)   an acquisition, merger, amalgamation,
reorganization, arrangement or other similar transaction involving such Party
which results in the security holders of such Party holding less than 80% of the
equity securities of such Party or the resulting entity on completion of the
transaction;

except for any such transaction which does not preclude, delay or have an
adverse effect on, the Arrangement or the benefits thereof to the Other Party
hereto including, without limitation, the Pre-Arrangement Transactions and the
Gamehost Proposed Transactions. Calculations for this definition shall be based
on the values and numbers in the most recent financial information of the
applicable Party which is available;
“Material Adverse Change” or “Material Adverse Effect” means, with respect to
Onco Alberta, Onco BC or Gamehost and their respective Subsidiaries taken as a
whole, any fact or state of facts, circumstance, change, effect, occurrence or
event which, either individually or in the aggregate, is material and adverse to
the business, operations, results of operations, properties, assets,
liabilities, obligations (whether absolute, accrued, conditional or otherwise)
or condition (financial or otherwise) of such Party and its Subsidiaries (taken
as a whole), except to the extent of any fact or state of facts, circumstance,
change, effect, occurrence or event resulting from or arising in connection
with:

6



--------------------------------------------------------------------------------



 



  (i)   any change in general economic, business, regulatory, market or
political conditions, in each case whether regional, domestic or international,
including changes or disruptions in international capital, financial, currency
exchange or commodities markets;     (ii)   natural disasters, acts of God, any
outbreak or escalation of hostilities, declared or undeclared acts of war or
terrorism or civil unrest;     (iii)   subject to Section 5.2(e), any change in
Applicable Laws of any Governmental Entity or interpretations thereof by any
Governmental Entity or in GAAP (as defined below);     (iv)   any change
generally affecting the industries in which a Party conducts its business;    
(v)   the execution, announcement or performance of this Agreement or
consummation of the transactions contemplated hereby, including any loss or
threatened loss of, or adverse change or threatened adverse change in, the
relationship of a Party with any of its customers, employees, shareholders,
financing sources, vendors, distributors, partners or suppliers as a direct
result thereof or in connection therewith;     (vi)   in respect of Gamehost,
any change in the market price or trading volume of the securities of Gamehost;
    (vii)   the failure of a Party in and of itself to meet any internal or
public projections, forecasts or estimates of revenues or earnings (but it being
understood that the causes underlying such failure may be taken into account in
determining whether a Material Adverse Effect has occurred);     (viii)   in
respect of Onco Alberta or Onco BC, any actions taken (or omitted to be taken)
by them or their Subsidiaries or by Onco US at the written request of Gamehost;
    (ix)   in respect of Gamehost, any actions taken (or omitted to be taken) by
Gamehost or its Subsidiaries at the written request of Onco US or its
Subsidiaries;     (x)   in respect of Onco Alberta or Onco BC, any actions taken
by them or their Subsidiaries or Onco US pursuant to the Pre-Arrangement
Transactions provided they are on the terms and in the order set out in the
Pre-Arrangement Transactions and are not otherwise inconsistent with their
obligations to Gamehost under this Agreement;     (xi)   in respect of Gamehost,
any actions taken by it or its Subsidiaries pursuant to the Gamehost Proposed
Transactions provided they are not otherwise inconsistent with Gamehost’s
obligations to Onco US under this Agreement;     (xii)   any action taken by any
Party that is required pursuant to this Agreement; or     (xiii)   any of the
matters specifically disclosed in the Onco Disclosure Letter;

    provided, however, any fact or state of facts, circumstance, change, effect,
occurrence or event:

  (A)   which, either individually or in the aggregate, is material and adverse
to the business, operations, results of operations, properties, assets,
liabilities, obligations (whether absolute, accrued, conditional or otherwise)
or condition (financial or otherwise) of such Party and its Subsidiaries (taken
as a whole) that

7



--------------------------------------------------------------------------------



 



      has an adverse effect on the ability of Onco Alberta, or would reasonably
be expected to preclude or adversely affect the ability of Onco Alberta, to
transfer its assets and liabilities to Onco Alberta Subco so that, at the
Effective Time, Onco Alberta has no assets or liabilities that have not been
transferred to or assumed by Onco Alberta Subco (other than assets or
liabilities that will continue to be held by Onco Alberta after the Effective
Time under the terms of the Divestiture Agreement); or     (B)   with respect to
subclause (x) above, that results in any material impairment of, or materially
adversely affects:

  (I)   the benefit to Gamehost of, or the completion of, the Arrangement, or  
  (II)   the ability of Onco Alberta to utilize the Tax Pools referred to in the
Onco Disclosure Letter after the Effective Date;

      shall be a Material Adverse Change or Material Adverse Effect;

“New Onco” means 1517680 Alberta ULC, an unlimited liability corporation
existing under the laws of the Province of Alberta and a direct wholly-owned
subsidiary of 1517678 Alberta ULC.;
“Onco Alberta” means Oncothyreon Canada Inc., a corporation subsisting under the
laws of Canada, and where the context requires includes any successor
corporation;
“Onco Alberta Board of Directors” means the board of directors of Onco Alberta
as it may be comprised from time to time;
“Onco Alberta Public Record” means all information filed by Onco Alberta prior
to the date of this Agreement with any securities commission or similar
regulatory authority in compliance, or intended compliance, with Canadian
Securities Laws or U.S. Securities Laws;
“Onco Alberta Shares” means the Class A shares of Onco Alberta;
“Onco Alberta Subco” means 1518025 Alberta ULC, an unlimited liability
corporation existing under the laws of the Province of Alberta as a Subsidiary
of Onco Alberta which will acquire all of the assets and assume all of the
liabilities of Onco BC and Onco Alberta pursuant to the Divestiture Agreement;
“Onco BC” means 0811769 B.C. ULC, an unlimited liability corporation subsisting
under the laws of the Province of British Columbia, and where the context
requires includes any successor corporation;
“Onco BC Board of Directors” means the board of directors of Onco BC as it may
be comprised from time to time;
“Onco BC Class A Shares” means the Class A voting common shares of Onco BC;
“Onco BC Class B Shares” means the Class B preferred shares of Onco BC;
“Onco Books and Records” means all current and historical books, records and
data of Onco Alberta and Onco BC, and all of their respective subsidiaries, or
within the control of Onco US, prior to completion of the Arrangement, including
without limitation contracts, agreements, accounting records, books, technical
reports, financial statements, accounts, records, minute books, Tax Returns, tax

8



--------------------------------------------------------------------------------



 



assessments, contemporaneous transfer pricing documentation, filings, documents,
files and all other information (and including all such books and records stored
in electronic format or any other media form) which books, records and data will
be transferred to and become the property of New Onco on completion of the
Arrangement;
“Onco Disclosure Letter” means the letter dated as of the date hereof and
delivered by Onco US to Gamehost on or prior to the date hereof;
“Onco Financial Information” means, collectively, the financial information
provided by Onco US and its Subsidiaries to Gamehost and its advisors with
respect to Subsidiaries of Onco US, including but not limited to Onco BC and
Onco Alberta, in order to allow Gamehost and its advisors to conduct due
diligence with respect to the financial position of each of Onco BC and Onco
Alberta as well as with respect to the Tax Pools;
“Onco Information” means the information about Onco US, Onco Alberta and Onco BC
and their respective businesses, operations and affairs (including their
Subsidiaries) which must be included in the Gamehost Information Circular under
Applicable Laws;
“Onco Required Approvals” means, the third party and Governmental Entity
approvals and consents listed in Schedule C hereof which are required by Onco
US, Onco Alberta and Onco BC to be received on or prior to the Effective Time in
order to complete the Arrangement;
“Onco US” means Oncothyreon Inc., a corporation subsisting under the laws of the
State of Delaware;
“Onco US Board of Directors” means the board of directors of Onco US as it may
be comprised from time to time;
“Other Party” means:

  (i)   with respect to Gamehost, each of Onco US, Onco Alberta and Onco BC
provided that any notice to be provided to any one of them will be deemed to
have been provided if it has been provided to Onco US; and     (ii)   with
respect to each Onco US, Onco Alberta and Onco BC, Gamehost;

“Parties” means, collectively, the parties to this Agreement, and “Party” means
any one of them;
“Person” means any individual, firm, partnership, joint venture, venture capital
fund, association, trust, trustee, executor, administrator, legal personal
representative, estate group, body corporate, corporation, unincorporated
association or organization, Governmental Entity, syndicate or other entity,
whether or not having legal status;
“Personal Information” means information about an identifiable individual as
defined by Applicable Law that is collected, used, disclosed, stored or
transferred by one Party to the Other Party in accordance with this Agreement
and/or as a condition of the Arrangement;
“Plan of Arrangement” means the plan of arrangement in the form set out in
Exhibit A hereto, as amended or supplemented from time to time in accordance
with Article 4 thereof and Article 6 hereof;
“Pre-Arrangement Transactions” means the transactions described as such in
Exhibit F hereto;

9



--------------------------------------------------------------------------------



 



“Receiving Party” has the meaning ascribed thereto in Section 3.4(c);
“Registrar” means the “registrar of corporations” or a “deputy registrar of
corporations” duly appointed under Section 263 of the ABCA;
“Responding Party” has the meaning ascribed thereto in Section 3.4(c);
“Subsidiary” has the meaning ascribed thereto in the Securities Act (Alberta)
(and, for greater certainty, includes all partnerships (general or limited) and
trusts directly or indirectly owned by Gamehost, Onco US, Onco Alberta or Onco
BC, as the case may be);
“Tax” or “Taxes” means all taxes, however denominated, including any interest,
penalties or other additions that may become payable in respect thereof, imposed
by any federal, territorial, state, local or foreign government or any agency or
political subdivision of any such government, which taxes shall include, without
limiting the generality of the foregoing, all income or profits taxes
(including, but not limited to, federal income taxes and provincial income
taxes), payroll and employee withholding taxes, unemployment insurance, social
insurance taxes, sales and use taxes, ad valorem taxes, excise taxes, franchise
taxes, gross receipts taxes, business license taxes, occupation taxes, real and
personal property taxes, stamp taxes, environmental taxes, transfer taxes,
capital taxes, workers compensation and other governmental charges, and other
obligations of the same or of a similar nature to any of the foregoing, which
Gamehost or Onco Alberta (or any of their respective Subsidiaries), as the case
may be, is required to pay, withhold, remit or collect;
“Tax Pools” means, at the relevant time as used in this Agreement, Onco
Alberta’s non-capital losses, scientific research and experimental development
expenditures and investment tax credits, as those terms are used for the
purposes of the ITA and the ACTA, as applicable, in the amounts as set out as of
the date of this Agreement in the Onco Disclosure Letter and, for greater
certainty, does not include Onco Alberta’s capital losses, as that term is used
for the purposes of the ITA;
“Tax Returns” means all reports, estimates, elections, designations, forms,
declarations of estimated tax, information statements and returns relating to,
or required to be filed with any tax authority, in connection with, any Taxes,
including any amendments or supplements of the foregoing;
“Termination Fee” means the amount equal to

  (i)   $250,000; plus     (ii)   the amount to be reimbursed to the applicable
Party for its documented third party transaction costs (including legal (on a
solicitor and his own client basis)and accounting fees), with such third party
transaction costs not to exceed $500,000;

“TSX” means the Toronto Stock Exchange;
“U.S. Exchange Act” means the United States Securities Exchange Act of 1934, as
amended; and
“U.S. Securities Laws” means the federal and state securities legislation of the
United States including the U.S. Exchange Act and the United States Securities
Act of 1933, as amended, and all rules, regulations and orders promulgated
thereunder, as amended from time to time.

10



--------------------------------------------------------------------------------



 



1.2 Interpretation Not Affected by Headings, etc.
The division of this Agreement into articles, sections and subsections is for
convenience of reference only and does not affect the construction or
interpretation of this Agreement. The terms “this Agreement”, “hereof”, “herein”
and “hereunder” and similar expressions refer to this Agreement (including the
schedules attached hereto) and not to any particular article, section or other
portion hereof and include any agreement or instrument supplementary or
ancillary hereto.
1.3 Number, etc.
Words importing the singular number include the plural and vice versa, words
importing the use of any gender include all genders, and words importing persons
include firms and corporations and vice versa.
1.4 Date for Any Action
If any date on which any action is required to be taken hereunder by any of the
Parties is not a Business Day and a business day in the place where an action is
required to be taken, such action is required to be taken on the next succeeding
day which is a Business Day and a business day, as applicable, in such place.
1.5 Entire Agreement
This Agreement together with the agreements and documents herein and therein
referred to, constitute the entire agreement among the Parties pertaining to the
subject matter hereof and supersede all prior agreements, understandings,
negotiations and discussions, whether oral or written, among the Parties with
respect to the subject matter hereof.
1.6 Currency
All sums of money that are referred to in this Agreement are expressed in lawful
money of Canada unless otherwise noted.
1.7 Accounting Matters
Unless otherwise stated, all accounting terms used in this Agreement shall have
the meanings attributable thereto under Canadian generally accepted accounting
principles (“GAAP”) and all determinations of an accounting nature are required
to be made shall be made in a manner consistent with GAAP.
1.8 Disclosure in Writing
Reference to disclosure in writing herein shall, in the case of disclosure to
Gamehost, include written disclosure made to Gamehost’s representatives, or in
the case of disclosure to Onco US, include written disclosure made to Onco US’s
representatives.
1.9 Interpretation Not Affected by Party Drafting
The Parties hereto acknowledge that their respective legal counsel have reviewed
and participated in settling the terms of this Agreement, and the Parties agree
that any rule of construction to the effect that any ambiguity is to be resolved
against the drafting party will not be applicable in the interpretation of this
Agreement.

11



--------------------------------------------------------------------------------



 



1.10 Trust Power and Authority
In this Agreement references to the power and authority of Gamehost are deemed
to be references to that of the Gamehost Board of Trustees, or its duly
authorized delegates or agents, pursuant to the power and capacity of trustees
generally under the Laws of the Province of Alberta and pursuant to the powers
of the trustees specified in Gamehost Trust Indenture.
1.11 Exhibits
The following exhibits attached hereto are incorporated into and from an
integral part of this Agreement:
A – Form of Plan of Arrangement
B – Form of Indemnity Agreement
C – Required Approvals
D – Form of Gamehost Resolution
E – Form of Divestiture Agreement
F – Pre-Arrangement Transactions
ARTICLE 2
THE ARRANGEMENT

2.1   Plan of Arrangement

(a)   Gamehost and Onco US will jointly file, proceed with and diligently
prosecute an application for an Interim Order providing for, among other things,
the calling and holding of the Gamehost Meeting for the purpose of considering
and, if deemed advisable, approving the Gamehost Resolution.   (b)   Provided
all necessary approvals for the Gamehost Resolution are obtained from the
Gamehost Security Holders, and the other conditions herein are satisfied or
waived as the case may be, each of Gamehost and Onco US will submit the
Arrangement to the Court and jointly apply for the Final Order.   (c)   Upon
issuance of the Final Order and subject to the conditions precedent in
Article 5, each of Gamehost and Onco US will execute and deliver such closing
documents and instruments and forthwith proceed at the Closing Time to file the
Articles of Arrangement, the Final Order and such other documents as may be
required to give effect to the Arrangement with the Registrar pursuant to
Subsection 193(10) of the ABCA.

2.2 Interim Order
The Interim Order shall provide that:

  (i)   the securities of Gamehost and its Subsidiaries for which holders shall
be entitled to vote on the Gamehost Resolution at the Gamehost Meeting shall be
the Gamehost Units and the Gamehost Subsidiary LP Exchangeable Units;     (ii)  
each Gamehost Security Holder shall be entitled to:

  (A)   one vote for each Gamehost Unit held by such holder; and

12



--------------------------------------------------------------------------------



 



  (B)   one vote for each Gamehost Subsidiary LP Exchangeable Unit held by such
holder;

  (iii)   the requisite majority for the approval of the Gamehost Resolution
shall be two-thirds of the votes cast by Gamehost Security Holders present in
person or represented by proxy at the Gamehost Meeting; and     (iv)   if the
Court provides Gamehost Security Holders with a right of dissent, such rights
shall be provided on terms similar to those found in Section 191 of the ABCA
provided that such rights must be exercised not less than 48 hours prior to the
Gamehost Meeting.

2.3 Information Circulars and Meetings
As promptly as practical following the execution of this Agreement and in
compliance with the Interim Order and Applicable Laws, Gamehost shall:

  (i)   prepare the Gamehost Information Circular and cause such circular to be
mailed to the Gamehost Security Holders and filed with applicable regulatory
authorities and other governmental authorities in all jurisdictions where the
same are required to be mailed and filed; and     (ii)   convene the Gamehost
Meeting.

2.4 Effective Date
The Arrangement shall become effective at the Effective Time on the Effective
Date. The Parties shall use their reasonable best efforts to cause the Effective
Date to occur on or about April 23, 2010 or as soon thereafter prior to or by
the Deadline as is reasonably practical.
ARTICLE 3
COVENANTS
3.1 Covenants of Gamehost
Gamehost hereby covenants that, from the date hereof until the earlier of the
Effective Date and the date of the termination of this Agreement, except with
the prior written consent of Onco US (such consent not to be unreasonably
withheld or delayed), and except with respect to the Gamehost Proposed
Transactions or as otherwise expressly permitted or specifically contemplated by
this Agreement (including the Plan of Arrangement) or required by Applicable
Laws:

(a)   Gamehost will not take any action that could reasonably be expected to
preclude, delay or have an adverse effect on the Arrangement or would render, or
may reasonably be expected to render, any representation or warranty made by it
in this Agreement untrue in any material respect;   (b)   Gamehost will promptly
disclose in writing to Onco US any material change (actual, anticipated,
contemplated or, to the knowledge of Gamehost threatened, financial or
otherwise) in its business, operations, affairs, assets, capitalization,
financial condition, prospects, licenses, permits, rights, privileges or
liabilities, whether contractual or otherwise which may reasonably be expected
to preclude, delay or have an adverse effect on the Arrangement, or of any
change in any representation or warranty provided by Gamehost in this Agreement
which change is or may be of such a nature to render any representation or
warranty misleading or untrue in any material

13



--------------------------------------------------------------------------------



 



    respect and Gamehost shall in good faith discuss with Onco Alberta any
change in circumstances (actual, anticipated, contemplated, or to the knowledge
of Gamehost, threatened) which is of such a nature that there may be a
reasonable question as to whether disclosure in writing need to be given to Onco
US pursuant to this provision;   (c)   Gamehost will ensure that it has
available funds under its lines of credit or other bank facilities to permit the
payment of the maximum amount which may be required by Section 7.3 having regard
to its other liabilities and obligations, and shall take all such actions as may
be necessary to ensure that it maintains such availability to ensure that it is
able to pay such amount if required;   (d)   Gamehost will not:

  (i)   amend the Gamehost Indenture;     (ii)   split, combine or reclassify
any of the Gamehost Units;     (iii)   adopt a plan of liquidation or
resolutions providing for the liquidation, dissolution, merger, consolidation or
reorganization of Gamehost;     (iv)   reorganize, amalgamate, merge or
otherwise combine Gamehost with any other Person;     (v)   enter into an
arrangement or other transaction with any other Person under which the Gamehost
Units are exchanged for securities of any other Person; or     (vi)   enter into
or modify any contract, agreement, commitment or arrangement to do any of the
foregoing;

    with Gamehost acknowledging that Onco US will only provide its written
consent if appropriate adjustments are made, if necessary, to the number of
Gamehost Units to be received by New Onco under the Arrangement;   (e)  
Gamehost will not declare, set aside or pay any distribution or payment (whether
in cash, shares or property) in respect of the outstanding Gamehost Units other
than distributions that are declared and paid in the ordinary course of business
consistent with past practice;   (f)   Gamehost will use its reasonable
commercial efforts to satisfy or cause satisfaction of the conditions set forth
in Sections 5.1, 5.2 and 5.3 as soon as reasonably possible following execution
of this Agreement to the extent that the satisfaction of the same is within the
control of Gamehost;   (g)   Gamehost will provide notice to Onco US of the
Gamehost Meeting and allow Onco US’s representatives to attend such meeting;  
(h)   subject to compliance by Onco US with Section 3.2(m), as modified by any
exemptive relief granted by securities regulatory authorities, Gamehost will
ensure that the Gamehost Information Circular provides Gamehost Security Holders
with information required by Applicable Law, and will set out the Onco
Information in the Gamehost Information Circular in the form approved by Onco US
and shall include or incorporate by reference, without limitation, the unanimous
determination of the Gamehost Board of Trustees that the Arrangement is fair to
the Gamehost Security Holders and is in the best interests of Gamehost and the
Gamehost Security Holders, and include the unanimous recommendation of the
Gamehost Board of Trustees that the Gamehost

14



--------------------------------------------------------------------------------



 



    Security Holders vote in favour of the Gamehost Resolution; provided that,
for greater certainty, the Gamehost Board of Trustees shall only be entitled to
withdraw, modify or change the recommendation regarding the Arrangement in
response to an Alternative Proposal where Gamehost has complied with the
provisions of Section 3.4 and 7.3;   (i)   except for proxies and other
non-substantive communications with security holders, Gamehost will furnish
promptly to Onco US or Onco US’s counsel, a copy of each notice, report,
schedule or other document delivered, filed or received by Gamehost in
connection with:

  (i)   the Arrangement;     (ii)   the Gamehost Meeting;     (iii)   any
filings under Applicable Laws in connection with the transactions contemplated
hereby; and     (iv)   any dealings with Governmental Entities in connection
with the transactions contemplated hereby;

(j)   Gamehost will solicit proxies to be voted at the Gamehost Meeting in
favour of matters to be considered at the Gamehost Meeting, including the
Gamehost Resolution;   (k)   Gamehost will conduct the Gamehost Meeting in
accordance with the Gamehost Trust Indenture and any instrument governing the
Gamehost Meeting (including, without limitation, the Interim Order) as
applicable, and as otherwise required by Applicable Laws;   (l)   Gamehost will
make all necessary filings and applications under Applicable Laws required to be
made on the part of Gamehost in connection with the transactions contemplated
herein and shall take all reasonable action necessary to be in compliance with
such Applicable Laws;   (m)   Gamehost will promptly advise Onco US of the
number of Gamehost Units for which Gamehost receives notices of dissent or
written objections to the Arrangement and provide Onco US with copies of such
notices and written objections; and   (n)   Gamehost shall use its commercially
reasonable efforts to apply for and obtain from the applicable Canadian
securities regulatory authorities an exemption from the requirement to include
in the Gamehost Information Circular financial statements for Onco BC, Onco
Alberta or any other applicable Onco US Subsidiary as prescribed by Item 14 of
Form 51-102F5 to National Instrument 51-102 — Continuous Disclosure Obligations.

3.2 Covenants of Onco US
Onco US hereby covenants that, from the date hereof until the earlier of the
Effective Date and the date of the termination of this Agreement, except with
the prior written consent of Gamehost (such consent not to be unreasonably
withheld or delayed), and except with respect to the Pre-Arrangement
Transactions or as otherwise expressly permitted or specifically contemplated by
this Agreement (including the Plan of Arrangement) or as required by Applicable
Laws:

(a)   each of Onco BC and Onco Alberta will not:

  (i)   amend its constating documents;

15



--------------------------------------------------------------------------------



 



  (ii)   split, combine or reclassify any of its common shares;     (iii)  
adopt a plan of liquidation or resolutions providing for its liquidation,
dissolution, merger, consolidation or reorganization;     (iv)   reorganize,
amalgamate, merge or otherwise combine with any other Person; or     (v)   enter
into or modify any contract, agreement, commitment or arrangement to do any of
the foregoing;

(b)   each of Onco BC and Onco Alberta will not:

  (i)   declare, set aside or pay any dividend or other distribution or payment
(whether in cash, shares or property) in respect of its outstanding securities;
    (ii)   issue, grant, sell or pledge any of its securities, including,
without limitation, securities convertible into or exchangeable or exercisable
for, or otherwise evidencing a right to acquire, any of its shares;     (iii)  
redeem, purchase or otherwise acquire any of its outstanding securities; or    
(iv)   enter into or modify any contract, agreement, commitment or arrangement
to do any of the foregoing;

    except, in each case, to the extent that such action or matter would not
preclude, delay or have an adverse effect on, the Arrangement (including the
benefit thereof to Gamehost);

(c)   each of Onco BC and Onco Alberta will not:

  (i)   acquire (by consolidation or acquisition of shares or assets) any
corporation, trust, partnership or other business organization or division
thereof, or make any investment therein either by purchase of shares or
securities, contributions of capital or property transfer;     (ii)   incur any
indebtedness for borrowed money that is not repaid prior to the Effective Time
or incur any other material liability or obligation;     (iii)   issue any debt
securities or assume, guarantee, endorse or otherwise become responsible for,
the obligations of any other individual or entity;     (iv)   enter into any
hedges, swaps or other financial instruments or like transactions;     (v)  
enter into any material contract; or     (vi)   authorize or propose any of the
foregoing, or enter into or modify any contract, agreement, commitment or
arrangement to do any of the foregoing;     except:     (vii)   in the ordinary
course of business consistent with past practice in respect of matters for which
the approval of its board of directors is not required;

16



--------------------------------------------------------------------------------



 



  (viii)   with the consent of Gamehost, not to be unreasonably withheld; or    
(ix)   if in connection with any such action or matter it obtains contractual
covenants by the counterparty or counterparties which allow it to assign any and
all rights and obligations it acquires or assumes as a result of such
transaction to New Onco without consent of the counterparty or counterparties
and which provides that there is no further recourse to it in respect of any
such obligations after such assignment (and such rights and obligations are
assigned to Onco Alberta Subco at the Effective Time under the Divestiture
Agreement);

    provided that in each case with respect to subsections (vii), (viii) and
(ix) above, such action or matter would not preclude, delay or have an adverse
effect on, the Arrangement (including the benefit thereof to Gamehost);   (d)  
each of Onco BC and Onco Alberta, and each of their Subsidiaries, will not take
any action that could reasonably be expected to preclude, delay or have an
adverse effect on the Arrangement (including the benefit thereof to Gamehost) or
would render, or may reasonably be expected to render, any representation or
warranty made by it in this Agreement untrue in any material respect;   (e)  
Onco US will promptly disclose in writing to Gamehost any Material Adverse
Change, or of any change in any representation or warranty provided by Onco US
in this Agreement which change is or may be of such a nature to render any
representation or warranty misleading or untrue in any material respect and Onco
US shall in good faith discuss with Gamehost any change in circumstances
(actual, anticipated, contemplated, or to the knowledge of Onco US, threatened)
which is of such a nature that there may be a reasonable question as to whether
disclosure in writing need to be given to Gamehost pursuant to this provision;  
(f)   Onco US will ensure that it has available funds under its lines of credit
or other bank facilities to permit the payment of the maximum amount which may
be required by Section 7.3 having regard to its other liabilities and
obligations, and shall take all such actions as may be necessary to ensure that
it maintains such availability to ensure that it is able to pay such amount if
required;   (g)   Onco US will use its reasonable commercial efforts to satisfy
or cause satisfaction of the conditions set forth in Sections 5.1, 5.2 and 5.3
as soon as reasonably possible following execution of this Agreement to the
extent that the satisfaction of the same is within the control of Onco US or any
of its Subsidiaries;   (h)   Onco US and its Subsidiaries, as applicable, will
complete the Pre-Arrangement Transactions prior to the Effective Time;   (i)  
prior to the date on which Gamehost and Onco US shall seek the Final Order as
contemplated by Section 2.1(c) of this Agreement, Onco BC shall be continued
under the Laws of the Province of Alberta such that it is a corporation governed
by the ABCA and is not an unlimited liability corporation under the ABCA;   (j)
  prior to the date on which Gamehost and Onco US shall seek the Final Order as
contemplated by Section 2.1(c) of this Agreement, Onco Alberta shall be
continued under the Laws of the Province of Alberta such that it is a
corporation governed by the ABCA;   (k)   prior to the date on which Gamehost
and Onco US shall seek the Interim Order as contemplated by Section 2.1(a) of
this Agreement, Onco US shall file, proceed with and diligently prosecute an

17



--------------------------------------------------------------------------------



 



    application for the Initial Court Order (with notice of the application for
the Initial Court Order provided to the parties agreed to by Gamehost and Onco
US prior to the entering into of this Agreement at the times agreed to by
Gamehost and Onco US or as otherwise directed by the Court);   (l)   in seeking
any consents to complete the transactions contemplated by the Divestiture
Agreement, Onco US and its Subsidiaries, as applicable, will use its reasonable
commercial efforts to obtain a release from such counterparties of any of Onco
BC’s and Onco Alberta’s obligations and liabilities which are to be assigned to
or assumed by Onco Alberta Subco from such counterparties at the Effective Time
under the Divestiture Agreement, such release to be effective at the Effective
Time.   (m)   Onco US will assist Gamehost in the preparation of the Gamehost
Information Circular and provide to Gamehost, in a timely and expeditious
manner, all Onco Information for inclusion in the Gamehost Information Circular
and any amendments or supplements thereto, in each case complying in all
material respects with all applicable legal requirements on the date of issue
thereof and, in particular, to enable Gamehost to meet the standard in Item 14
of Form 51-102F5 to National Instrument 51-102 — Continuous Disclosure
Obligations, including without limitation, unless Gamehost obtains an exemption
from the applicable securities regulatory authorities of such requirements,
required financial statements and any associated audit reports, review
engagement reports and auditor consents;   (n)   Onco US and its Subsidiaries
will furnish promptly to Gamehost or Gamehost’s counsel, a copy of each notice,
report, schedule or other document delivered, filed or received by them in
connection with:

  (i)   the Arrangement;     (ii)   any filings under Applicable Laws in
connection with the transactions contemplated hereby; and     (iii)   any
dealings with Governmental Entities in connection with the transactions
contemplated hereby;

(o)   Onco US and each of its Subsidiaries will make all necessary filings and
applications under Applicable Laws, required to be made on its part in
connection with the transactions contemplated herein and shall take all
reasonable action necessary to be in compliance with such Applicable Laws;   (p)
  Onco US and each of its Subsidiaries will, within three Business Days of it
receiving from a taxing authority any audit inquiry, assessment, reassessment,
confirmation or variation of an assessment, indication that a tax assessment or
reassessment is being considered or is pending, request for filing of a waiver
or extension of time or any other notice in writing related to taxes, interest
penalties, income, losses, or tax pools (an “Assessment”), insofar as such
Assessment may have an impact on the Tax Pools or otherwise affect Onco BC
and/or Onco Alberta, deliver to Gamehost a copy thereof together with a
statement setting out, to the extent then determinable, an estimate of the
obligations, if any, of Onco BC and/or Onco Alberta on the assumption that the
Assessment is valid; and   (q)   Onco US and its Subsidiaries will not exercise
any dissent rights under the ABCA with respect to the Arrangement and the
transactions contemplated thereby.

18



--------------------------------------------------------------------------------



 



3.3 Mutual Covenants Regarding the Arrangement
From the date hereof until the Effective Date, each of the Parties hereto will
use its reasonable commercial efforts to satisfy (or cause the satisfaction of)
the conditions precedent to its obligations hereunder and to take, or cause to
be taken, all other action and to do, or cause to be done, all other things
necessary, proper or advisable under Applicable Laws to complete the
Arrangement, including using reasonable commercial efforts:

(a)   to obtain all necessary waivers, consents and approvals required to be
obtained by it from other parties to loan agreements, leases and other
contracts;   (b)   to obtain all necessary consents, assignments, waivers and
amendments to or terminations of any instruments and take such measures as may
be appropriate to fulfill its obligations hereunder and to carry out the
transactions contemplated hereby;   (c)   to prepare and deliver all documents
and take all actions required to implement the Arrangement at the Effective Time
including, the transfer by Onco BC and Onco Alberta of all of their assets and
liabilities to Onco Alberta Subco (except the shares of Onco Alberta owned by
Onco BC) at the Effective Time under the Divestiture Agreement;   (d)   to
effect all necessary registrations and filings and submissions of information
requested by Governmental Entities required to be effected by it in connection
with the Arrangement, and each of the Parties hereto will use its reasonable
commercial efforts to cooperate with the other in connection with the
performance by the other of their obligations under this Section 3.3 including,
without limitation, continuing to provide reasonable access to information and
to maintain ongoing communications as between representatives of Gamehost and
Onco US;   (e)   [intentionally deleted.]   (f)   reasonably cooperate and
consult with the Other Party and its tax advisors on the preparation of the
information for the Tax Return of Onco BC and Onco Alberta for the year ended
December 31, 2009 (including, in respect of Onco BC and Onco Alberta, providing
the Other Party with access to the Onco Books and Records);   (g)   use their
reasonable commercial efforts to cause the mailing of the Gamehost Information
Circular to the Gamehost Security Holders to occur as soon as reasonably
practicable following the date hereof and in any event by March 31, 2010 (the
“Mailing Deadline”); and   (h)   to obtain and maintain the Onco Required
Approvals and the Gamehost Required Approvals which must be obtained from
Governmental Entities, including making as promptly as practicable all filings
and submissions that are required or are otherwise advisable in order to obtain
such approvals and will reasonably cooperate with each other in the preparation
of such filings and submissions and the provision of any supplemental
information that may be requested or required by Governmental Entities
including:

  (i)   providing each other with drafts of documentation for review and
reasonable comment prior to submission with Governmental Entities; and     (ii)
  keeping each other informed as to developments regarding the obtaining of such
regulatory approvals.

19



--------------------------------------------------------------------------------



 



3.4 Mutual Covenants Regarding Non-Solicitation

(a)   Each Party shall immediately cease and cause to be terminated all existing
discussions and negotiations (including, without limitation, through any
advisors or other parties on its behalf), if any, with any parties conducted
before the date of this Agreement with respect to any Acquisition Proposal and
shall immediately request the return or destruction of all information provided
to any third parties who have entered into a confidentiality agreement with such
Party relating to an Acquisition Proposal and shall use all reasonable
commercial efforts to ensure that such requests are honoured.   (b)   Neither
Party shall, directly or indirectly, do or authorize or permit any of its
officers, directors or employees or any financial advisor, expert or other
representative retained by it to do, any of the following:

  (i)   solicit, facilitate, initiate or encourage any Acquisition Proposal;    
(ii)   enter into or participate in any discussions or negotiations regarding an
Acquisition Proposal, or furnish to any other Person any information with
respect to its business, properties, operations, prospects or conditions
(financial or otherwise) in connection with an Acquisition Proposal or otherwise
cooperate in any way with, or assist or participate in, facilitate or encourage,
any effort or attempt of any other Person to do or seek to do any of the
foregoing;     (iii)   waive, or otherwise forbear in the enforcement of, or
enter into or participate in any discussions, negotiations or agreements to
waive or otherwise forbear in respect of, any rights or other benefits under
confidential information agreements executed in connection with an Acquisition
Proposal, including, without limitation, any “standstill provisions” thereunder;
or     (iv)   accept, recommend, approve or enter into an agreement to implement
an Acquisition Proposal;

    provided, however, that notwithstanding any other provision of this
Agreement, each Party and its officers, directors and advisers may:

  (v)   enter into or participate in any discussions or negotiations with a
third party who (without any solicitation, initiation or encouragement, directly
or indirectly, after the date of this Agreement, by such Party or any of its
officers, directors or employees or any financial advisor, expert or other
representative retained by it, whether or not such solicitation, initiation or
encouragement was in relation to an Acquisition Proposal or a transaction that
would constitute an Acquisition Proposal but for the fact that such transaction
does not preclude, delay or have an adverse effect on, the Arrangement) has made
a written bona fide Material Acquisition Proposal which the Onco Alberta Board
of Directors, the Onco BC Board or the Gamehost Board of Trustees, as the case
may be, determines in good faith that the funds or other consideration necessary
for the Material Acquisition Proposal are likely to be available (an
“Alternative Proposal”) and, subject to execution of a confidentiality agreement
with a standstill covenant that prevents such third party from making an
Acquisition Proposal without the written consent of the Onco Alberta Board of
Directors, the Onco BC Board or the Gamehost Board of Trustees, as the case may
be, (provided that such confidentiality agreement shall provide for disclosure
thereof (along with all information provided thereunder) to the Other Party as
set out below),

20



--------------------------------------------------------------------------------



 



    may furnish to such third party information concerning such Party and its
business, properties and assets if:

  (A)   the Onco Alberta Board of Directors, the Onco BC Board or the Gamehost
Board of Trustees, as the case may be, has received the advice of outside
counsel that it is necessary to do so in order to properly discharge its
fiduciary duties under Applicable Laws or the constating documents of such
Party; and     (B)   prior to furnishing such information to or entering into or
participating in any such discussions or negotiations with such third party,
such Party provides prompt notice to the Other Party to the effect that it is
furnishing information to or entering into or participating in discussions or
negotiations with such third party together with a copy of the confidentiality
agreement referenced above and if not previously provided to the Other Party,
copies of all information provided to such third party that is relevant to the
Arrangement concurrently with the provision of such information to such third
party, and provided further that such Party shall notify the Other Party orally
of, and disclose in writing, any inquiries, offers or proposals with respect to
an Alternative Proposal (which written disclosure shall include, without
limitation, a copy of any such proposal (and any amendments or supplements
thereto), the identity of the third party making it, if not previously provided
to the Other Party, copies of all information provided to such third party and
all other information reasonably requested by the Other Party), within 24 hours
of the receipt thereof, shall keep the Other Party informed of the status and
details of any such inquiry, offer or proposal and answer the Other Party’s
questions with respect thereto; or

  (vi)   accept, recommend, approve or enter into an agreement to implement an
Alternative Proposal, if the Onco Alberta Board of Directors, the Onco BC Board
or the Gamehost Board of Trustees, as the case may be, determines the
Alternative Proposal to be in the best interests of its security holders, as the
case may be, and such Party complies with its obligations set forth in
Section 3.4(c) and Onco US or Gamehost, as the case may be, terminates this
Agreement in accordance with Section 7.1(b)(iv) and concurrently therewith pays
the amount required by Section 7.3 to the Other Party.

(c)   Each Party in receipt of an Alternative Proposal (a “Receiving Party”)
shall give the Other Party (the “Responding Party”), orally and disclose in
writing, at least three Business Days advance notice of any decision by the Onco
Alberta Board of Directors, the Onco BC Board or the Gamehost Board of Trustees,
as the case may be, to accept, recommend, approve or enter into an agreement to
implement an Alternative Proposal, which notice shall confirm that the Onco
Alberta Board of Directors, the Onco BC Board or the Gamehost Board of Trustees,
as the case may be, of the Receiving Party has determined that such Acquisition
Proposal constitutes an Alternative Proposal, shall identify the third party
making the Alternative Proposal and shall provide a true and complete copy
thereof and any amendments thereto. During such three Business Day period, the
Receiving Party agrees not to accept, recommend, approve or enter into any
agreement to implement such Alternative Proposal and not to release the third
party making the Alternative Proposal from any standstill provisions and shall
not withdraw, redefine, modify or change its recommendation in respect of the
Arrangement.   (d)   Each Party agrees that all information that may be provided
to it by the Other Party with respect to any Alternative Proposal pursuant to
this Section 3.4 shall be confidential and shall not be disclosed or used except
in order to enforce its rights under this Agreement in legal proceedings.

21



--------------------------------------------------------------------------------



 



(e)   Each Party shall ensure that its and its Subsidiaries officers, directors
and employees and any investment bankers or other advisers or representatives
retained by it or its Subsidiaries are aware of the provisions of this
Section 3.4. Gamehost shall be responsible for any breach of this Section 3.4 by
its or its Subsidiaries officers, directors, trustees, employees, investment
bankers, advisers or representatives, and Onco US shall be responsible for any
breach of this Section 3.4 by its or its Subsidiaries officers, directors,
employees, investment bankers, advisers or representatives.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES
4.1 Representations and Warranties of Gamehost
Gamehost hereby makes the representations and warranties set forth in this
Section 4.1 to and in favour of Onco US and acknowledges that Onco US is relying
upon such representations and warranties in connection with the matters
contemplated by this Agreement.

(a)   Organization and Qualification. Gamehost is a trust duly created and
validly existing under the Laws of the Province of Alberta and has the requisite
trust power and authority to own its assets and to conduct its affairs as now
conducted.   (b)   Authority Relative to this Agreement.

  (i)   Gamehost has the requisite trust power and authority to execute this
Agreement and to carry out its obligations hereunder.     (ii)   The execution
and delivery of this Agreement has been duly authorized by the Gamehost Board of
Trustees and no other proceedings on the part of Gamehost are necessary to
authorize this Agreement.     (iii)   This Agreement has been duly executed and
delivered by Gamehost and constitutes a legal, valid and binding obligation of
Gamehost enforceable against it in accordance with its terms, subject to the
qualification that such enforceability may be limited by bankruptcy, insolvency,
reorganization or other Laws of general application relating to or affecting
rights of creditors and that equitable remedies, including specific performance,
are discretionary and may not be ordered.

(c)   No Violations. Except as contemplated by this Agreement, other than in
connection with or in compliance with the provisions of Applicable Laws or which
are required to be filed post Arrangement:

  (i)   there is no legal impediment to Gamehost’s consummation of the
Arrangement; and     (ii)   no filing or registration with, or authorization,
consent or approval of, any domestic or foreign public body or authority is
required of Gamehost in connection with the consummation of the Arrangement,
except for such filings or registrations which, if not made, or for such
authorizations, consents or approvals which, if not received, would not have an
adverse effect on the ability of Gamehost to consummate the Arrangement.

(d)   Board Approval. The Gamehost Board of Trustees has unanimously approved
the Arrangement and approved this Agreement, has unanimously determined that the
Arrangement and this

22



--------------------------------------------------------------------------------



 



    Agreement are in the best interests of Gamehost and the Gamehost Security
Holders and has unanimously determined that the Arrangement is fair to Gamehost
Security Holders and has resolved to unanimously recommend approval of the
Gamehost Resolution by the Gamehost Security Holders.   (e)   Litigation. There
are no actions, suits or proceedings in existence or pending or, to the
knowledge of Gamehost, threatened or for which there is a reasonable basis,
affecting or that would affect Gamehost at law or in equity or before or by any
court or Governmental Entity which action, suit or proceeding involves a
possibility of any judgment against or liability of Gamehost which, if
successful would have a Material Adverse Effect on Gamehost or which may
reasonably be expected to preclude, delay or have an adverse effect on the
Arrangement or on the ability of Gamehost to consummate the Arrangement.   (f)  
Capitalization. As of the date hereof, there are 11,773,153 Gamehost Units (as
such term is defined in the Plan of Arrangement) issued and outstanding in the
capital of Gamehost and there are no options, warrants or other rights,
agreements or commitments of any character whatsoever requiring the issuance,
sale or transfer by Gamehost of any securities of Gamehost or any securities
convertible into, or exchangeable or exercisable for, or otherwise evidencing a
right to acquire, any securities of Gamehost, other than the 9,334,400 Gamehost
Subsidiary LP Exchangeable Units which are exchangeable, at any time at the
option of the holders thereof for no additional consideration, for Gamehost
Units on a one for one basis. All outstanding Gamehost Units have been duly
authorized and validly issued, are fully paid and non-assessable and are not
subject to, nor were they issued in violation of, any pre-emptive rights.   (g)
  Status of Gamehost Inc. New Common Shares. The Gamehost Inc. New Common Shares
(as such term is defined in the Plan of Arrangement) which will be owned by New
Onco (as such term is defined in the Plan of Arrangement) on the Effective Date
immediately following the completion of the Arrangement will, on such date, be
freely transferable shares with no restrictions on trading or hold periods under
applicable Canadian Securities Laws.   (h)   Reporting Issuer Status and
Canadian Securities Laws Matters. Gamehost is, and Gamehost Inc. (created in
accordance with Section 2.2(h) of the Plan of Arrangement) will be, a “reporting
issuer” and not on the list of reporting issuers in default under applicable
Canadian Securities Laws in British Columbia, Alberta and Ontario. No delisting,
suspension of trading in or cease trading order with respect to any securities
of Gamehost and, to the knowledge of Gamehost, no inquiry or investigation
(formal or informal) of any Governmental Entity, is in effect or ongoing or, to
the knowledge of Gamehost, expected to be implemented or undertaken.   (i)  
Public Filings. Gamehost has filed in the Gamehost Public Record all documents
required to be filed by it in accordance with applicable Canadian Securities
Laws. All such documents and information comprising the Gamehost Public Record,
as of their respective dates (and the dates of any amendments thereto), (i) did
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances in which they were made, not misleading, and
(ii) complied in all material respects with the requirements of applicable
Canadian Securities Laws, and any amendments to the Gamehost Public Record
required to be made have been filed as required. Gamehost has not filed any
confidential material change report with any securities authorities that at the
date of this Agreement remains confidential.   (j)   Funds Available. The
aggregate cash to be loaned by Gamehost to Onco US or one of its Subsidiaries
pursuant to the Arrangement is available to Gamehost and will be available at
the

23



--------------------------------------------------------------------------------



 



    Effective Time so that Gamehost will be able to make such loan in accordance
with the terms of the Plan of Arrangement.   (k)   Financial Statements. As of
their respective dates, the Gamehost Financial Statements did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading and complied in all
material respects with all Applicable Laws. The Gamehost Financial Statements
were prepared in accordance with GAAP (except (x) as otherwise indicated in such
financial statements and the notes thereto or, in the case of audited
statements, in the related report of Gamehost’s independent auditors or (y) in
the case of unaudited interim statements, to the extent they may not include
footnotes, are subject to normal year end adjustments or may be condensed or
summary statements), and present fairly in all material respects in accordance
with GAAP the consolidated financial position, results of operations and changes
in financial position of Gamehost on a consolidated basis as of the dates
thereof and for the periods indicated therein (subject, in the case of any
unaudited interim financial statements, to normal year-end audit adjustments)
and reflect appropriate and adequate reserves in all material respects in
respect of contingent liabilities, if any, of Gamehost on a consolidated basis.
  (l)   No Material Adverse Change. Since September 30, 2009, other than as
disclosed in the Gamehost Public Record, there has not been any Material Adverse
Change in respect of Gamehost.   (m)   Disclosure. To the knowledge of Gamehost,
Gamehost has not withheld from Onco US any material information that would
reasonably be expected to disclose that Gamehost is unable to complete all or
any material part of the transactions contemplated as part of the Arrangement.
No representation or warranty of Gamehost contained herein contains or will
contain any untrue statement of a material fact or omits to state a material
fact which is necessary in order to make the statements herein not misleading.

4.2 Representations and Warranties of Onco US
Onco US hereby makes the representations and warranties set forth in this
Section 4.2 to and in favour of Gamehost and acknowledges that Gamehost is
relying upon such representations and warranties in connection with the matters
contemplated by this Agreement.

(a)   Organization and Qualification.

  (i)   Each of Onco US, Onco Alberta and Onco BC are, and each of Onco Alberta
Subco and New Onco will be, corporations duly incorporated or amalgamated and
validly existing under the Laws of their respective jurisdictions of
incorporation, amalgamation or continuance;     (ii)   Each of Onco US, Onco
Alberta and Onco BC has, and each of Onco Alberta Subco and New Onco will have,
the requisite corporate power and authority to own their assets as now owned, or
to be owned, and to carry on their business as now conducted, or as to be
conducted.     (iii)   Copies of the constating documents of Onco Alberta and
Onco BC and any material contracts of either them provided to Gamehost, together
with all amendments to date, are accurate and complete as of the date hereof and
have not been amended or superseded.

24



--------------------------------------------------------------------------------



 



(b)   Authority Relative to this Agreement.

  (i)   Each of Onco US, Onco Alberta and Onco BC has the requisite corporate
power and authority to execute this Agreement and/or any agreements contemplated
hereby, as applicable, and to carry out its obligations hereunder and
thereunder, as applicable.     (ii)   The execution and delivery of this
Agreement has been duly authorized by each of the Onco US Board of Directors,
the Onco Alberta Board of Directors and the Onco BC Board of Directors and no
other proceedings on the part of any of Onco US, Onco Alberta or Onco BC are
necessary to authorize this Agreement.     (iii)   This Agreement has been duly
executed and delivered by each of Onco US, Onco Alberta and Onco BC and
constitutes a legal, valid and binding obligation of each of them enforceable
against each of them in accordance with its terms, subject to the qualification
that such enforceability may be limited by bankruptcy, insolvency,
reorganization or other Laws of general application relating to or affecting
rights of creditors and that equitable remedies, including specific performance,
are discretionary and may not be ordered.

(c)   No Violations. Except as contemplated by this Agreement, other than in
connection with or in compliance with the provisions of Applicable Laws or which
are required to be filed post Arrangement:

(i)   there is no legal impediment to any of Onco US’s, Onco Alberta’s or Onco
BC’s consummation of the Arrangement; and   (ii)   no filing or registration
with, or authorization, consent or approval of, any domestic or foreign public
body or authority is required of any of Onco US, Onco Alberta or Onco BC in
connection with the consummation of the Arrangement, except for such filings or
registrations which, if not made, or for such authorizations, consents or
approvals which, if not received, would not have an adverse effect on the
ability of Onco US, Onco Alberta or Onco BC to consummate the Arrangement.

(d)   Board Approval. The Onco Alberta Board of Directors and the Onco BC Board
of Directors have each unanimously approved the Arrangement and approved this
Agreement. The Onco US Board of Directors has unanimously approved the
delegation of authority with respect to the subject matter of this Agreement to
the officers of Onco US, including without limitation the approval of the
Arrangement and this Agreement.   (e)   Litigation. There are no actions, suits
or proceedings in existence or pending or, to the knowledge of Onco US,
threatened or for which there is a reasonable basis, affecting or that would
affect Onco US, Onco Alberta or Onco BC at law or in equity or before or by any
court or Governmental Entity which action, suit or proceeding involves a
possibility of any judgment against or liability of Onco US, Onco Alberta or
Onco BC which, if successful, would have a Material Adverse Effect on Onco
Alberta or Onco BC or which may reasonably be expected to preclude, delay or
have an adverse effect on the Arrangement or on the ability of Onco US and its
Subsidiaries to consummate the Arrangement.   (f)   Reporting Issuer Status.
Neither Onco BC nor Onco Alberta is a reporting issuer (where such concept
exists), or the equivalent thereof, under the securities legislation of any
jurisdiction including, but not limited to, Canadian Securities Laws and US
Securities Laws.

25



--------------------------------------------------------------------------------



 



(g)   Capitalization.

  (i)   The authorized capital of Onco Alberta consists of an unlimited number
of Onco Alberta Shares and an unlimited number of each of Class B shares,
Class C shares, Class D shares, Class E shares and Class F shares. As of the
date hereof, there were issued and outstanding 100 Onco Alberta Shares, all of
which are owned by Onco BC, and there are no other shares or options, warrants
or other rights, agreements or commitments of any character whatsoever requiring
the issuance, sale or transfer by Onco Alberta of any securities of Onco Alberta
(including Onco Alberta Shares) or any securities convertible into, or
exchangeable or exercisable for, or otherwise evidencing a right to acquire, any
securities of Onco Alberta (including Onco Alberta Shares). All outstanding Onco
Alberta Shares have been duly authorized and validly issued, are fully paid and
non-assessable and are not subject to, nor were they issued in violation of, any
preemptive rights.     (ii)   The authorized capital of Onco BC consists of an
unlimited number of Onco BC Class A Shares and an unlimited number of Onco BC
Class B Shares. As of the date hereof, there were issued and outstanding 100
Onco BC Class A Shares, all of which are owned by a Subsidiary of Onco US and
124,616,611 Onco BC Class B Shares, all of which are owned by Onco US, and there
are no options, warrants or other rights, agreements or commitments of any
character whatsoever requiring the issuance, sale or transfer by Onco BC of any
securities of Onco BC (including Onco BC Class A Shares or Onco BC Class B
Shares) or any securities convertible into, or exchangeable or exercisable for,
or otherwise evidencing a right to acquire, any securities of Onco BC Class A
Shares or Onco BC Class B Shares (including Onco BC Class A Shares or Onco BC
Class B Shares). All outstanding Onco BC Class A Shares or Onco BC Class B
Shares have been duly authorized and validly issued, are fully paid and
non-assessable and are not subject to, nor were they issued in violation of, any
preemptive rights.

(h)   Financial Information. As of the respective dates indicated therein, the
Onco Financial Information did not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein, in light of the circumstances in which they were
made, not misleading. The Onco Financial Information presents fairly in all
material respects the financial position, results of operations and changes in
financial position reflected therein as of the dates thereof and for the periods
indicated therein (subject, in the case of any unaudited interim financial
statements, to normal year-end audit adjustments) and reflects appropriate and
adequate reserves in all material respects in respect of contingent liabilities,
if any, where necessary.

(i)   Absence of Liabilities. Each of Onco BC and Onco Alberta, and any
successor corporations thereto, will, after the Effective Time, not have any
debts, liabilities, commitments or obligations of any nature (whether matured or
unmatured, accrued, fixed, contingent or otherwise) of any kind whatsoever
resulting from any matters, actions, events, facts or circumstances related to
the activities, affairs or business of any of them which occurred prior to the
Effective Time, including without limitation, as a result of:

  (i)   Claims relating to the Intellectual Property of any of them or the
activity of any of them and/or of their Subsidiaries in relation to the
Intellectual Property, including without limitation the development,
reproduction, use, and sale or distribution, of all or any part thereof, which
infringes upon, or misappropriates, the Intellectual Property Rights of any
third Person;

26



--------------------------------------------------------------------------------



 



  (ii)   Claims relating to Taxes of any of them for any period of time prior to
the Effective Time;     (iii)   Claims related to any public disclosure of Onco
Alberta, including without limitation the Onco Alberta Public Record and any
disclosure relating to Onco US, Onco BC, Onco Alberta or any of their
Subsidiaries included in Gamehost Information Circular (based on information
provided by or approved by Onco US), for any period of time prior to the
Effective Time;     (iv)   any violation of Applicable Laws, including without
limitation applicable Canadian Securities Laws or US Securities Laws, that
occurred prior to the Effective Time;     (v)   any failure to comply with the
terms of any agreements, contracts, indentures, licenses, permits, approvals to
which it is or was party or which it is or was subject to, or which has been
entered into on its behalf or its constating documents;     (vi)   Claims
relating to the operation, performance, warranty, maintenance, service,
malfunction or liability of its products prior to the Effective Time;     (vii)
  Claims relating to workers’ compensation, including without limitation,
premiums in Canada or the United States;     (viii)   Claims relating to
personal injuries or property damage; or     (ix)   Claims relating to
violations of Environmental Laws or the release of Hazardous Substances;

    except, in each case;

  (A)   as has been assumed by Onco Alberta Subco and is the subject of the
trust conditions of the Divestiture Agreement; or     (B)   any liabilities or
obligations of Onco BC or Onco Alberta resulting from completion of the
Arrangement, including the obligation to repay the amounts loaned to it by
Gamehost under the Plan of Arrangement or to satisfy the dissent rights granted
to Gamehost Security Holders pursuant to the Interim Order;

(j)   Disclosure. To the knowledge of Onco US, Onco US and its Subsidiaries have
not withheld from Gamehost any material information or documents concerning the
Subsidiaries of Onco US that would reasonably be expected to disclose that a
Material Adverse Change had occurred in respect of Onco BC or Onco Alberta after
December 10, 2007. No representation or warranty of Onco US contained herein
contains or will contain any untrue statement of a material fact or omits to
state a material fact which is necessary in order to make the statements herein
not misleading.   (k)   Tax Representations:

  (i)   Place of Principal Offices. Neither the principal office of Onco BC or
Onco Alberta is located within the United States;     (ii)   Investment Company.
Neither Onco BC nor Onco Alberta is an “investment company” within the meaning
of the United States Investment Company Act of 1940, as amended;

27



--------------------------------------------------------------------------------



 



(iii)   Tax Returns. Each of Onco BC and Onco Alberta, and each of their
respective Subsidiaries, has duly and timely filed in the prescribed manner and
within the prescribed time with all appropriate Governmental Entities all Tax
Returns that it is required to file in respect of any Taxes in respect of any
provision in applicable tax legislation, for all fiscal and other reporting
periods ending prior to the date hereof, and all of which are, to the best of
Onco US’s knowledge, true, correct and complete in all material respects;   (iv)
  Sales Tax. Each of Onco BC and Onco Alberta, and each of their respective
Subsidiaries, has complied with all registration, reporting, collection and
remittance requirements in respect of all federal and provincial sales tax
legislation including but not limited to the Excise Tax Act (Canada);   (v)  
Tax Information. Onco US has provided to Gamehost copies of all tax related
materials requested by Gamehost insofar as they relates to Onco BC or Onco
Alberta and/or the Tax Pools, including Tax Returns, electronic copies of the
general ledger and copies of legal entity financial statements, elections,
designations, audit undertakings, notices of determination of loss, all working
papers, calculations and schedules relating thereto, together with all
communications relating thereto from any Governmental Entities and the response,
if any, from Onco US or any of its Subsidiaries to such communications;   (vi)  
Assessments or Reassessments. Insofar as the following relates to Onco BC or
Onco Alberta and/or the Tax Pools:

  (A)   There are no assessments or reassessments of any Taxes that have been
issued and are outstanding pursuant to which there are any amounts owing;    
(B)   None of Onco US or any of its Subsidiaries is negotiating any draft
assessment or reassessment with any Governmental Entity;     (C)   None of Onco
US or any of its Subsidiaries is aware of any contingent liabilities for Taxes
or any grounds for an assessment or reassessment including, without limitation,
aggressive treatment of income, expenses, deductions, credits or other claims
for deduction or credit under any Tax Returns;     (D)   None of Onco US or any
of its Subsidiaries has received any indication from any Governmental Entity
that an assessment or reassessment is proposed in respect of any Taxes,
regardless of its merits;     (E)   None of Onco US or any of its Subsidiaries
has executed or filed with any Governmental Entity any agreement extending the
period for the filing of any Tax Returns or for the assessment, reassessment or
collection of any Taxes; and     (F)   No Governmental Entity has challenged or
disputed the federal tax account balances set forth in the Onco Disclosure
Letter;

(vii)   Acquisition of Control. Based on the generally accepted interpretation
of the ITA as of the date hereof, during the period commencing January 1, 1994
and ending immediately prior to the date hereof, there has not been any
“acquisition of control” of either Onco BC or Onco Alberta, as that term is used
for purposes of the ITA. Notwithstanding the foregoing or anything else in this
Agreement to the contrary, (i) it is hereby acknowledged and agreed that this
representation and warranty is not provided at the time

28



--------------------------------------------------------------------------------



 



      of execution of this Agreement as contemplated in the introductory
sentence and (ii) Onco US hereby covenants and agrees with Gamehost that it will
provide this representation and warranty to Gamehost prior to the closing of the
transaction contemplated by this Agreement which representation and warranty
will then be governed by the provisions of section 5.2(a) as if it had been
provided at the time of execution of this Agreement;

  (viii)   Residency. Each of Onco BC and Onco Alberta is and has been since its
inception, resident in Canada and a “taxable Canadian corporation”, both for
purposes of the ITA; and     (ix)   Income. Neither Onco BC nor Onco Alberta
have had any taxable income since December 31, 2008, and will not have had any
taxable income between the date hereof and the Effective Time, in each case to
the extent that such taxable income could be expected to result in any material
impairment of, or materially adversely affect reduce or otherwise have any
material adverse effect on the Tax Pools.

4.3 Limitations on Claims for Losses
Any claim for Losses (as such term is defined in the Indemnity Agreement) that
may be brought by a Party after the Effective Time in respect of a breach of the
representations and warranties contained in Sections 4.1 or 4.2 or any of the
covenants or obligations contained herein shall be subject to the provisions of
the Indemnity Agreement and no claim for Losses in respect of a breach of such
representations and warranties, covenants or obligations may be brought under
this Agreement by a Party after the Effective Time. For greater certainty, a
Party may make any claim against another Party or Parties in respect of a breach
of the representations and warranties contained in Sections 4.1 or 4.2 or any of
the covenants or obligations contained herein before the Effective Time and may
seek to enforce the covenants and obligations of another Party contained herein
after the Effective Time. Any such claims shall be subject to the limits on
liability as set forth in the Indemnity Agreement, which limits on liability are
adopted herein whether or not the Indemnity Agreement is executed.
ARTICLE 5
CONDITIONS PRECEDENT
5.1 Mutual Conditions Precedent
The respective obligations of the Parties to consummate the transactions
contemplated hereby, and in particular the Arrangement, are subject to the
satisfaction, on or before the Effective Date or such other time specified, of
the following conditions, any of which may be waived by the mutual consent of
such Parties without prejudice to their right to rely on any other of such
conditions:

(a)   the Interim Order:

  (i)   shall have been granted in form and substance satisfactory to each of
Gamehost and Onco US, acting reasonably; and     (ii)   shall not have been set
aside or modified in a manner unacceptable to either Gamehost or Onco US, acting
reasonably, on appeal or otherwise;

29



--------------------------------------------------------------------------------



 



(b)   the Gamehost Resolution shall have been passed by the requisite majority
of Gamehost Security Holders specified in the Interim Order and in form and
substance satisfactory to each of Gamehost and Onco US, acting reasonably;   (c)
  the Final Order shall have been granted in form and substance satisfactory to
each of Gamehost and Onco US, acting reasonably, and shall not have been set
aside or modified in any manner unacceptable to either Gamehost or Onco US,
acting reasonably, on appeal or otherwise;   (d)   the Articles of Arrangement
to be filed with the Registrar in accordance with the Arrangement shall be in
form and substance satisfactory to each of Gamehost and Onco US, acting
reasonably and be capable of being filed in sufficient time to ensure that the
Arrangement may become effective on or prior to the Deadline; and   (e)   there
shall be no action taken under any existing Applicable Law, nor any statute,
rule, regulation or order which is enacted, enforced, promulgated or issued by
any Governmental Entity, that:

  (i)   makes illegal or otherwise directly or indirectly restrains, enjoins or
prohibits the Arrangement or any other transactions contemplated herein; or    
(ii)   results in a judgment or assessment of material damages directly or
indirectly relating to the transactions contemplated herein.

The foregoing conditions are for the mutual benefit of Onco US and Gamehost and
may be asserted by each of Onco US and Gamehost regardless of the circumstances
and may be waived by each of Onco US and Gamehost (with respect to such Party)
in their sole discretion, in whole or in part, at any time and from time to time
without prejudice to any other rights which Onco US or Gamehost may have.
5.2 Additional Conditions to Obligations of Gamehost
The obligations of Gamehost to consummate the transactions contemplated hereby,
and in particular the Arrangement, is subject to the satisfaction, on or before
the Effective Date or such other time specified, of the following conditions:

(a)   except as affected by the transactions contemplated by this Agreement, the
representations and warranties of Onco US contained in Section 4.2 shall be true
in all material respects (provided that those representations which are subject
to qualifications or limitations as to materiality or Material Adverse Effect or
Material Adverse Change shall be true in all respects) as at the Effective Date,
or as at the date specified in such representation or warranty, where
applicable, with the same effect as though such representations and warranties
had been made at and as of such time and Onco US shall have complied in all
material respects with its covenants in this Agreement and Gamehost shall have
received a certificate to that effect dated the Effective Date from the Chief
Executive Officer and Chief Financial Officer of Onco US acting solely on behalf
of Onco US and not in their personal capacity, to the best of their respective
information and belief having made reasonable inquiry and Gamehost will have no
knowledge to the contrary;   (b)   in the event the Interim Order provides
Gamehost Security Holders with dissent rights, holders of not more than 5% of
the outstanding Gamehost Units and Gamehost Subsidiary LP Exchangeable Units,
collectively, shall have exercised rights of dissent in respect of the
Arrangement that have not been withdrawn as of the Effective Date;

30



--------------------------------------------------------------------------------



 



(c)   immediately prior to the Effective Time, but after completion of the
Pre-Arrangement Transactions, the aggregate amount of the actual tax account
balances in respect of the Tax Pools described in lines 1, 2, 3 and 4 less line
5 of the Onco Disclosure Letter shall not be less than 95% of the aggregate
amount of the tax account balances set out in lines 1, 2, 3 and 4 less line 5 of
the Onco Disclosure Letter, and the applicable expiry horizons of the actual tax
account balances in respect of the Tax Pools described in lines 1, 2, 3 and 4
will not be materially different than as set out in the Onco Disclosure Letter;
  (d)   at the Effective Time:

  (i)   Onco BC, or its successor corporation, shall have no Subsidiaries other
than Onco Alberta and Onco Alberta shall have no Subsidiaries other than those
being transferred to Onco Alberta Subco or New Onco, whether pursuant to the
Arrangement or the Divestiture Agreement or otherwise at the Effective Time and
neither shall have agreements of any nature to acquire any Subsidiary, or to
acquire or lease any other business, assets or operations;     (ii)   Neither
Onco BC nor Onco Alberta shall have in effect any bonus plan, commission plan,
profit sharing plan, pension plan, royalty plan or arrangement or employee
benefit plan for the benefit of any of its employees, officers, directors or
shareholders that will not be terminated or transferred to Onco Alberta Subco or
New Onco, whether pursuant to the Arrangement or the Divestiture Agreement or
otherwise at the Effective Time;     (iii)   Neither Onco BC nor Onco Alberta
will have any officers, employees or consultants other than those being
terminated or transferred to Onco Alberta Subco or New Onco, whether pursuant to
the Arrangement or the Divestiture Agreement or otherwise at the Effective Time;
and     (iv)   There shall be no amounts payable by Onco BC or Onco Alberta
under any obligations or liabilities of either of them to pay any amount to
their officers, directors, employees or consultants or any other person not
dealing at arm’s length with either of them or any associate or affiliate of any
such persons including all severance, termination, change of control
arrangements, pay to stay or retention arrangements and salaries and bonuses
(other than those to be transferred to Onco Alberta Subco or New Onco, whether
pursuant to the Arrangement or the Divestiture Agreement or otherwise at the
Effective Time) except for any benefits under run off directors’ and officers’
liability insurance maintained by Onco US for the current and former directors
and officers of Onco BC and/or Onco Alberta on terms and conditions that the
current Onco US Board of directors reasonably determines;

(e)   there shall not have been on or after the date hereof and prior to the
Effective Time any legislative enactment, promulgation, or public statement of
any change or proposed change in law (including, but not limited to, a proposal
to amend the ITA publicly announced by the Department of Finance of Canada) or
applicable case law or written and published interpretative guidance or policy
of the Canada Revenue Agency or provincial equivalent, that, in the opinion of
Gamehost acting reasonably, could be expected to result in any material
impairment of, or materially adversely affect:

  (i)   the benefit to Gamehost, or the completion, of the Arrangement; or

31



--------------------------------------------------------------------------------



 



  (ii)   the ability of Onco Alberta to utilize the Tax Pools referred to in the
Disclosure Letter after the Effective Date;

(f)   during the period commencing immediately prior to the date hereof and
ending immediately prior to the Effective Time, there will not have been any
“acquisition of control” of either Onco BC or Onco Alberta, as that term is used
for purposes of the ITA with the exception of any “acquisition of control” that
may occur on or after the date hereof as a result of the execution of this
Agreement or the completion of the transactions contemplated herein, including
the Plan of Arrangement;   (g)   the shares of Onco BC to be issued to the
Gamehost Security Holders pursuant to the Arrangement shall be conditionally
approved for listing so as to be listed and posted for trading on the TSX on the
first trading day following the Effective Date;   (h)   Gamehost shall have
received resignations and releases, in the form settled between Onco US and
Gamehost, each acting reasonably, prior to the Effective Date, from the
directors and officers of Onco Alberta and Onco BC;   (i)   between the date
hereof and the Effective Time, there shall not have occurred any Material
Adverse Change in respect of Onco BC or Onco Alberta;   (j)   Onco Alberta and
Onco BC shall each have:

  (i)   been added as an additional insured to the general insurance policies;
and     (ii)   as a named insured to the directors’ and officers’ liability
insurance policy of Onco US or shall have secured “run off” directors’ and
officers’ liability insurance;

    which policies shall have a scope and coverage no less advantageous in scope
and coverage to that provided pursuant to Onco US’s insurance policies
immediately prior to the date of this Agreement and, in the case of the “run
off” directors’ and officers’ liability insurance policy shall cover claims made
prior to or within six years after the Effective Time;

(k)   there shall be no security registrations against either Onco BC, or any
successor corporation, or Onco Alberta under the Personal Property Security Act
(British Columbia), the Personal Property Security Act (Alberta) or other
security registration legislation in other jurisdictions, with the exception of
registrations relating to specific goods which, for greater certainty, excludes
registrations relating to equipment or other categories of personal property
where no specific good is listed, or such other arrangements shall have been
made with respect to the discharge of such security registrations as are
satisfactory to Gamehost;   (l)   Onco US and New Onco shall have entered into
an indemnity agreement indemnifying Onco BC in the form attached hereto as
Schedule “B”;   (m)   Onco BC, Onco Alberta, Onco Alberta Subco and New Onco
shall have entered into the Divestiture Agreement in the form attached hereto as
Schedule “E”;   (n)   The Gamehost Required Approvals shall have been received
by Gamehost on a basis acceptable to Gamehost, acting reasonably;

32



--------------------------------------------------------------------------------



 



(o)   the Tax Returns of Onco BC and Onco Alberta for the year ended
December 31, 2009 shall have been filed on or before the Effective Date in form
and content acceptable to Gamehost, acting reasonably;   (p)   prior to the date
on which Gamehost and Onco US shall seek the Interim Order as contemplated by
Section 2.1(a) of this Agreement, the Initial Court Order shall have been
granted in form and substance satisfactory to each of Gamehost and Onco US,
acting reasonably, and shall not have been set aside or modified in any manner
unacceptable to either Gamehost or Onco US, acting reasonably, on appeal or
otherwise; and   (q)   On or before the Effective Time, Onco US shall have
provided Gamehost with the representation and warranty referred to in section
4.2(i)(vii).

The conditions in this Section 5.2 are for the exclusive benefit of Gamehost and
may be asserted by Gamehost regardless of the circumstances or may be waived by
Gamehost in its sole discretion, in whole or in part, at any time and from time
to time without prejudice to any other rights which Gamehost may have.
5.3 Additional Conditions to Obligations of Onco US
The obligations of Onco US to consummate the transactions contemplated hereby,
and in particular the Arrangement, is subject to the satisfaction, on or before
the Effective Date or such other time specified, of the following conditions:

(a)   except as affected by the transactions contemplated by this Agreement, the
representations and warranties of Gamehost contained in Section 4.1 shall be
true in all material respects (provided that those representations which are
subject to qualifications or limitations as to materiality or Material Adverse
Effect or Material Adverse Change shall be true in all respects) as at the
Effective Date, or as at the date specified in such representation or warranty,
where applicable, with the same effect as though such representations and
warranties had been made at and as of such time and Gamehost shall have complied
in all material respects with its covenants in this Agreement and Onco US shall
have received a certificate to that effect dated the Effective Date from the
Chief Executive Officer and Chief Financial Officer of the Gamehost
Administrator acting solely on behalf of the Gamehost Administrator and not in
their personal capacity, to the best of their respective information and belief
having made reasonable inquiry and Onco US will have no knowledge to the
contrary;   (b)   Onco BC shall have entered into an indemnity agreement
indemnifying Onco US and New Onco in the form attached hereto as Schedule “B”;  
(c)   the Onco Required Approvals shall have been received by Onco US on a basis
acceptable to Onco US, acting reasonably; and   (d)   prior to the date on which
Gamehost and Onco US shall seek the Interim Order as contemplated by
Section 2.1(a) of this Agreement, the Initial Court Order shall have been
granted in form and substance satisfactory to each of Gamehost and Onco US,
acting reasonably, and shall not have been set aside or modified in any manner
unacceptable to either Gamehost or Onco US, acting reasonably, on appeal or
otherwise.

33



--------------------------------------------------------------------------------



 



The conditions in this Section 5.3 are for the exclusive benefit of Onco US and
may be asserted by Onco US regardless of the circumstances or may be waived by
Onco US in its sole discretion, in whole or in part, at any time and from time
to time without prejudice to any other rights which Onco US may have.
5.4 Notice and Effect of Failure to Comply with Conditions

(a)   Each of Gamehost and Onco US shall give prompt notice to the other of the
occurrence, or failure to occur, at any time from the date hereof to the
Effective Date of any event or state of facts which occurrence or failure would,
or would be likely to:

  (i)   cause any of the representations or warranties of any Party contained
herein to be untrue or inaccurate in any material respect, or     (ii)   result
in the failure to comply with or satisfy any covenant, condition or agreement to
be complied with or satisfied by any Party hereunder;

    provided, however, that no such notification will affect the representations
or warranties of the Parties or the conditions to the obligations of the Parties
hereunder.

(b)   Subject to the provisions of Sections 7.2 and 7.3, if any of the
conditions precedents set forth in Sections 5.1, 5.2 or 5.3 hereof shall not be
complied with or waived by the Party or Parties for whose benefit such
conditions are provided on or before the date required for the performance
thereof, then a Party for whose benefit the condition precedent is provided may
terminate this Agreement as provided in Section 7.1 hereof; provided that, prior
to the filing of the Articles of Arrangement for the purpose of giving effect to
the Arrangement, the Party intending to rely thereon has delivered a written
notice to the Other Party, specifying in reasonable detail all breaches of
covenants, representations and warranties or other matters which the Party
delivering such notice is asserting as the basis for the non-fulfillment of the
applicable conditions precedent. More than one such notice may be delivered by a
Party.

5.5 Satisfaction of Conditions
The conditions set out in this Article 5 are conclusively deemed to have been
satisfied, waived or released when, with the agreement of the Parties, Articles
of Arrangement are filed under the ABCA to give effect to the Arrangement.
ARTICLE 6
AMENDMENT
6.1 Amendment
This Agreement (including the Plan of Arrangement) may at any time and from time
to time before or after the holding of the Gamehost Meeting be amended by
written agreement of the Parties without, subject to Applicable Law, further
notice to or authorization on the part of the Gamehost Security Holders and any
such amendment may, without limitation:

(a)   change the time for performance of any of the obligations or acts of the
Parties;   (b)   waive any inaccuracies or modify any representation or warranty
contained herein or in any document delivered pursuant hereto;

34



--------------------------------------------------------------------------------



 



(c)   waive compliance with or modify any of the covenants herein contained and
waive or modify performance of any of the obligations of the Parties; or   (d)  
waive compliance with or modify any other conditions precedent contained herein;
  (e)   provided that no such amendment which is agreed to after the Parties are
granted the Interim Order by the Court may reduce or materially adversely affect
the consideration to be received by Gamehost Security Holders without approval
by the affected security holders given in the same manner as required for the
approval of the Arrangement or as may be ordered by the Court.

ARTICLE 7
TERMINATION
7.1 Termination

(a)   This Agreement may be terminated at any time prior to the Effective Time
by mutual written consent of Gamehost and Onco US.   (b)   This Agreement may be
terminated by either Gamehost or Onco US at any time prior to the Effective
Time:

  (i)   if the Effective Time has not occurred on or prior to the Deadline,
except that the right to terminate this Agreement under this Section 7.1(b)(i)
shall not be available to any Party to this Agreement whose failure to fulfill
any of its obligations (including those of its Subsidiaries) has been a
principal cause of, or resulted in, the failure of the Effective Time to occur
by such date;     (ii)   if the Gamehost Meeting is held and the required
Gamehost Resolution is not passed at the Gamehost Meeting (or any adjournment or
postponement thereof);     (iii)   if any Law makes the consummation of the
Arrangement or the transactions contemplated by this Agreement illegal or
otherwise prohibited, and such Law has become final and non-appealable; or    
(iv)   in order for a Party to enter into an Alternative Proposal in accordance
with Section 3.4(b), provided that such Party has complied with its obligations
set forth in Section 3.4(c) and concurrently therewith pays the Other Party the
Termination Fee contemplated by Section 7.3.

(c)   This Agreement may be terminated by Onco US at any time prior to the
Effective Time if Onco US (including its Subsidiaries) is not in material breach
of its obligations under this Agreement and Gamehost breaches or fails to
perform any of its representations, warranties, covenants or agreements
contained in this Agreement which breach or failure to perform (i) would cause a
default under Section 3.1 or the failure of the one of the conditions precedent
in Section 5.1 or 5.3 to be satisfied and (ii) is incapable of being cured or,
if curable, is not cured in accordance with Section 7.2.   (d)   This Agreement
may be terminated by Gamehost at any time prior to the Effective Time if
Gamehost is not in material breach of its obligations under this Agreement and
Onco US (or any of its Subsidiaries) breaches or fails to perform any of its
representations, warranties, covenants or agreements contained in this Agreement
which breach or failure to perform (i) would cause a

35



--------------------------------------------------------------------------------



 



    default under Section 3.2 or the failure of the one of the conditions
precedent in Section 5.1 or 5.2 to be satisfied and (ii) is incapable of being
cured or, if curable, is not cured in accordance with Section 7.2.

7.2 Notice and Cure Provisions

(a)   Each Party will give prompt notice to the other of the occurrence, or
failure to occur, at any time prior to the Effective Time of any event or state
of facts which occurrence or failure would, or would be likely to:

  (i)   cause any of the representations or warranties of any Party contained
herein to be untrue or inaccurate in any material respect on the date hereof or
at the Effective Time; or     (ii)   result in the failure to comply with or
satisfy any covenant, condition or agreement to be complied with or satisfied by
any Party hereunder prior to the Effective Time.

(b)   Gamehost may not exercise its right to terminate this Agreement pursuant
to Section 7.1(d) and Onco US may not exercise its right to terminate this
Agreement pursuant to Section 7.1(c) unless the Party seeking to terminate the
Agreement shall have delivered a written notice to the Other Party specifying in
reasonable detail all breaches of covenants, representations and warranties or
other matters which the Party delivering such notice is asserting as the basis
for the termination right. If any such notice is delivered, provided that the
Other Party is proceeding diligently to cure such matter and such matter is
capable of being cured on or prior to the Deadline, no Party may exercise such
termination right until the earlier of (i) the Deadline, and (ii) the date that
is fifteen (15) Business Days following receipt of such notice by the Other
Party to whom the notice was delivered, if such matter has not been cured by
such date. If such notice has been delivered prior to the date of the Gamehost
Meeting, such meeting shall, unless the Parties agree otherwise, be postponed or
adjourned until the expiry of such period (without causing any breach of any
other provision contained herein). If such notice has been delivered prior to
the filing of the Articles of Arrangement, such filing shall be postponed until
two (2) Business Days after the expiry of such period.   (c)   Each Party shall
promptly notify the Other Party of (i) any communication from any person
alleging that the consent of such person (or another person) is or may be
required in connection with the transactions contemplated by this Agreement (and
the response thereto from such Party, its Subsidiaries or its representatives),
(ii) any material communication from any Government Entity in connection with
the transactions contemplated by this Agreement (and the response thereto from
such Party, its Subsidiaries or its representatives), and (iii) any material
Claim threatened or commenced against or otherwise affecting such Party or any
of its Subsidiaries that are related to the transaction contemplated by the
Agreement.

7.3 Termination Fee
Notwithstanding any other provision relating to the payment of fees or expenses,
in the event of termination of this Agreement under the various circumstances
set forth below, either Onco US or Gamehost shall pay, or cause to be paid, the
Other Party the Termination Fee and/or reimbursement of expenses, if any, as
follows:

36



--------------------------------------------------------------------------------



 



(a)   if Onco US terminates this Agreement pursuant to:

  (i)   Section 7.1(b)(ii) (i.e. Gamehost Resolution not approved) or
Section 7.1(c) (i.e. breach of Agreement by Gamehost), Gamehost will pay, or
cause to be paid, to Onco US by wire transfer of immediately available funds an
amount equal to the Termination Fee; or     (ii)   Section 7.1(b)(iv) (i.e.
Alternative Proposal), Onco US will pay, or cause to be paid, to Gamehost by
wire transfer of immediately available funds an amount equal to the Termination
Fee;

(b)   If Gamehost terminates this Agreement pursuant to:

  (i)   Section 7.1(d) (i.e. breach of Agreement by Onco US or its
Subsidiaries), Onco US will pay, or cause to be paid, to Gamehost by wire
transfer of immediately available funds an amount equal to the Termination Fee;
or     (ii)   Section 7.1(b)(ii) (i.e. Gamehost Resolution not approved) or
Section 7.1(b)(iv) (i.e. Alternative Proposal), Gamehost will pay, or cause to
be paid, to Onco US by wire transfer of immediately available funds an amount
equal to the applicable Termination Fee.

(c)   For greater certainty and clarity, and notwithstanding anything herein to
the contrary, if Gamehost is obligated to pay a Termination Fee pursuant to this
Agreement, such Termination Fee shall only be payable to Onco US and shall not
be payable to Onco BC or Onco Alberta.

The Parties acknowledge that the agreements contained in this Section 7.3 are an
integral part of the transactions contemplated by this Agreement, and that,
without these agreements, neither Onco US nor Gamehost would have entered into
this Agreement; accordingly, if Onco US or Gamehost fails to timely pay any
amount due pursuant to this Section 7.3 and, in order to obtain the payment, the
Party who is owed such payment commences a suit which results in a judgment
against the Other Party for the payment set forth in this Section 7.3, the
defaulting Party shall pay to the Other Party its reasonable costs and expenses
(including reasonable attorneys’ fees) in connection with such suit, together
with interest on the amount due from each day for which payment is due until the
date of the payment at the prime rate of the Bank of Canada in effect on the
date such payment was required to be made.
7.4 Damages and Remedies
Each Party acknowledges that the payment of the Termination Fee in the
circumstances contemplated in Section 7.3 is the sole remedy to which a Party is
entitled on the termination of this Agreement and that such amount is not a
penalty, but intended to reimburse a Party for its time, efforts and costs in
implementing the transactions contemplated herein. Each Party irrevocably waives
any right it may have to raise as a defense that any such fee is excessive or
punitive.
Each Party acknowledges that, other than in respect of the termination of this
Agreement in circumstances contemplated in Section 7.3, nothing restricts the
ability of a Party to pursue any and all legal remedies with respect to any
breach by the Other Party of its covenants, representations or warranties
contained herein, including without limitation the ability to sue for damages,
seek injunctive relief or specific performance. Nothing herein shall preclude a
Party from seeking injunctive relief to restrain any breach or threatened breach
of the covenants or agreements set forth in this Agreement or otherwise to
obtain specific performance of any of such act, covenants or agreements, without
the necessity of posting bond or security in connection therewith.

37



--------------------------------------------------------------------------------



 



ARTICLE 8
CONFIDENTIALITY
8.1 Confidentiality

(a)   Each Party will, and will cause its Subsidiaries and its and their
directors, officers, employees and agents to, keep all information provided to
it hereunder or in connection with the Arrangement (collectively, the
“Confidential Information”) confidential and will not use or disclose such
Confidential Information to any Person except to the extent:

  (i)   such use or disclosure is expressly permitted or contemplated pursuant
to this Agreement or any agreement contemplated herein;     (ii)   such use or
disclosure is strictly necessary to enable the recipient of such Confidential
Information to exercise its rights and perform its obligations under this
Agreement or any agreement contemplated in this Agreement;     (iii)   such use
or disclosure is required by Applicable Laws;     (iv)   such information is in
the public domain other than as a result of a breach of this Agreement or any
agreement contemplated in this Agreement; or     (v)   such use or disclosure is
required pursuant to a final order or judgment of a court of competent
jurisdiction and in such case the Parties will cooperate with one another to
obtain an appropriate protective order or other reliable assurance that the
confidentiality of such Confidential Information will be maintained.

(b)   Each Party acknowledges that the Confidential Information of the other
Party consists in part of information vital to the business and commercial
prospects of those other Party and that such information is the special,
valuable and unique property of those other Party and would not normally be
disclosed to it. Accordingly, each Party agrees to use all commercially
reasonable efforts to protect such Confidential Information and keep it
confidential using a standard of care no less than the degree of care that such
Party would be reasonably expected to employ for its own similar Confidential
Information. In particular, each Party has instructed and shall continue to
instruct those employees or advisors responsible for processing Personal
Information to protect the confidentiality of such information in a manner
consistent with the Parties’ obligations hereunder and has ensured and shall
continue to ensure that access to the Personal Information shall be restricted
to those employees or advisors of the respective Party who have a bona fide need
to access to such information in order to complete the Arrangement.   (c)  
Neither Party has or hereafter shall use any Personal Information for any
purposes other than those related to the performance of this Agreement and the
completion of the Arrangement and each Party acknowledges and confirms that the
disclosure of Personal Information is necessary for the purposes of determining
if the Parties shall proceed with the Arrangement, and that any disclosure of
Personal Information relates solely to the carrying on of the business and the
completion of the Arrangement.   (d)   Each Party acknowledges and confirms that
it has and shall continue to employ appropriate technology and procedures in
accordance with Applicable Laws to prevent accidental loss or corruption of the
Personal Information, unauthorized input or access to the Personal Information,
or unauthorized or unlawful collection, storage, disclosure, recording, copying,
alteration, removal, deletion, use or other processing of such Personal
Information.

38



--------------------------------------------------------------------------------



 



(e)   Subject to Applicable Laws, each Party shall promptly notify the other
Party to this Agreement of all inquiries, complaints, requests for access, and
claims of which the Party is made aware in connection with the Personal
Information. The Parties shall fully co-operate with one another, with the
persons to whom the Personal Information relates, and any authorized authority
charged with enforcement of applicable privacy laws, in responding to such
inquiries, complaints, requests for access, and claims.   (f)   Upon the expiry
or termination of this Agreement, or otherwise upon the reasonable request of
either Party, the other Party shall forthwith cease all use of the Personal
Information acquired by it in connection with this Agreement and will return to
Other Party or, at the Other Party’s request, destroy in a secure manner, the
Personal Information (and any copies).   (g)   Each Party acknowledges and
confirms that it and its representatives are aware that US and Canadian
Securities Laws prohibit any person who has material non-public information
about a company from purchasing or selling, directly or indirectly, securities
of such company (including entering into hedge transactions involving such
securities), or from communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such person is likely
to purchase or sell such securities. Each Party agrees that it will not use, and
that it will use its reasonable efforts to assure that none of its
representatives use, any of the Confidential Information in contravention of the
US or Canadian Securities Laws and as a result, each Party will cease trading in
each other Party’s securities as applicable.   (h)   Without prejudice to any
other rights or remedies, in the event of litigation relating to a breach of the
provisions of this Article 8, if a court of competent jurisdiction determines in
a final, non-appealable order that any of such provisions has been breached, the
Party in breach will reimburse the other Party for its costs and expenses
(including reasonable legal fees and expenses) incurred in connection with all
such litigation.

No failure or delay by a Party or any of such Party’s representatives in
exercising any right, power or privilege under this Article 8 will operate as a
waiver thereof nor will any single or partial exercise thereof preclude any
other or further exercise of any right, power or privilege hereunder. No
provision of this Article 8 may be waived or amended nor any consent given
except in writing signed by a duly authorized officer of each Party so waiving
or consenting.
ARTICLE 9
NOTICES
9.1 Notices
All notices that may or are required to be given pursuant to any provision of
this Agreement are to be given or made in writing and served personally or sent
by telecopy by e-mail:

(a)   in the case of Gamehost, to:       Gamehost Income Fund
400, 4406 – 50th Avenue
Red Deer, AB T4N 3Z5
Facsimile: (403) 340-0683
E-mail: djwill@gamehost.ca
Attention: Vice President

39



--------------------------------------------------------------------------------



 



    with a copy to:       Shea Nerland Calnan LLP
2800, 715-5th Avenue SW
Calgary, Alberta T2P 2X6
Facsimile: (403) 299-9601
E-mail: jbrennan@snclaw.com
Attention: Joe Brennan   (b)   in the case of Onco US, Onco BC and/ or Onco
Alberta, to:       c/o Oncothyreon Inc.
2601 Fourth Avenue, Suite 500
Seattle, Washington 98121
Facsimile: (206) 801-2111
E-mail: RKirkman@oncothyreon.com
Attention: President and CEO       with a copy to:       Fraser Milner Casgrain
LLP
2900 Manulife Place
10180 — 101 Street
Edmonton, AB T5J 3V5
Facsimile: (780) 423-7276
E-mail: michael.obert@fmc-law.com
Attention: Michael Obert

or such other address as the Parties may, from time to time, advise to the other
Parties hereto by notice in writing. The date or time of receipt of any such
notice will be deemed to be the date of delivery or the time such telecopy or
e-mail is received.
ARTICLE 10
GENERAL
10.1 Binding Effect
This Agreement shall be binding upon and enure to the benefit of the Parties
hereto.
10.2 Assignment
No Party to this Agreement may assign any of its rights or obligations under
this Agreement without prior written consent of the Other Party.
10.3 Disclosure
The Parties agree to consult with each other, and to provide each other with a
reasonable prior opportunity to review and comment on, any press release, public
statement or filing with any regulatory body or stock exchange with respect to
this Agreement or any of the transactions contemplated herein. The Parties also
agree to use commercially reasonable efforts to exclude, to the extent legally
permitted, all Confidential Information from any voluntary or other disclosure
required under applicable securities or similar

40



--------------------------------------------------------------------------------



 



legislation in connection with this Agreement, including redacting Confidential
Information from any copy of this Agreement required to be filed under such
legislation.
10.4 Costs
Except as contemplated herein (including Section 7.3 hereof), each Party shall
be responsible for its own fees and expenses in connection with the negotiation
of this Agreement and the implementation of the transactions contemplated
hereby, provided that Gamehost shall be solely responsible for all costs and
expenses associated with any and all information circulars and related
documentation provided to the Gamehost Security Holders (including any required
audits and/or the seeking of exemption therefrom, except that for any required
audit in respect of Onco BC and/or Onco Alberta, Gamehost shall only be
responsible for the costs and expenses of such audit up to $75,000), the listing
and posting for trading on the TSX of the new common shares of Onco BC Shares to
be issued pursuant to the Arrangement, the making of such shares freely
tradable, the preparation and approval of the Plan of Arrangement, and any and
all related acts, procedures and/or documentation..
10.5 Severability
If any one or more of the provisions or parts thereof contained in this
Agreement should be or become invalid, illegal or unenforceable in any respect
in any jurisdiction, the remaining provisions or parts thereof contained herein
shall be and shall be conclusively deemed to be, as to such jurisdiction,
severable therefrom and:

(a)   the validity, legality or enforceability of such remaining provisions or
parts thereof shall not in any way be affected or impaired by the severance of
the provisions or parts thereof severed; and   (b)   the invalidity, illegality
or unenforceability of any provision or part thereof contained in this Agreement
in any jurisdiction shall not affect or impair such provision or part thereof or
any other provisions of this Agreement in any other jurisdiction.

10.6 Further Assurances
Each Party hereto shall, from time to time and at all times hereafter, at the
request of the Other Party hereto, but without further consideration, do all
such further acts, and execute and deliver all such further documents and
instruments as may be reasonably required in order to fully perform and carry
out the terms and intent hereof.
10.7 Time of Essence
Time shall be of the essence of this Agreement.
10.8 Governing Law
This Agreement shall be governed by and construed in accordance with the Laws of
the Province of Alberta. The Parties hereto irrevocably attorn to the
jurisdiction of the courts of the Province of Alberta and, with respect to the
Plan of Arrangement, the Court.
10.9 Waiver
No waiver by any Party shall be effective unless in writing and any waiver shall
affect only the matter, and the occurrence thereof, specifically identified and
shall not extend to any other matter or occurrence.

41



--------------------------------------------------------------------------------



 



10.10 Obligations
The Parties acknowledge that, with respect to Gamehost being a party to this
Agreement, the obligations of Gamehost hereunder shall not be personally binding
upon Gamehost, or any of its trustees, or any of the Gamehost Unitholders and
that any recourse against Gamehost, or any of its trustees, or any of the
Gamehost Unitholders in any manner in respect of any indebtedness, obligation or
liability of Gamehost arising hereunder or arising in connection herewith or
from the matters to which this Agreement relates, if any, including, without
limitation, based on negligence or otherwise tortious behaviour, shall be
limited to, and satisfied only out of, the assets of Gamehost and not the assets
of any trustee of Gamehost or any Gamehost Unitholder.
The remainder of this page is left blank intentionally.

42



--------------------------------------------------------------------------------



 



10.11 Counterparts
This Agreement may be executed by facsimile or other electronic signature and in
counterparts, each of which shall be deemed an original, and all of which
together constitute one and the same instrument.
IN WITNESS WHEREOF the Parties have executed this Agreement as of the date first
above written.

                      GAMEHOST INCOME FUND, by its       ONCOTHYREON INC.    
Administrator, Gamehost Management, Inc.                
 
                   
Per:
  /s/ Darcy J. Will
 
      Per:   /s/ Robert L. Kirkman
 
   
 
  Darcy J. Will           Robert L. Kirkman, MD    
 
  Vice President           President and CEO    

            ONCOTHYREON CANADA INC.
      Per:  /s/ Robert L. Kirkman         Robert L. Kirkman, MD       
President     

            0811769 B.C. ULC
      Per:  /s/ Robert L. Kirkman         Robert L. Kirkman, MD        CEO     

43



--------------------------------------------------------------------------------



 



EXHIBIT A
PLAN OF ARRANGEMENT

A-1



--------------------------------------------------------------------------------



 



PLAN OF ARRANGEMENT

PLAN OF ARRANGEMENT UNDER SECTION 193
OF THE BUSINESS CORPORATIONS ACT (ALBERTA)
ARTICLE 1
INTERPRETATION
Section 1.1 Definitions
     Unless indicated otherwise, where used in this Plan of Arrangement,
capitalized terms used but not defined shall have the meanings ascribed thereto
in the Arrangement Agreement and the following terms shall have the following
meanings and grammatical variations of such terms shall have corresponding
meanings:
“ABCA” means the Business Corporations Act (Alberta), as amended, including the
regulations promulgated thereunder.
“Amalco” means the limited corporation formed by the amalgamation of Onco BC and
Onco Alberta pursuant to this Plan of Arrangement.
“Amalco Common Shares” means the common shares in the capital of Amalco.
“Amalco Preference Shares” means the preference shares in the capital of Amalco,
issuable in series.
“Amalgamation” has the meaning set out in Section 2.2(t) of this Plan of
Arrangement.
“Arrangement” means an arrangement under Section 193 of the ABCA on the terms
and subject to the conditions set out in this Plan of Arrangement, subject to
any amendments or variations hereto made in accordance with Section 6.1 of the
Arrangement Agreement and in accordance with this Plan of Arrangement or made at
the direction of the Court in the Final Order.
“Arrangement Agreement” means the arrangement agreement made as of February 12,
2010 among Gamehost, Onco US, Onco Alberta and Onco BC (including the schedules
thereto) as it may be amended, modified or supplemented from time to time in
accordance with its terms.
“Assumption” has the meaning set out in Section 2.2 (b) of this Plan of
Arrangement.
“Certificate of Arrangement” means the certificate or certificates or
confirmation of filing which may be issued by the Registrar pursuant to
Subsection 193(11) of the ABCA giving effect to the Arrangement.
“Court” means the Court of Queen’s Bench of Alberta.
“Divested Assets” means the Assets as such term is defined in the Divestiture
Agreement.
“Divestiture Agreement” means the divestiture agreement between Onco BC, Onco
Alberta and Onco Alberta Subco and intervened to by New Onco and Gamehost, made
as of the Effective Date providing for the transfer of the Divested Assets to
Onco Alberta Subco and the assumption by Onco Alberta Subco of the Transferred
Liabilities, the form of which is attached to the Gamehost Arrangement
Agreement.
“Effective Date” means the date shown on the Certificate of Arrangement giving
effect to the Arrangement.
“Effective Time” means 12:01 a.m. (Calgary time), or such other time on the
Effective Date as may be agreed in writing by Onco US and Gamehost, each acting
reasonably.

A-2



--------------------------------------------------------------------------------



 



“Final Order” means the final order of the Court approving the Arrangement, as
such order may be amended by the Court at any time prior to the Effective Date
or, if appealed, then, unless such appeal is withdrawn, as affirmed or as
amended on appeal.
“Gamehost” means Gamehost Income Fund, an open-ended unincorporated investment
trust established under the laws of the Province of Alberta pursuant to the
Gamehost Trust Agreement.
“Gamehost Circular” means the management information circular sent to Gamehost
Security Holders in connection with the applicable meeting of such security
holders to approve of the Arrangement, as amended, supplemented or otherwise
modified.
“Gamehost Depositary” means Computershare Trust Company of Canada, as
depositary, or such other person appointed to act as depositary by Gamehost for
the purposes of the Arrangement.
“Gamehost Inc. New Common Shares” means the new class of common shares in the
capital of Onco BC to be created pursuant to Section 2.2 (h) of this Plan of
Arrangement.
“Gamehost Inc. New Common Shareholder” means a holder of Gamehost Inc. New
Common Shares.
“Gamehost Loan Amount” means the aggregate amount payable pursuant to the
Gamehost Loan Promissory Note, which amount shall be equal to $8,425,000.
“Gamehost Loan Promissory Note” means the promissory note of Onco BC, in an
aggregate principal amount equal to the Gamehost Loan Amount, to be issued in
favour of Gamehost pursuant to Section 2.2 (f) of this Plan of Arrangement in
consideration of the loan to Onco BC by Gamehost of an amount equal to the
Gamehost Loan Amount.
“Gamehost LP” means Gamehost Limited Partnership, a limited partnership
established pursuant to the Laws of the Province of Alberta and an indirect
subsidiary of Gamehost;
“Gamehost LP Agreement” means the limited partnership agreement governing
Gamehost LP dated May 23, 2003, as amended from time to time or as may be
amended from time to time.
“Gamehost Resolution” means the special resolution of the Gamehost Security
Holders approving the Plan of Arrangement and considered at the Gamehost Meeting
and any amendments or variations thereto made in accordance with the provisions
of the Arrangement Agreement or made at the direction of the Court in the
Interim Order, at the Gamehost Meeting or otherwise.
“Gamehost Security Holders” means collectively:
     (i) the Gamehost Unitholders; and
     (ii) the Gamehost Subsidiary LP Exchangeable Unitholders.
“Gamehost Subsidiary LP Exchangeable Unitholders” means the holders of the
Gamehost Subsidiary LP Exchangeable Units.
“Gamehost Subsidiary LP Exchangeable Units” means the class B limited
partnership units of Gamehost LP.
“Gamehost Trust Indenture” means the trust agreement dated April 9, 2003 between
the original trustees of Gamehost and the initial unitholder of Gamehost, as
amended from time to time or as may be amended from time to time.
“Gamehost Meeting” means the special meeting of Gamehost Security Holders,
including any adjournment or postponement thereof, called and held in accordance
with the Interim Order to consider the Gamehost Resolution.

A-3



--------------------------------------------------------------------------------



 



“Gamehost Units” means the trust units of Gamehost.
“Gamehost Unitholders” means the holders of the Gamehost Units.
“Governmental Entity” means any (a) multinational, federal, national,
provincial, state, regional, municipal, local or other government, governmental
or public department, central bank, court, tribunal, arbitral body, commission,
board, bureau, ministry or agency, domestic or foreign; (b) any subdivision,
agent, commission, board, or authority of any of the foregoing; (c) any
quasi-governmental or private body exercising any regulatory, self regulatory,
expropriation or taxing authority under or for the account of any of the
foregoing; (d) any stock exchange; or (e) any Governmental Authority.
“Interim Order” means the interim order of the Court, as contemplated by 2.1 of
the Arrangement Agreement, as applicable.
“Law” or “Laws” means all laws (including common law), by-laws, statutes, rules,
regulations, principles of law and equity, orders, rulings, ordinances,
judgments, injunctions, determinations, awards, decrees or other requirements,
whether domestic or foreign, and the terms and conditions of any grant of
approval, permission, authority or license of any Governmental Entity or self
regulatory authority (including the Exchange), and the term “applicable” with
respect to such Laws (including Environmental Laws) and in a context that refers
to one or more Parties, means such Laws as are applicable to such Party or its
business, undertaking, property or securities and emanate from a person having
jurisdiction over the Party or Parties or its or their business, undertaking,
property or securities.
“Letter of Transmittal” means the letter of transmittal sent to Gamehost
Security Holders for use in connection with the Arrangement.
“Liens” means (a) any mortgage, charge, pledge, hypothecation, security
interest, assignment by way of security, lien (statutory or otherwise),
conditional sale agreement, deposit arrangement or title retention agreement;
(b) any trust arrangement; (c) any arrangement which creates a right of set-off
out of the ordinary course of business; (d) any option, warrant, right or
privilege capable of becoming a transfer; (e) any other encumbrance of any
nature which, in substance, secures payment or performance of an obligation; or
(f) any agreement to grant any such rights or interests.
“New Onco” means 1517680 Alberta ULC, an unlimited liability corporation
existing under the laws of the Province of Alberta and a direct wholly-owned
subsidiary of 1517678 Alberta ULC as contemplated in the Pre-Arrangement
Transactions (as defined in the Arrangement Agreement).
“New Onco Shares” means the common shares in the capital of New Onco.
“Onco Alberta” means [insert name], the unlimited liability corporation
subsisting under the laws of the Province of Alberta and formerly named
Oncothyreon Canada Inc. prior to its continuance under the ABCA as unlimited
liability corporation under the laws of the Province of Alberta as contemplated
in the Pre-Arrangement Transactions (as defined in the Arrangement Agreement),
and where the context requires includes any successor corporation;
“Onco Alberta Subco” means 1518025 Alberta ULC, an unlimited liability
corporation incorporated under the laws of Province of Alberta and a direct
wholly-owned subsidiary of Onco Alberta;
“Onco Alberta Subco Shares” means the common shares in the capital of Onco
Alberta Subco.
“Onco BC” means [insert name], the corporation subsisting under the laws of the
Province of Alberta and formerly named 0811769 B.C. ULC prior to its continuance
under the ABCA as a limited corporation as contemplated in the Pre-Arrangement
Transactions (as defined in the Arrangement Agreement) and where the context
requires includes any successor corporation;
“Onco BC Class A Shares” means the Class A voting common shares in the capital
of Onco BC;

A-4



--------------------------------------------------------------------------------



 



“Onco BC Class B Shares” means the Class B preferred shares in the capital of
Onco BC;
“Onco BC Redeemable Shares” means the redeemable shares in the capital of Onco
BC created pursuant to Section 2.2 (h) of this Plan of Arrangement.
“Onco BC Shares” means, collectively, the Class A Shares and the Class B Shares
in the capital of Onco BC.
“Onco BC Shareholders” means the holders of Onco BC Shares prior to the
Effective Time.
“Onco US” means Oncothyreon Inc., a corporation subsisting under the laws of the
State of Delaware;
“Person” includes any individual, firm, partnership, limited partnership,
limited liability partnership, joint venture, venture capital fund, limited
liability company, unlimited liability company, association, trust, trustee,
executor, administrator, legal personal representative, estate, body corporate,
corporation, company, unincorporated association or organization, Governmental
Entity, syndicate or other entity, whether or not having legal status.
“Plan of Arrangement” means this plan of arrangement proposed under Section 193
of the ABCA, and any amendments or variations thereto made in accordance with
Section 6.1 of the Arrangement Agreement or this Plan of Arrangement or made at
the direction of the Court in the Final Order.
“Tax Act” means the Income Tax Act (Canada) and the regulations made thereunder,
as now in effect and as may be promulgated or amended from time to time.
“Transfer” has the meaning set out in Section 2.2 (b) of this Plan of
Arrangement.
“Transferred Liabilities” means the Assumed Liabilities as such term is defined
in the Divestiture Agreement.
Section 1.2 Interpretation Not Affected by Headings, etc.
     The division of this Plan of Arrangement into Articles, sections, and other
portions and the insertion of headings are for convenience of reference only and
shall not affect the construction or interpretation hereof. Unless otherwise
indicated, all references to an “Article” or “section” followed by a number
and/or a letter refer to the specified Article or section of this Plan of
Arrangement. The terms “hereof, “herein” and “hereunder” and similar expressions
refer to this Plan of Arrangement and not to any particular Article, section or
other portion hereof.
Section 1.3 Rules of Construction
     In this Plan of Arrangement, unless the context otherwise requires,
(i) words importing the singular number include the plural and vice versa,
(ii) words importing any gender include all genders, and (iii) “include”,
“includes” and “including” shall be deemed to be followed by the words “without
limitation”.
Section 1.4 Currency
     Unless otherwise stated, all references in this Plan of Arrangement to sums
of money are expressed in lawful money of Canada.
Section 1.5 Date for Any Action
     If the date on which any action is required or permitted to be taken
hereunder by a Person is not a Business Day, such action shall be required or
permitted to be taken on the next succeeding day which is a Business Day.
Section 1.6 References to Dates, Statutes, etc.
     In this Plan of Arrangement, references from or through any date mean,
unless otherwise specified, from and including that date and/or through and
including that date, respectively.

A-5



--------------------------------------------------------------------------------



 



     In this Plan of Arrangement, unless something in the subject matter or
context is inconsistent therewith or unless otherwise herein provided, a
reference to any statute, regulation, direction or instrument is to that
statute, regulation, direction or instrument as now enacted or as the same may
from time to time be amended, re-enacted or replaced, and in the case of a
reference to a statute, includes any regulations, rules, policies or directions
made thereunder. Any reference in this Plan of Arrangement to a Person includes
its heirs, administrators, executors, legal personal representatives,
predecessors, successors and permitted assigns. References to any contract are
to that agreement or contract as amended, modified or supplemented from time to
time in accordance with its terms.
Section 1.7 Time
     Time shall be of the essence in every matter or action contemplated
hereunder. All times expressed herein are local time in Calgary, Alberta, unless
otherwise expressly stipulated herein.
ARTICLE 2
THE ARRANGEMENT
     This Plan of Arrangement is made pursuant to the Arrangement Agreement.
Section 2.1 Binding Effect
     This Plan of Arrangement and the Arrangement, upon the filing of the
Articles of Arrangement and the issuance of the Certificate of Arrangement, will
become effective, and be binding on:

  (i)   Gamehost, Onco US, Onco BC, Onco Alberta, Onco Alberta Subco and New
Onco; and     (ii)   all holders and beneficial owners of each of the Gamehost
Units, Gamehost Subsidiary LP Exchangeable Units, Onco BC Shares, Onco Alberta
Shares, Onco Alberta Subco Shares, New Onco Shares, Onco BC Redeemable Shares
and Gamehost Inc. New Common Shares;

at and after, the Effective Time without any further act or formality required
on the part of any Person, except as expressly provided herein.
Section 2.2 Effective Time
     Commencing at the Effective Time and in the order set out below, subject to
the terms and conditions of the Arrangement Agreement, the following events or
transactions shall occur and shall be deemed to occur in the following sequence
without any further act or formality:
     Amendments to the Gamehost and Gamehost LP Constating Documents

  (a)   one minute following the Effective Time, each of the Gamehost Trust
Agreement and the Gamehost LP Agreement shall be deemed to be amended to the
extent necessary to facilitate the Arrangement and the implementation of the
steps and transactions described herein, whether or not such amendments are
reflected in a further amended and restated Gamehost Trust Agreement and/or
amended and restated Gamehost LP Agreement, as applicable;

     Transfer of Onco BC and Onco Alberta Assets and Liabilities

  (b)   two minutes following the Effective Time, each of Onco BC and Onco
Alberta shall transfer, assign and convey (the “Transfer”) the Divested Assets
to Onco Alberta Subco and, in consideration thereof, Onco Alberta Subco shall
assume (the “Assumption”) the Transferred Liabilities as well as issue to Onco
Alberta 99 fully paid and non-assessable Onco Alberta Subco Shares and to Onco
BC 1 fully paid and non-assessable Onco Alberta Subco Share, all on terms

A-6



--------------------------------------------------------------------------------



 



      and conditions set forth in the Divestiture Agreement. The Transfer and
the Assumption shall be deemed to:

  (i)   operate as a novation by substitution of each of Onco BC and Onco
Alberta by Onco Alberta Subco with respect to all Transferred Liabilities such
that each of Onco BC and Onco Alberta shall be fully and irrevocably released
and forever discharged by all Persons with respect to all Transferred
Liabilities by the effect of such novation;     (ii)   transfer, assign and
convey to Onco Alberta Subco all rights, defences and counterclaims, of any kind
whatsoever, that each of Onco BC and Onco Alberta ever had, now has or may have
in the future or prior to the Effective Time in connection with the Transferred
Liabilities; and     (iii)   operate as a novation by substitution of each of
Onco BC and Onco Alberta by Onco Alberta Subco as a creditor of all rights,
benefits and interests in connection with the Divested Assets that each of Onco
BC and Onco Alberta ever had, now has or may have in the future or prior to the
Effective Time;

     Exchange of Onco BC Shares for New Onco Shares

  (c)   [intentionally deleted]     (d)   four minutes following the Effective
Time, each Onco BC Share issued and outstanding immediately prior to the
Effective Time shall be transferred to New Onco free and clear of all Liens in
exchange for the issuance of one New Onco Share;     (e)   upon the exchange of
Onco BC Shares for New Onco Shares in Section 2.2(d)of this Plan of Arrangement:

  (i)   each former Onco BC Shareholder shall cease to be a Onco BC Shareholder
and the name of each such former Onco BC Shareholder shall be removed from the
registers of Onco BC Shareholder;     (ii)   each former Onco BC Shareholder
shall become a New Onco Shareholder and shall be added to the register of New
Onco Shareholders; and     (iii)   New Onco shall become the holder of the Onco
BC Shares so exchanged and shall be added to the register of Onco BC
Shareholders in respect thereof;

     Loan to Onco BC

  (f)   five minutes following the Effective Time, Gamehost shall loan to Onco
BC the Gamehost Loan Amount and Onco BC will issue and deliver to Gamehost the
Gamehost Loan Promissory Note;

     Subscription for Onco Alberta Subco Shares

  (g)   six minutes following the Effective Time, Onco BC will subscribe for
7,825,000 Onco Alberta Subco Shares in consideration for the Gamehost Loan
Amount less $600,000;

     Amendments to Onco BC Articles

  (h)   seven minutes following the Effective Time, the articles of Onco BC will
be amended to:

  (i)   change the name of Onco BC to “Gamehost Inc.”;

A-7



--------------------------------------------------------------------------------



 



  (ii)   amend the Onco BC Shares to become “Onco BC Redeemable Shares” and
designated as ‘Class A Redeemable Preferred Shares’ with the rights, privileges,
restrictions and conditions attached thereto as set forth on Schedule “A” to
this Plan of Arrangement;     (iii)   create an unlimited number of “Gamehost
Inc. New Common Shares”, being a new class of common shares of Onco BC
designated as the ‘Common Shares’ with the rights, privileges, conditions and
restrictions attached thereto as set forth on Schedule “A” to this Plan of
Arrangement;     (iv)   create an unlimited number of “Preferred Shares”, being
a new class of preferred shares of Onco BC, issuable in series designated as the
‘Preferred Shares’ with the rights, privileges, conditions and restrictions
attached thereto as set forth on Schedule “A” to this Plan of Arrangement;    
(v)   eliminate the restrictions on share transfers, if any;

     Subscription by Onco BC for Gamehost Units

  (i)   eight minutes following the Effective Time, Onco BC will subscribe for
$600,000 worth of Gamehost Units at a deemed subscription price per Unit equal
to the volume weighted average trading price of the Gamehost Units as traded on
the Toronto Stock Exchange for the 20 day period ending on the date that is 5
trading days prior to the Effective Date, such subscription price payable in
cash at the Effective Time;

     Dividend Payment by Onco BC to Newco Onco

  (j)   nine minutes following the Effective Time, Onco BC will declare and pay
a dividend to New Onco on the shares of Onco BC held by New Onco, such dividend
to be satisfied by Onco BC distributing all of the Gamehost Units held by it to
New Onco;

     Exchange of Gamehost Securities

  (k)   ten minutes following the Effective Time, all of the Gamehost Units
issued and outstanding immediately prior to the Effective Time shall be sold,
assigned and transferred to Onco BC (free and clear of any Liens) solely in
exchange for Gamehost Inc. New Common Shares issued on the basis of one Gamehost
Inc. New Common Share for each one Gamehost Unit so sold, assigned and
transferred;     (l)   upon the exchange of Gamehost Units for Gamehost Inc. New
Common Shares in Section 2.2 (k) of this Plan of Arrangement:

  (i)   each former Gamehost Unitholder shall cease to be a Gamehost Unitholder
and the name of each such former Gamehost Unitholder shall be removed from the
registers of Gamehost Unitholders;     (ii)   each former Gamehost Unitholder
shall become a Gamehost Inc. New Common Shareholder and shall be added to the
register of Gamehost Inc. New Common Shareholders; and     (iii)   Onco BC shall
become the holder of the Gamehost Units so exchanged and shall be added to the
register of Gamehost Unitholders in respect thereof;

  (m)   also ten minutes following the Effective Time, all of the Gamehost
Subsidiary LP Exchangeable Units issued and outstanding immediately prior to the
Effective Time shall be sold, assigned and transferred to Onco BC (free and
clear of any Liens) solely in exchange for Gamehost Inc. New

A-8



--------------------------------------------------------------------------------



 



      Common Shares issued on the basis of one Gamehost Inc. New Common Share
for each one Gamehost Subsidiary LP Exchangeable Unit so sold, assigned and
transferred;     (n)   upon the exchange of Gamehost Subsidiary LP Exchangeable
Units for Gamehost Inc. New Common Shares in Section 2.2(m) of this Plan of
Arrangement:

  (i)   each former Gamehost Subsidiary LP Exchangeable Unitholder shall cease
to be a Gamehost Subsidiary LP Exchangeable Unitholder and the name of each such
former Gamehost Subsidiary LP Exchangeable Unitholder shall be removed from the
registers of Gamehost Subsidiary LP Exchangeable Unitholder;     (ii)   each
former Gamehost Subsidiary LP Exchangeable Unitholder shall become a Gamehost
Inc. New Common Shareholder and shall be added to the register of Gamehost Inc.
New Common Shareholders; and     (iii)   Onco BC shall become the holder of the
Gamehost Subsidiary LP Exchangeable Units so exchanged and shall be added to the
register of Gamehost Subsidiary LP Exchangeable Unitholders in respect thereof;

     Replacement of Directors

  (o)   eleven minutes after the Effective Time, the incumbent directors of Onco
BC will, and will be deemed to, have resigned and be replaced, as directors by
the trustees of Gamehost in office as of the Effective Time;

     Dividend Payment by Onco Alberta to Onco BC

  (p)   twelve minutes following the Effective Time, Onco Alberta will declare
and pay a dividend to Onco BC on the shares of Onco Alberta held by Onco BC,
such dividend to be satisfied by Onco Alberta distributing all of the Onco
Alberta Subco Shares held by it to Onco BC;

     Redemption of Onco BC Redeemable Shares

  (q)   thirteen minutes following the Effective Time, Onco BC will redeem the
Onco BC Redeemable Shares and the redemption price of the Onco BC Redeemable
Shares will be satisfied by Onco BC distributing all of the issued and
outstanding Onco Alberta Subco Shares on a pro rata basis;

     Dissolution of Onco Alberta Subco

  (r)   fourteen minutes following the Effective Time, Onco Alberta Subco shall
be and will be deemed to have been wound-up and shall transfer, assign and
convey to New Onco all of the property, liabilities and assets of Onco Alberta
Subco;     (s)   fifteen minutes following the Effective Time, Onco Alberta
Subco will be dissolved;

     Amalgamation

  (t)   sixteen minutes after the Effective Time Onco BC and Onco Alberta shall
be amalgamated (the “Amalgamation”) with the same effect as provided in
Sections 15.6, 181 and 186 of the ABCA and, as such, shall continue in existence
as one and the same company, being “Amalco”, under the ABCA on the following
terms and conditions:

  (i)   the name of Amalco shall be “Gamehost Inc.”;     (ii)   Amalco shall be
a “limited corporation” as defined in section 15.1 of the ABCA;

A-9



--------------------------------------------------------------------------------



 



  (iii)   the capital of Amalco will consist of (i) an unlimited number common
shares designated as the ‘Amalco Common Shares’ with the rights, privileges,
conditions and restrictions attached thereto as set forth on Schedule “B” to
this Plan of Arrangement, and (ii) an unlimited number of preference shares,
issuable in series and designated as the ‘Amalco Preference Shares’ with the
rights, privileges, conditions and restrictions attached thereto as set forth on
Schedule “B” to this Plan of Arrangement;     (iv)   there shall be no
restrictions on the activities that Amalco is authorized to carry on, nor any
restrictions on the transfer of Amalco Common Shares or the Amalco Preference
Shares;     (v)   the board of directors of Amalco will consist of not less than
three and not more than ten directors, the exact number of which shall be
determined by the directors from time to time;     (vi)   the directors of
Amalco shall have the right to appoint one or more additional directors, who
shall hold office for a term expiring no later than the close of the next annual
meeting of holders of the Amalco Common Shares, but the total number of
directors so appointed shall not exceed one-third of the number of directors
elected at the previous annual meeting of the holders of the Amalco Common
Shares;     (vii)   the first directors of Amalco who shall hold office until
the next annual meeting of holders of the Amalco Common Shares or until their
successors are elected or appointed, shall be the persons who were the directors
of Onco BC immediately preceding the Amalgamation and in each case their address
will be care of Amalco at the address of its registered office;     (viii)   the
by-laws of Amalco shall be the by-laws proposed by Gamehost in the Gamehost
Circular as being the by-laws for Amalco, subject to any amendments or revisions
thereto as the board of directors of Amalco may consider prudent and in the best
interest of Amalco and its shareholders;     (ix)   all of the rights and
properties of Onco BC and Onco Alberta immediately before the Amalgamation
become the rights and properties of Amalco by virtue of the Amalgamation;    
(x)   all of the liabilities of Onco BC and Onco Alberta immediately before the
Amalgamation become the liabilities of Amalco by virtue of the Amalgamation;    
(xi)   on the Amalgamation:

  (A)   each Gamehost Inc. New Common Share issued and outstanding immediately
prior to the Amalgamation shall become one Amalco Common Share;     (B)   all of
the shares of Onco Alberta issued and outstanding immediately prior to the
Amalgamation shall be cancelled without any repayment of capital in respect of
those shares; and     (C)   the financial year-end of Amalco shall be
December 31, with the first such year end being December 31, 2010; and

A-10



--------------------------------------------------------------------------------



 



     Auditors

  (u)   the auditors of Amalco will be Heywood Holmes & Partners LLP, who shall
continue in the office until the close of business of the next annual meeting of
the holders of shareholders of Amalco, and the directors of Amalco are
authorized to fix the remuneration of such auditors.

ARTICLE 3
CERTIFICATES AND PAYMENTS
Section 3.1 Payment of Consideration in respect of Onco BC

  (a)   As soon as practicable following the Effective Date, Onco BC shall cause
to be delivered for the benefit of the former holders of Gamehost Units,
Gamehost Subsidiary LP Exchangeable Units and Onco BC Shares, certificates
representing, in the aggregate, the Gamehost Inc. New Common Shares to which
such holders are entitled to pursuant to Section 2.2 of this Plan of
Arrangement. Onco BC will, as soon as practicable following the later of the
Effective Date and the date of deposit (by a former holder of Gamehost Units,
Gamehost Subsidiary LP Exchangeable Units or Onco BC Shares exchanged under the
Arrangement) of a duly completed Letter of Transmittal and the certificates
representing such Gamehost Units, Gamehost Subsidiary LP Exchangeable Units or
Onco BC Shares, as applicable, either:

  (i)   forward or cause to be forwarded by first class mail (postage prepaid)
or, in the case of postal disruption, by such other means as the Gamehost
Depositary may deem prudent, to such former holder of Gamehost Units, Gamehost
Subsidiary LP Exchangeable Units or Onco BC Shares, as applicable, at the
address specified in the letter of transmittal; or     (ii)   if requested by
such holders in the Letter of Transmittal, make available or cause to be made
available at the Gamehost Depositary for pickup by such holder;

      certificates representing the number of Gamehost Inc. New Common Shares
issued to such holder under the Arrangement.     (b)   Where a certificate
formerly representing Gamehost Units, Gamehost Subsidiary LP Exchangeable Units
or Onco BC Shares is not deposited with all other documents as provided for in
Section 3.1 (a) of this Plan of Arrangement on or prior to the sixth anniversary
date of the Effective Time, it will cease to represent a right or claim of any
kind or nature against or in Onco BC and shall be deemed to have been
surrendered to Onco BC together with all distributions and sale proceeds thereon
held for such holder. All such certificates surrendered to Onco BC shall be
cancelled.     (c)   No holder of Gamehost Units, Gamehost Subsidiary LP
Exchangeable Units or Onco BC Shares shall be entitled to receive any
consideration with respect to such Gamehost Units, Gamehost Subsidiary LP
Exchangeable Units or Onco BC Shares other than the consideration to which such
holder is entitled to receive in accordance with Section 2.2 and Section 3.1 of
this Plan of Arrangement and, for greater certainty, no such holder with be
entitled to receive any interest, dividends, premium or other payment in
connection therewith, other than any declared but unpaid dividends.

Section 3.2 Lost Certificates in respect of Gamehost, Gamehost LP or Onco BC
     In the event any certificate which immediately prior to the Effective Time
represented one or more outstanding Gamehost Units, Gamehost Subsidiary LP
Exchangeable Units or Onco BC Shares that were exchanged pursuant to Section 2.2
of this Plan of Arrangement shall have been lost, stolen or destroyed, upon the
making of an affidavit of that fact by the Person claiming such certificate to
be lost, stolen or destroyed, the Gamehost Depositary will issue in exchange for
such lost, stolen or destroyed certificate, Gamehost Inc. New

A-11



--------------------------------------------------------------------------------



 



Common Shares deliverable in accordance with such holder’s Letter of
Transmittal. When authorizing such delivery in exchange for any lost, stolen or
destroyed certificate, the Person to whom such certificate is to be delivered
shall as a condition precedent to such delivery, give a bond satisfactory to
Onco BC and the Gamehost Depositary (each acting reasonably) in such sum as Onco
BC may direct, or otherwise indemnify Onco BC in a manner satisfactory to Onco
BC acting reasonably, against any claim that may be made against Onco BC with
respect to the certificate alleged to have been lost, stolen or destroyed.
Section 3.3 Withholding Rights
     Gamehost Inc. and the Gamehost Depositary shall be entitled to deduct and
withhold from any amount payable to any Person under the Plan of Arrangement,
such amounts as Gamehost or the Gamehost Depositary determines, acting
reasonably, are required or permitted to be deducted and withheld with respect
to such payment under the Tax Act, the United States Internal Revenue Code of
1986 or any provision of any other applicable Law, in each case, as amended or
succeeded and subject to the provisions of any applicable income tax treaty
between Canada and the country where the holder is resident. To the extent that
amounts are so withheld, such withheld amounts shall be treated for all purposes
hereof as having been paid to the Person in respect of which such withholding
was made, provided that such amounts are actually remitted to the appropriate
taxing authority.
ARTICLE 4
AMENDMENTS
Section 4.1 Amendments to Plan of Arrangement

  (a)   Onco US and Gamehost may amend, modify and/or supplement this Plan of
Arrangement at any time and from time to time prior to the Effective Time,
provided that each such amendment, modification and/or supplement must:

  (i)   comply with the terms of the Arrangement Agreement;     (ii)   be set
out in writing;     (iii)   be filed with the Court and, if made following the
Gamehost Meeting, be approved by the Court; and     (iv)   be communicated to
holders of Onco BC Shares, Onco Alberta Shares, Gamehost Units and Gamehost
Subsidiary LP Exchangeable Units, if and as required by the Court.

  (b)   Any amendment, modification or supplement to this Plan of Arrangement
may be proposed by Onco US or Gamehost, with the consent of the other, at any
time prior to the Gamehost Meeting with or without any other prior notice or
communication, and if so proposed and accepted by the Persons voting at the
Gamehost Meeting (as may be required under the Interim Order), shall become part
of this Plan of Arrangement for all purposes.     (c)   Any amendment,
modification or supplement to this Plan of Arrangement that is approved or
directed by the Court following the Gamehost Meeting shall be effective only if:

  (i)   such amendment, modification or supplement is made in accordance with
the terms and conditions of the Arrangement Agreement; and     (ii)   if
required by the Court, it is consented to by the requisite number of holders of
Gamehost Units and Gamehost Subsidiary LP Exchangeable Units, voting in the
manner directed by the Court.

  (d)   Any amendment, modification or supplement to this Plan of Arrangement
may be made following the Effective Date unilaterally by Onco BC, provided that
it concerns a matter which, in the

A-12



--------------------------------------------------------------------------------



 



      reasonable opinion of Onco BC, is of an administrative nature required to
better give effect to the implementation of this Plan of Arrangement and is not
adverse to the economic interest of any former holder of Onco BC Shares.     (e)
  This Plan of Arrangement or portions thereof may be withdrawn prior to the
Effective Time in accordance with the terms of the Arrangement Agreement.

ARTICLE 5
FURTHER ASSURANCES
Section 5.1 Further Assurances
     Notwithstanding that the transactions and events set out herein shall occur
and shall be deemed to occur in the order set out in this Plan of Arrangement
within the meaning of Section 193 of the ABCA and shall become effective without
any further act or formality, each of the parties to the Arrangement Agreement
shall make, do and execute, or cause to be made, done and executed, all such
further acts, deeds, agreements, transfers, assurances, instruments or documents
as may reasonably be required by either of them in order further to document or
evidence any of the transactions or events set out herein.

A-13



--------------------------------------------------------------------------------



 



Schedule “A” — Gamehost Inc. Share Terms
Common Shares
The rights, privileges, restrictions and conditions attaching to the Common
Shares are as follows:

  (i)   Payment of Dividends: The holders of the Common Shares will be entitled
to receive dividends if, as and when declared by the board of directors of the
Corporation out of the assets of the Corporation properly applicable to the
payment of dividends in such amounts and payable in such manner as the board of
directors may from time to time determine. Subject to the rights of the holders
of any other class of shares of the Corporation entitled to receive dividends in
priority to or concurrently with the holders of the Common Shares, the board of
directors may in its sole discretion declare dividends on the Common Shares to
the exclusion of any other class of shares of the Corporation.     (ii)  
Participation upon Liquidation, Dissolution or Winding Up: In the event of the
liquidation, dissolution or winding up of the Corporation or other distribution
of assets of the Corporation among its shareholders for the purpose of winding
up its affairs, the holders of the Common Shares will, subject to the rights of
the holders of any other class of shares of the Corporation entitled to receive
assets of the Corporation upon such a distribution in priority to or
concurrently with the holders of the Common Shares, be entitled to participate
in the distribution. Such distribution will be made in equal amounts per share
on all the Common Shares at the time outstanding without preference or
distinction.     (iii)   Voting Rights: The holders of the Common Shares will be
entitled to receive notice of and to attend all annual and special meetings of
the shareholders of the Corporation and to one vote in respect of each Common
Share held at all such meetings.

Preferred Shares
The rights, privileges, restrictions and conditions attaching to the Preferred
Shares, exclusive of the Class A Redeemable Preferred Shares which shall be a
separate class of shares in the capital of the Corporation, are as follows:

  (a)   the Preferred Shares may from time to time be issued in one or more
series, and the board of directors of the Corporation may fix from time to time
before such issue the number of Preferred Shares which is to comprise each
series and the designation, rights, privileges, restrictions and conditions
attaching to each series of Preferred Shares including, without limiting the
generality of the foregoing, any voting rights, the rate or amount of dividends
or the method of calculating dividends, the dates of payment thereof, the terms
and conditions of redemption, purchase and conversion, if any, and any sinking
fund or other provisions;     (b)   the Preferred Shares of each series shall,
with respect to the payment of dividends and the distribution of assets or
return of capital in the event of liquidation, dissolution or winding-up of the
Corporation, whether voluntary or involuntary, or any other return of capital or
distribution of assets of the Corporation among its shareholders for the purpose
of winding-up its affairs, be entitled to preference over the Common Shares, and
over any other shares of the Corporation ranking by their terms junior to the
Preferred Shares. The Preferred Shares of any series may also be given such
other preferences, not inconsistent with the articles of the Corporation, over
the Common Shares, and any other shares of the Corporation ranking by their
terms junior to the Preferred Shares as may be fixed in accordance with
subclause (a) above; and     (c)   if any cumulative dividends or amounts
payable on the return of capital in respect of a series of Preferred Shares are
not paid in full, all series of Preferred Shares shall participate rateably in
respect of accumulated dividends and return of capital.

A-14



--------------------------------------------------------------------------------



 



Class A Redeemable Preferred Shares
The rights, privileges, restrictions and conditions attaching to the Class A
Redeemable Preferred Shares are as follows:

  (i)   Payment of Dividends: The holders of the Class A Redeemable Preferred
Shares will not be entitled to receive any dividends thereon.     (ii)  
Participation upon Liquidation, Dissolution or Winding Up: In the event of the
liquidation, dissolution or winding up of the Corporation or other distribution
of assets of the Corporation among its shareholders for the purpose of winding
up its affairs, the holders of the Class A Redeemable Preferred Shares will be
entitled to receive from the assets of the Corporation the Redemption Amount (as
defined below) before any amount is paid or any assets of the Corporation are
distributed to the holders of any Common Shares, Preferred Shares or shares of
any other class ranking junior to the Class A Redeemable Preferred Shares. After
payment to the holders of the Class A Redeemable Preferred Shares of the amount
so payable to them as above the holders of the Class A Redeemable Preferred
Shares will not be entitled to receive any further assets of the Corporation in
any further distribution of assets of the Corporation among its shareholders for
the purpose of winding up its affairs.     (iii)   Redemption by Corporation:
The Corporation shall, subject to the requirements of the Business Corporations
Act (Alberta), at the time specified in articles of arrangement of the
Corporation in respect of which this Schedule “A” is incorporated, redeem each
Class A Redeemable Preferred Share in accordance with the plan of arrangement
forming part of such articles of arrangement and distribute to the holder of the
Class A Redeemable Preferred Shares the assets of the Corporation specified
therein in such plan of arrangement (the “Redemption Amount”). No notice of
redemption or other act or formality on the part of the Corporation shall be
required to call the Class A Redeemable Preferred Shares for redemption.    
(iv)   Voting Rights: The holders of the Class A Redeemable Preferred Shares
will be entitled to receive notice of and to attend any annual or special
meetings of the shareholders of the Corporation and will be entitled to vote in
respect of any Class A Redeemable Preferred Share held as at any such meetings.

A-15



--------------------------------------------------------------------------------



 



Schedule “B” — Amalco Share Terms
1. COMMON SHARES
Subject to the rights of any class of shares that are expressed to rank prior to
them, the Common Shares shall have the following rights, privileges,
restrictions and conditions:
(a) Payment of Dividends
The holders of the Common Shares shall be entitled to receive dividends if, as
and when declared by the Board of Directors of the Corporation out of the assets
of the Corporation properly applicable to the payment of dividends in such
amounts and payable in such manner as the Board of Directors may from time to
time determine. Subject to the rights of the holders of any other class of
shares of the Corporation entitled to receive dividends in priority to or
rateably with the holders of the Common Shares, the Board of Directors may in
their sole discretion declare dividends on the Common Shares to the exclusion of
any other class of shares of the Corporation.
(b) Participation upon Liquidation, Dissolution or Winding-Up
In the event of the liquidation, dissolution or winding-up of the Corporation or
other distribution of assets of the Corporation among its shareholders for the
purpose of winding-up its affairs, the holders of the Common Shares shall,
subject to the rights of the holders of any other class of shares of the
Corporation entitled to receive the assets of the Corporation upon such a
distribution in priority to or rateably with the holders of the Common Shares,
be entitled to participate rateably in any distribution of the assets of the
Corporation.
(c) Voting Rights
The holders of the Common Shares shall be entitled to receive notice of and to
attend all annual and special meetings of the shareholders of the Corporation
and to one (1) vote in respect of each Common Share held at all such meetings.
2. PREFERENCE SHARES
Subject to the rights of any class of shares that are expressed to rank prior to
them, the Preference Shares shall have the following rights, privileges,
restrictions and conditions:
(a) Directors’ Rights to Issue in One or More Series
The Preference Shares may at any time or from time to time be issued in one or
more series, each series to consist of such number of shares as may, before the
issue thereof, be determined by resolution of the Board of Directors of the
Corporation.
(b) Directors to Fix Terms of Each Series
The Board of Directors of the Corporation shall (subject as hereinafter
provided) by resolution fix, from time to time, before the issue thereof, the
rights, privileges, restrictions and conditions attaching to the Preference
Shares of each series including, without limiting the generality of the
foregoing, the rate or amount of dividends or the method of calculating
dividends, the dates of payment thereof, the redemption and/or purchase prices
and terms and conditions of redemption and/or purchase, any conversion rights
and any sinking fund or other provisions, the whole to be subject to the issue
of a certificate of amendment setting forth the rights, privileges, restrictions
and conditions attaching to the Preference Shares of such series.

A-16



--------------------------------------------------------------------------------



 



(c) Ranking of Preference Shares.
The Preference Shares of each series shall, with respect to the payment of
dividends and the distribution of assets in the event of liquidation,
dissolution or winding-up of the Corporation, whether voluntary or involuntary,
or any other distribution of the assets of the Corporation among its
shareholders for the purpose of winding up its affairs, rank on a parity with
the Preference Shares of every other series and be entitled to priority over the
Common Shares and over any other shares of the Corporation ranking junior to the
Preference Shares. The Preference Shares of any series may also be given such
other preferences, not inconsistent with provisions hereof, over the Common
Shares and over any other shares of the Corporation ranking junior to the
Preference Shares as may be fixed in accordance with paragraph 2(a) hereof.
(d) Liquidation, Dissolution and Winding-Up Rights
In the event of the liquidation, dissolution, winding-up or other distribution
of assets of the Corporation, the holders of the Preference Shares will be
entitled to receive the amount paid up thereon together with all accrued and
unpaid dividends, whether or not earned or declared, the whole before any amount
shall be paid to holders of the Common Shares and any other shares of the
Corporation ranking junior to the Preference Shares.
(e) Voting Rights
Except as required by law, the holders of the Preference Shares shall not be
entitled to receive notice of nor to attend any meetings of the shareholders of
the Corporation and shall not be entitled to vote thereat.

A-17



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF INDEMNITY AGREEMENT
THIS INDEMNITY AGREEMENT is dated as of the • day of •, 2010,
AMONG:

      GAMEHOST INC. (hereinafter referred to as “Old Onco”), a corporation
subsisting under the Laws of the Province of Alberta and successor to the
business of Gamehost Income Fund (“Gamehost”)

AND:

      ONCOTHYREON INC., a corporation subsisting under the Laws of the State of
Delaware (hereinafter referred to as “Onco US”); and         1517680 ALBERTA ULC
(hereinafter referred to as “New Onco”), an unlimited liability corporation
subsisting under the Laws of the Province of Alberta and successor to the
business of each of Oncothyreon Canada Inc. (“Onco Alberta”) and 0811769 B.C.
ULC (“Onco BC”)

WHEREAS:

A.   Gamehost, Onco US, Onco Alberta and Onco BC are parties to an arrangement
agreement (the “Arrangement Agreement”) dated February 17, 2010 pursuant to
which the Parties (defined below) to this agreement (the “Agreement”) will
engage in an arrangement of Onco Alberta and Onco BC (the “Arrangement”) under
the provisions of the Business Corporations Act (Alberta);   B.   It was a
condition of the Arrangement Agreement that the Parties enter into this
Agreement in connection with the Arrangement; and   C.   The Parties have
entered into this Agreement in connection with, and as one of the steps of, the
Arrangement.

NOW THEREFORE, in consideration of the covenants and agreements herein contained
and other good and valuable consideration (the receipt and sufficiency of which
are hereby acknowledged), the Parties do hereby covenant and agree as follows:
ARTICLE 1
DEFINITIONS
1.1 Definitions
Capitalized terms used but not defined herein have the meaning ascribed thereto
in the Arrangement Agreement. In this Agreement, unless there is something in
the context or subject matter inconsistent therewith, the following defined
terms have the meanings hereinafter set forth:
“20 Day Period” has the meaning ascribed thereto in Section 3.2(b)(i);
“Arrangement Agreement” has the meaning ascribed to in the first recital above;

B-1



--------------------------------------------------------------------------------



 



“Assessment” has the meaning ascribed thereto in Section 3.1(c);
“CRA” means the Canada Revenue Agency;
“Indemnified Party” has the meaning ascribed thereto in Section 3.2(a);
“Indemnifying Party” has the meaning ascribed thereto in Section 3.2(a);
“Losses” means, in respect of any and all matters, all losses, liabilities,
claims, costs, damages, expenses, charges, fines, penalties, interest charges,
assessments or other liabilities whatsoever (including legal fees and
disbursements on a solicitor and client basis and fees and disbursements of
experts) arising out of, resulting from, attributable to or connected with such
matter;
“Materiality Representations and Warranties” means the representations and
warranties in Sections 4.1 and 4.2 of the Arrangement Agreement that are subject
to “materiality”, “material”, “Material Adverse Effect” or “Material Adverse
Change” or similar qualifications, if any;
“New Onco Surviving Agreement Default” has the meaning ascribed thereto in
Section 2.1;
“Notice of Claim” means a notice in writing by a Party of a claim for Losses
pursuant to this Agreement;
“Old Onco Surviving Agreement Default” has the meaning ascribed thereto in
Section 2.2;
“Other Claim” has the meaning ascribed thereto in Section 3.2(i);
“Parties” means, collectively, the parties to this Agreement, and “Party” means
any one of them;
“Statement” has the meaning ascribed thereto in Section 3.1(c);
“Surviving Agreement Default” means an Old Onco Surviving Agreement Default or a
New Onco Surviving Agreement Default, as the case may be;
“Tax Default Indemnity Amount” means the amount of indemnity to which Old Onco
is entitled under this Agreement as a result of a Tax Loss;
“Tax Indemnity Issue” means any issue in respect of which there may be Tax
Losses;
“Tax Losses” means Taxes, the liability for which constitutes a New Onco
Surviving Agreement Default;
“Third Party” has the meaning ascribed thereto in Section 3.2(f); and
“Third Party (Non-Tax) Claim” has the meaning ascribed thereto in
Section 3.2(a).

B-2



--------------------------------------------------------------------------------



 



ARTICLE 2
LIABILITY AND INDEMNITY
2.1 General Indemnity of New Onco
Subject to the limitations set out in this Agreement, Onco US and New Onco will
be jointly and severally liable to Old Onco for all Losses which it may suffer,
sustain, pay or incur, and will indemnify and hold Old Onco harmless from and
against all Losses which may be brought against or suffered by Old Onco or which
Old Onco may suffer, sustain, pay or incur arising out of, resulting from,
attributable to or connected with:

(a)   any debts, liabilities, commitments or obligations of any nature (whether
matured or unmatured, accrued, fixed, contingent or otherwise) of any kind
whatsoever resulting from any matters, actions, events, facts or circumstances
related to the activities, affairs or business of Onco Alberta or Onco BC, or
any of their Subsidiaries, which occurred prior to Effective Time, including
without limitation, as a result of:

  (i)   Claims relating to the Intellectual Property of any of them or the
activity of any of them and/or of their Subsidiaries in relation to the
Intellectual Property, including without limitation the development,
reproduction, use, and sale or distribution, of all or any part thereof, which
infringes upon, or misappropriates, the Intellectual Property Rights of any
third Person;     (ii)   Claims relating to Taxes of any of them for any period
of time prior to Effective Time;     (iii)   Claims related to any public
disclosure of Onco Alberta, including without limitation the Onco Alberta Public
Record and any disclosure relating to Onco US, Onco BC, Onco Alberta or any of
their Subsidiaries included in Gamehost Information Circular (based on
information provided by or approved by Onco US), for any period of time prior to
Effective Time;     (iv)   any violation of Applicable Laws, including without
limitation applicable Canadian Securities Laws or US Securities Laws, that
occurred prior to Effective Time;     (v)   any failure to materially comply
with the terms of any agreements, contracts, indentures, licenses, permits,
approvals to which it is or was party or which it is or was subject to, or which
has been entered into on its behalf or its constating documents;     (vi)  
Claims relating to the operation, performance, warranty, maintenance, service,
malfunction or liability of its products prior to Effective Time;     (vii)  
Claims relating to workers’ compensation, including without limitation, premiums
in Canada or the United States;     (viii)   Claims relating to personal
injuries or property damage; or     (ix)   Claims relating to violations of
Environmental Laws or the release of Hazardous Substances;

(b)   any debts, liabilities, commitments or obligations of any nature (whether
matured or unmatured, accrued, fixed, contingent or otherwise) of any kind
whatsoever resulting from any matters, actions, events, facts or circumstances
related to the activities, affairs or business of Onco US or New Onco which
occur on or after the Effective Time; and   (c)   any breach (including any
failure or inaccuracy) of any of the representations and warranties of Onco US,
Onco Alberta or Onco BC contemplated under the Arrangement Agreement (including
the representation and warranty contemplated by Section 4.2(i)(vii) of the
Arrangement Agreement), or any failure of Onco US, Onco Alberta or Onco BC to
perform or observe any covenant or agreement to be performed by it under the
Arrangement Agreement (excluding any

B-3



--------------------------------------------------------------------------------



 



post-closing obligations relating to the transactions contemplated in the
Divestiture Agreement executed on closing of the Arrangement) as though such
representations, warranties, covenants and agreements survived the closing of
the Arrangement; provided, however, that for such purposes, the Materiality
Representations and Warranties shall be read and construed without reference to
the “materiality”, “material”, “Material Adverse Effect” or “Material Adverse
Change” and similar qualifications used therein;
(any of such circumstances referred to herein as a “New Onco Surviving Agreement
Default”).

2.2   Liability and Indemnity of Old Onco

Old Onco will be liable to Onco US and New Onco for all Losses which they may
suffer, sustain, pay or incur and will indemnify and hold Onco US and New Onco
harmless from and against all Losses which may be brought against or suffered by
Onco US or New Onco or which they may suffer, sustain or incur arising out of,
resulting from, attributable to or connected with:

(a)   any breach (including any failure or inaccuracy) of any of the
representations and warranties of Gamehost under the Arrangement Agreement or
any failure of Gamehost to perform or observe any covenant or agreement to be
performed by it under the Arrangement Agreement as though such representations,
warranties, covenants and agreements survived the closing of the Arrangement;
provided, however, that for such purposes, the Materiality Representations and
Warranties shall be read and construed without reference to the “materiality”,
“material”, “Material Adverse Effect” or “Material Adverse Change” and similar
qualifications used therein; and   (b)   any failure of Old Onco to perform or
observe any post-closing covenant or agreement to be performed by it under the
Divestiture Agreement,

(any of such circumstances referred to herein as an “Old Onco Surviving
Agreement Default”).

2.3   Limitations

(a)   No Party shall have any liability in connection with a Surviving Agreement
Default unless the Party or Parties claiming against such Party shall have
delivered to such first-mentioned Party a Notice of Claim respecting such
Surviving Agreement Default within two years from the date hereof. For greater
certainty, a claim for Losses made under this Agreement for which a Notice of
Claim has been given shall continue for the purpose of giving effect to the
liability and indemnity provisions of this Agreement relating to such claim and
shall be subject to limitations of action laws as provided for in Section 3.3.  
(b)   Losses or compensation for which any Party is entitled to claim for under
this Agreement shall be reduced by: (i) any net tax benefit received or
receivable or available to such Party, where such net tax benefit is related to
or arises as a consequence of such Losses or compensation or the payment
thereof; and (ii) the amount of such Losses that are actually reimbursed by
insurance proceeds, net of any co-payments and increased premiums resulting from
such Losses or compensation; provided, however, that the possibility of receipt
of any such insurance proceeds shall not delay or reduce any Party’s obligations
to pay in full such Party’s liability and indemnity obligations under this
Agreement when due (subject to appropriate reimbursement to such Party if and
when applicable insurance proceeds are actually received as above contemplated).
Upon making a full indemnity payment, a Party shall, to the extent of the
indemnity payment, be

B-4



--------------------------------------------------------------------------------



 



    subrogated to all rights of the other Party against any third party in
respect of such Claim to which the indemnity payment relates.   (c)   No claims
may be made by Old Onco relating to Taxes for any period prior to the Effective
Time if such Taxes arise or occur as a consequence of actions of Old Onco taken
after the Closing, including without limitation, the re-filing of any Tax
return, making any election, or making a different choice under GAAP.   (d)  
The maximum aggregate liability of Onco US and New Onco, collectively, for a
breach by Onco US of the representation and warranty contemplated by
Section 4.2(i)(vii) of the Arrangment Agreement shall be $3,912,500.

ARTICLE 3
INDEMNITY PROCEDURES

3.1   Procedure Regarding Tax Matters   (a)   Without the written consent of
Onco US, Old Onco shall not allow or permit any person to:

  (i)   waive any time limitation, statutory or otherwise, for any matter in
respect of which there may be a Tax Indemnity Issue; or     (ii)   request or
initiate in any manner a review, ruling or opinion of any Tax Indemnity Issue by
a tax authority;

    in respect of any taxation year of Old Onco, or any of its predecessors,
ending on or before the Effective Time.   (b)   Old Onco shall use all
reasonable efforts to inform Onco US promptly of any audit or other inquiry from
any tax authority relating to a Tax Indemnity Issue. Onco US shall have the
exclusive right at its own expense and employing counsel of their own choice to
communicate with the tax authorities on all matters relating to Tax Indemnity
Issues.   (c)   Old Onco will, within 30 days after receiving an assessment,
reassessment, confirmation or appeal or other notice in writing with respect to
any matter that relates to or may reasonably be expected to relate to a Tax
Indemnity Issue (each of which is hereinafter referred to as an “Assessment”),
deliver to Onco US a copy of the Assessment together with a statement (the
“Statement”) setting out an estimate of the Tax Default Indemnity Amount arising
therefrom.   (d)   Onco US shall have the exclusive right, at its own expense
and employing counsel of its own choice to contest any Assessment to the extent
that it relates to one or more Tax Indemnity Issues (but only to such extent),
provided that Onco US gives written notice to Old Onco acknowledging liability
under this Agreement with respect to such Assessment to the extent it relates to
such Tax Indemnity Issues and stating its intention to dispute or otherwise deal
with the Tax Indemnity Issues within 15 days of Onco US’s receipt of a copy of
the Assessment and the Statement in respect thereof and further provided that
Onco US remits to the appropriate tax authority on behalf of Old Onco the amount
of Taxes in respect of Indemnity Issues required to be remitted by virtue of the
Assessment having regard to the challenge thereof.   (e)   If Onco US elects to
contest or otherwise deal with an Assessment to the extent that it relates to a
Tax Indemnity Issue and remits the required amount of Taxes as aforesaid, Old
Onco shall not

B-5



--------------------------------------------------------------------------------



 



    take any action or agree to any settlement with a tax authority which
pertains to such Tax Indemnity Issue without the written consent of Onco US
except as hereinafter provided.

(f)   If Onco US elects to contest or otherwise deal with an Assessment insofar
as it pertains to a Tax Indemnity Issue and thereafter Old Onco, acting
reasonably, determines that Onco US has failed to settle or diligently prosecute
such contest, Old Onco shall be entitled to take carriage and control of the
contest commencing on the fifth day after it has provided written notice to Onco
US of its intention to do so, unless, within that five day period, Onco US
settles or resumes the diligent prosecution of the challenge and, if Old Onco
takes carriage and control of the contest in accordance with this paragraph
3.1(f), Onco US shall be bound by the results including any settlement obtained
by Old Onco with respect to such Assessment as it relates to the Tax Indemnity
Issue.   (g)   If Onco US elects to contest or otherwise deal with an Assessment
as it relates to one or more Tax Indemnity Issues, Onco US shall be entitled to
settle any Assessment as it relates to such Tax Indemnity Issues upon obtaining
the written consent of Old Onco which consent shall not be unreasonably withheld
or delayed, and making payment arrangements satisfactory to Old Onco, acting
reasonably, for the payment of Taxes that arise therefrom and remain
outstanding.   (h)   If Onco US does not elect to contest or otherwise deal with
an Assessment as it relates to one or more Tax Indemnity Issues in the manner
aforesaid or, having so elected, thereafter fails to pursue diligently the
settlement or prosecution of such contest, Onco US shall be liable for the
payment of all costs and expenses of the contest and for the reimbursement of
Old Onco for all such costs and expenses reasonably incurred by Old Onco.   (i)
  If an Assessment relates to one or more Tax Indemnity Issues and to other
issues, Old Onco shall, at its own expense and employing counsel of its own
choice, have full carriage and control of the dispute of the portion of the
Assessment relating to such other issues.   (j)   Old Onco and Onco US shall
co-operate with each other with respect to all Tax Indemnity Issues and shall
keep each other reasonably informed of the status or conduct related to all Tax
Indemnity Issues.   (k)   If Onco US has provided security to a tax authority in
respect of one or more Tax Indemnity Issues and the tax authority subsequently
surrenders the security to Old Onco, Old Onco shall receive such security as a
trustee for the benefit of Onco US and shall forthwith deliver such security to
Onco US.   3.2   Non-Tax Matters Procedure   (a)   A Party making a claim for
Losses which it is entitled to claim for under this Agreement (such Party is
referred to in this Section 3.2 as the “Indemnified Party” and the Party liable
for such claim for Losses is referred to in this Section 3.2 as the
“Indemnifying Party”) and which relates to any claim of any third party other
than a claim of a tax authority for Tax Losses (a “Third Party (Non-Tax) Claim”)
shall promptly provide a Notice of Claim relating to such Third Party (Non-Tax)
Claim to the Indemnifying Party, provided that any failure to so notify the
Indemnifying Party shall relieve the Indemnifying Party from liability hereunder
only to the extent that such failure shall have resulted in liability to the
Indemnifying Party that could have been avoided had such notice been provided
within such time period.

B-6



--------------------------------------------------------------------------------



 



(b)   With respect to any Third Party (Non-Tax) Claim, the Indemnifying Party
shall have the right, at its expense, to assume carriage and control of the
defence of the Third Party (Non-Tax) Claim provided that:

  (i)   the Indemnifying Party gives written notice to the Indemnified Party
within 20 days of receipt by the Indemnifying Party of the Notice of Claim with
respect to such Third Party (Non-Tax) Claim (the “20-Day Period”) acknowledging
its obligation to indemnify under this Agreement with respect to such Third
Party (Non-Tax) Claim and electing to assume such carriage and control; and    
(ii)   the Indemnifying Party provides security satisfactory to the Indemnified
Party, acting reasonably, to sufficiently cover expected Losses relating to such
Third Party (Non- Tax) Claim.

(c)   If within the 20-Day Period the Indemnifying Party advises the Indemnified
Party that the Indemnifying Party is unable, without further inquiry, to
determine whether the Third Party (Non-Tax) Claim is one in respect of which the
Indemnifying Party is obligated to indemnify under this Agreement, the
Indemnifying Party shall have a further 20 days from the end of the 20-Day
Period to elect to assume carriage and control of the defence of the Third Party
(Non-Tax) Claim by giving the written notice required by Section 3.2(b)(i)
within such additional 20-day period and complying with the requirements of
Section 3.2(b)(i) with respect to the Third Party (Non-Tax) Claim. Until such
time as the Indemnifying Party assumes carriage and control of the defence of
the Third Party (Non-Tax) Claim as permitted in this Section 3.2(c), the
Indemnified Party shall have the right to assume carriage and control of the
defence of the Third Party (Non-Tax) Claim but shall not settle or pay the Claim
without the written consent of the Indemnifying Party. If the Indemnifying Party
does not assume control of a Claim as permitted in this Section 3.2(c), the
obligation of the Indemnifying Party to indemnify the Indemnified Party in
respect of such Claim shall terminate if the Indemnified Party settles such
Claim without the consent of the Indemnifying Party.   (d)   If the Indemnifying
Party elects to assume such carriage and control in the manner aforesaid, the
Indemnified Party shall have the right to participate in the negotiation,
settlement or defence of such Third Party (Non-Tax) Claim and to retain counsel
to act on its behalf, provided that the fees and disbursements of such counsel
shall be paid by the Indemnified Party unless the Indemnifying Party consents to
the retention of such counsel or unless the named parties to any action or
proceeding include both the Indemnifying Party and the Indemnified Party and a
representation of both the Indemnifying Party and the Indemnified Party by the
same counsel would be inappropriate due to the actual or potential differing
interests between them (such as the availability of different defences).   (e)  
If the Indemnifying Party does not elect to assume carriage and control of the
defence of the Third Party (Non-Tax) Claim in the manner aforesaid, the
Indemnified Party shall be entitled to assume such carriage and control of the
Third Party (Non-Tax) Claim. If the Indemnifying Party, having elected to assume
such carriage and control, thereafter fails to defend the Third Party (Non-Tax)
Claim within a reasonable time or fails to diligently prosecute such defence,
the Indemnified Party shall be entitled to assume such carriage and control of
the defence of the Third Party (Non-Tax) Claim commencing on the fifth (5th) day
following the provision of written notice to the Indemnifying Party if such
failure is then continuing. If the Indemnified Party assumes carriage and
control of the defence of the Third Party (Non-Tax) Claim as permitted in this
Section 3.2 (including as contemplated by Section 3.2(c), this Section 3.2(e) or
Section 3.2(f), the Indemnifying Party shall be bound by the results obtained by
the Indemnified

B-7



--------------------------------------------------------------------------------



 



    Party with respect to such Third Party (Non-Tax) Claim, and the Indemnifying
Party shall be jointly and severally liable for the payment of all costs and
expenses of the defence of such Third Party (Non-Tax) Claim and shall reimburse
the Indemnified Party for all such costs and expenses subject to the limitations
set out in this Agreement.

(f)   If any Third Party (Non-Tax) Claim is of a nature such that the
Indemnified Party is required by Applicable Law to make a payment to any person
(a “Third Party”) with respect to the Third Party (Non-Tax) Claim before the
completion of settlement negotiations or related legal proceedings or in order
to continue or preserve any defence, objection or legal proceeding relating to
the Third Party (Non-Tax) Claim, the Indemnifying Party shall make such payment.
If the Indemnifying Party fails to make such payment, (i) the Indemnified Party
may make such payment and the Indemnifying Party shall, forthwith after demand
by the Indemnified Party, reimburse the Indemnified Party for such payment
subject to the limitations set out in this Agreement, and (ii) if the
Indemnifying Party has carriage and control of the defence of the Third Party
(Non-Tax) Claim, the Indemnified Party shall be entitled to assume such carriage
and control. If the amount of any liability of the Indemnified Party under the
Third Party (Non-Tax) Claim in respect of which such a payment was made, as
finally determined, is less than the amount that was paid by the Indemnifying
Party to the Indemnified Party, the Indemnified Party shall, forthwith after
receipt of the difference from the Third Party, pay the amount of such
difference to the Indemnifying Party subject to the limitations set out in this
Agreement.   (g)   Except for a full and complete settlement of a Third Party
(Non-Tax) Claim that involves the payment of money only and is paid in full by
the Indemnifying Party and where there is no finding or admission of wrongdoing
or violation of law by the Indemnified Party and no adverse effect on any other
claims that may be made against the Indemnified Party or on the defence of any
Third Party (Non-Tax) Claim, the Indemnifying Party shall not settle any Third
Party (Non-Tax) Claim without the written consent of the Indemnified Party,
which consent shall not be unreasonably withheld or delayed.   (h)   The
Indemnified Party and the Indemnifying Party shall co-operate fully with each
other with respect to Third Party (Non-Tax) Claims, and shall keep each other
fully advised with respect thereto (including supplying copies of all relevant
documentation promptly as it becomes available).   (i)   With respect to any
claim for Losses by an Indemnified Party (referred to herein as an “Other
Claim”) under this Agreement which is not related to either a Third Party
(Non-Tax) Claim or a claim by a tax authority for Tax Losses, the Indemnified
Party shall give written notice of such Other Claim to the Indemnifying Party
promptly after the Indemnified Party has reasonably determined the existence of
such Other Claim. The Indemnifying Party shall have 20 days from receipt of such
notice to either acknowledge an obligation to indemnify for such Other Claim or
dispute liability for such Other Claim by notice in writing to the Indemnified
Party, such dispute shall be resolved by a court of competent jurisdiction.  
3.3   Extension — Limitations Act

It is expressly agreed by the Parties, as permitted by the Limitations Act
(Alberta) and all other applicable limitations legislation, to extend the
limitation period in respect of any liability and indemnity obligations under
this Agreement for a Surviving Agreement Default for two years after the date on
which the Notice of Claim was given with respect to such liability and indemnity
obligations in respect of a Surviving Agreement Default.

B-8



--------------------------------------------------------------------------------



 



3.4   Access to Books and Records and Cooperation

If the Tax Returns referred to below have not been filed prior to the closing of
the Arrangement as contemplated in the Arrangement Agreement, as soon as
reasonably practicable after the closing of the Arrangement and in any event no
later than 60 days after closing of the Arrangement, Onco US shall, at its
expense but with the commercially reasonable assistance and cooperation of Old
Onco, prepare the Tax Returns for Onco BC and Onco Alberta for the year ended
December 31, 2009. Onco US shall diligently prepare such Tax Returns in
accordance with applicable Laws and consistent with past practice, and, if
prudent to do so, seek professional assistance and advice from an accounting
firm in order to prepare such returns. Onco US and New Onco shall provide Old
Onco with full access (during normal business hours and upon reasonable notice)
to the Onco Books and Records and the then current employees of Onco US, and
will fully cooperate and assist Old Onco so that the employees of Old Onco
understand the basis on which such return was prepared and they are able to
responsibly execute and file such return, including without limitation,
providing copies or originals of any information in the Onco Books and Records
which are required to prepare such Tax Returns. Old Onco shall be responsible
for reviewing the returns and, if acceptable, filing such returns as required
under applicable Laws.
Onco US and New Onco agree to provide access and support in respect of Onco
Books and Records and to the then current employees of Onco US and New Onco and
will fully cooperate and assist Old Onco so that Old Onco can reasonably defend
any litigation, claim or dispute or respond to any assessment, reassessment,
confirmation, appeal or other inquiry in respect of Taxes of Old Onco or file
any required Tax Returns or make any other filings which reasonably require
access to, or an understanding of, the Onco Books and Records. Onco US agrees
that such Onco Books and Records will be maintained and kept available for
retrieval until the destruction of such data by such Party in accordance with
its standard data retention policies as applicable from time to time, provided
that such destruction shall not take place for a period of at least ten
(10) years or such longer period as may be required by applicable legislation.

3.5   Copies of Books and Records

Within 5 Business Days of the date of a written request by Old Onco, Onco US and
New Onco will provide Old Onco with copies of any of the Onco Books and Records
reasonably requested by Old Onco.

3.6   Mitigation

Nothing in this Agreement shall in any way restrict or limit the general
obligation at law of a Party to mitigate any Loss or other amount which it may
suffer or incur by reason of a Surviving Agreement Default under this Agreement.
If any Claim or amount to be compensated can be reduced by any recovery,
settlement or otherwise under or pursuant to any insurance coverage, or pursuant
to any claim, recovery, settlement or payment by or against any other Person, a
Party shall take all appropriate steps to enforce such recovery, settlement or
payment. If the Party entitled to claim under this Agreement fails to make all
commercially reasonable efforts to mitigate any Loss or other amount to be
compensated then the other Party shall not be required to indemnify or
compensate such Party for the Loss or other amount that could have been avoided
if the Party had made such efforts.

B-9



--------------------------------------------------------------------------------



 



ARTICLE 4
NOTICES

4.1   Notices

All notices that may or are required to be given pursuant to any provision of
this Agreement are to be given or made in writing and served personally or sent
by telecopy or e-mail:

(a)   in the case of Old Onco, to:

Gamehost Inc.
400, 4406 – 50th Avenue
Red Deer, AB T4N 3Z5
Facsimile: (403) 340-0683
E-mail: djwill@gamehost.ca
Attention: Vice President
with a copy to:
Shea Nerland Calnan LLP
2800, 715-5th Avenue SW
Calgary, Alberta T2P 2X6
Facsimile: (403) 299-9601
E-mail: jbrennan@snclaw.com
Attention: Joe Brennan

(b)   in the case of Onco US or New Onco, to:

c/o Oncothyreon Inc.
2601 Fourth Avenue, Suite 500
Seattle, WA 98121
Facsimile: (206) 801-2111
E-mail: rkirkman@oncothyreon.com
Attention: Dr. Robert L. Kirkman President and CEO
with a copy to:
Fraser Milner Casgrain LLP
2900, 10180-101 Street
Edmonton, AB, T5J 3V5
Facsimile: (780) 423-7276
E-mail: michael.obert@fmc-law.com
Attention: Michael Obert
or such other address as the Parties may, from time to time, advise to the other
Parties hereto by notice in writing. The date or time of receipt of any such
notice will be deemed to be the date of delivery or the time such telecopy or
e-mail is received.

B-10



--------------------------------------------------------------------------------



 



ARTICLE 5
GENERAL

5.1   Binding Effect

This Agreement shall be binding upon and enure to the benefit of the Parties.

5.2   Assignment

No Party to this Agreement may assign any of its rights or obligations under
this Agreement without prior written consent of the Other Party.

5.3   Severability

If any one or more of the provisions or parts thereof contained in this
Agreement should be or become invalid, illegal or unenforceable in any respect
in any jurisdiction, the remaining provisions or parts thereof contained herein
shall be and shall be conclusively deemed to be, as to such jurisdiction,
severable therefrom and:

(a)   the validity, legality or enforceability of such remaining provisions or
parts thereof shall not in any way be affected or impaired by the severance of
the provisions or parts thereof severed; and   (b)   the invalidity, illegality
or unenforceability of any provision or part thereof contained in this Agreement
in any jurisdiction shall not affect or impair such provision or part thereof or
any other provisions of this Agreement in any other jurisdiction.

5.4   Further Assurances

Each Party hereto shall, from time to time and at all times hereafter, at the
request of the Other Party hereto, but without further consideration, do all
such further acts, and execute and deliver all such further documents and
instruments as may be reasonably required in order to fully perform and carry
out the terms and intent hereof.

5.5   Time of Essence

Time shall be of the essence of this Agreement.

5.6   Governing Law

This Agreement shall be governed by and construed in accordance with the Laws of
the Province of Alberta and the Parties hereto irrevocably attorn to the
jurisdiction of the courts of the Province of Alberta.

5.7   Waiver

No waiver by any Party shall be effective unless in writing and any waiver shall
affect only the matter, and the occurrence thereof, specifically identified and
shall not extend to any other matter or occurrence.

B-11



--------------------------------------------------------------------------------



 



5.8   Counterparts

This Agreement may be executed by facsimile or other electronic signature and in
counterparts, each of which shall be deemed an original, and all of which
together constitute one and the same instrument.
IN WITNESS WHEREOF the Parties have executed this Agreement as of the date first
above written.

              GAMEHOST INC.   ONCOTHYREON INC.
 
           
Per:
      Per:    
 
           
 
  David J. Will       Robert L. Kirkman, MD
 
  President and CEO       President and CEO
 
           
Per:
           
 
           
 
  Darcy J. Will        
 
  Vice President        
 
                    1517680 ALBERTA ULC
 
           
 
      Per:    
 
           
 
          Robert L. Kirkman, MD
 
          President

B-12



--------------------------------------------------------------------------------



 



EXHIBIT C
REQUIRED APPROVALS

1.   Onco Required Approvals       Nil   2.   Gamehost Required Approvals

(a)   Consents of Regulatory Authorities To The Arrangement and the Transactions
Contemplated Thereby:       Consent of the Alberta Liquor and Gaming Commission
to the Arrangement   (b)   Consents of Third Parties Under Material Contracts To
The Arrangement and the Transactions Contemplated Thereby:

  •   Consent of the various landlords under lease agreements for the material
properties of Gamehost and its Subsidiaries (other than those owned by Gamehost
and its Subsidiaries) including:

  a.   Head Office (located in Red Deer, Alberta); and     b.   Boomtown Casino
(located in Fort McMurray, Alberta)

  •   Consent of the equipment providers under various equipment rental
agreements for the material equipment located at the material properties of
Gamehost and its Subsidiaries including:

  a.   Equipment Rental Agreement (Boomtown);     b.   Equipment Rental
Agreement (Deerfoot JV); and     c.   Equipment Rental Agreement (Great
Northern).

(c)   Consent of Lenders To The Arrangement and the Transactions Contemplated
Thereby:       Consent of the primary lender to Gamehost (and its Subsidiaries),
being Canadian Western Bank, under its credit facilities with such lender.

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF GAMEHOST RESOLUTION

    BE IT RESOLVED AS A SPECIAL RESOLUTION THAT:   1.   With respect to the
proposed arrangement (the “Arrangement #1”) under Section 193 of the Business
Corporations Act (Alberta) (the “ABCA”) involving Gamehost Income Fund
(“Gamehost”), Oncothyreon Inc., Oncothyreon Canada Inc. and 0811769 B.C. ULC,
among others:

  (a)   The Arrangement #1, as more particularly described and set forth in the
management information circular (the “Circular”) of Gamehost accompanying the
notice of this meeting (as the Arrangement #1 may be modified or amended), is
hereby authorized, approved and adopted;     (b)   The plan of arrangement as it
may be or has been amended (the “Arrangement #1 Plan of Arrangement”), involving
Gamehost, Oncothyreon Inc., Oncothyreon Canada Inc. and 0811769 B.C. ULC, among
others, the full text of which is set out in Exhibit “A” to the arrangement
agreement dated February 17, 2010 among Gamehost, Oncothyreon Inc., Oncothyreon
Canada Inc. and 0811769 B.C. ULC (the “Arrangement Agreement #1”), is hereby
approved and adopted;     (c)   The Arrangement Agreement #1, the actions of the
trustees of Gamehost in approving the Arrangement #1 and the Arrangement
Agreement #1, and the actions of the directors and officers of Gamehost
Management Inc. (“GMI”) in its capacity as administrator of Gamehost in
executing and delivering the Arrangement Agreement #1 and any amendments
thereto, are hereby ratified and approved;     (d)   Notwithstanding that this
resolution has been passed (and the Arrangement #1 adopted) by the security
holders of Gamehost (including the holders of exchangeable securities) or that
the Arrangement #1 has been approved by the Court of Queen’s Bench of Alberta,
the trustees of Gamehost, or the directors of GMI, in GMI’s capacity as
administrator of Gamehost, are hereby authorized and empowered, at their
discretion, without further notice to or approval of the security holders of
Gamehost (including the holders of exchangeable securities): (i) to amend the
Arrangement Agreement #1 and/or the Arrangement Agreement #1 Plan of
Arrangement, to the extent permitted by the terms of the Arrangement Agreement
#1, as applicable, and (ii) subject to the terms of the Arrangement Agreement #1
to not proceed with the Arrangement #1 or any portion thereof.     (e)   Any
trustee or officer of Gamehost, or any officer or director of GMI, in GMI’s
capacity as administrator of Gamehost, is hereby authorized and directed for and
on behalf of Gamehost or GMI, as applicable, to execute and deliver articles of
arrangement and such other documents as are necessary or desirable to: (i) the
Registrar under the ABCA, (ii) any applicable securities regulatory authority,
(iii) any stock exchange or market, or (iv) other third party, in accordance
with the Arrangement Agreement #1, as applicable, and any transaction or
agreement contemplated therein.

2.   Should the Arrangement #1 contemplated above not be capable of being
completed due to a termination of Arrangement Agreement #1 on its terms, with
respect to the proposed arrangement

D-1



--------------------------------------------------------------------------------



 



    (the “Arrangement #2”) under Section 193 of the Business Corporations Act
(Alberta) (the “ABCA”) involving Gamehost and [insert name of the corporation to
be incorporated by Gamehost prior to the date of the Circular for the purpose of
completing Arrangement #2], among others:

  (a)   The Arrangement #2, as more particularly described and set forth in the
Circular of Gamehost accompanying the notice of this meeting (as the Arrangement
#2 may be modified or amended), is hereby authorized, approved and adopted;    
(b)   The plan of arrangement as it may be or has been amended (the “Arrangement
#2 Plan of Arrangement”), involving Gamehost and [insert name of the corporation
to be incorporated by Gamehost prior to the implementation of Arrangement #2 for
the purpose of completing Arrangement #2], among others, the full text of which
is set out in Exhibit “A” to the arrangement agreement dated [insert date of
agreement which will be prior to the date of the Circular] among Gamehost and
[insert name of the corporation to be incorporated by Gamehost prior to the
implementation of Arrangement #2 for the purpose of completing Arrangement #2]
(the “Arrangement Agreement #2”), is hereby approved and adopted;     (c)   The
Arrangement Agreement #2, the actions of the trustees of Gamehost in approving
the Arrangement #2 and the Arrangement Agreement #2, and the actions of the
directors and officers of GMI in its capacity as administrator of Gamehost in
executing and delivering the Arrangement Agreement #2 and any amendments
thereto, are hereby ratified and approved;     (d)   Notwithstanding that this
resolution has been passed (and the Arrangement #2 adopted) by the security
holders of Gamehost (including the holders of exchangeable securities) or that
the Arrangement #2 has been approved by the Court of Queen’s Bench of Alberta,
the trustees of Gamehost, or the directors of GMI, in GMI’s capacity as
administrator of Gamehost, are hereby authorized and empowered, at their
discretion, without further notice to or approval of the security holders of
Gamehost (including the holders of exchangeable securities): (i) to amend the
Arrangement Agreement #2 and/or the Arrangement Agreement #2 Plan of
Arrangement, to the extent permitted by the terms of the Arrangement Agreement
#2, as applicable, and (ii) subject to the terms of the Arrangement Agreement #2
to not proceed with the Arrangement #2 or any portion thereof.     (e)   The
trustees of Gamehost, or any officer or director of GMI, in GMI’s capacity as
administrator of Gamehost, is hereby authorized and directed for and on behalf
of Gamehost or GMI, as applicable, to execute and deliver articles of
arrangement and such other documents as are necessary or desirable to: (i) the
Registrar under the ABCA, (ii) any applicable securities regulatory authority,
(iii) any stock exchange or market, or (iv) other third party, in accordance
with the Arrangement Agreement #2, as applicable, and any transaction or
agreement contemplated therein.

3.   Any trustee or officer of Gamehost, or any officer or director of GMI, in
GMI’s capacity as administrator of Gamehost, is hereby authorized and directed
for and on behalf of Gamehost or GMI, as applicable, to execute or cause to be
executed and to deliver or cause to be delivered, all such other documents and
instruments and to perform or cause to be performed all such other acts and
things as in such person’s opinion may be necessary or desirable to give full
effect to the foregoing as contemplated in this resolution and the matters
authorized hereby, such determination to be conclusively evidenced by the
execution and delivery of such document, agreement or instrument or the doing of
any such act or thing.

D-2



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF DIVESTITURE AGREEMENT
DIVESTITURE AGREEMENT AND INSTRUMENT OF CONVEYANCE
among
[ONCO ALBERTA] and [ONCO BC]
and
1518025 ALBERTA ULC
intervened to by
GAMEHOST INCOME FUND
and
1517680 ALBERTA ULC
 
Made as of •, 2010
 

E-1



--------------------------------------------------------------------------------



 



DIVESTITURE AGREEMENT AND INSTRUMENT OF CONVEYANCE

    THIS AGREEMENT is made as of •, 2010,

AMONG:

    [ONCO ALBERTA], an unlimited liability corporation subsisting under the Laws
of the Province of Alberta (hereinafter referred to as “Onco Alberta”)

and

    [ONCO BC], a corporation subsisting under the Laws of the Province of
Alberta (hereinafter referred to as “Onco BC” and, collectively with Onco
Alberta, the “Vendors”)

AND

  1518025 ALBERTA ULC, an unlimited liability corporation subsisting under the
Laws of the Province of Alberta (hereinafter referred to as the “Purchaser”)

INTERVENED TO BY:

    GAMEHOST INCOME FUND, a trust created under the Laws of the Province of
Alberta (hereinafter referred to as “Gamehost”)

and

    1517680 ALBERTA ULC, an unlimited liability corporation subsisting under the
Laws of the Province of Alberta (hereinafter referred to as “New Onco”)

WHEREAS:

  1.   Onco Alberta is a biotechnology company;     2.   Onco BC is a holding
company that owns all of the issued and outstanding shares of Onco Alberta;    
3.   it was a term of the Arrangement Agreement (as defined below) that the
Parties enter into this Agreement;     4.   the Vendors desires to sell to the
Purchaser, and the Purchaser desires to purchase from the Vendors, all of the
Assets (as defined below); and     5.   the Purchaser desires to assume and
thereafter be bound by all of the Assumed Liabilities (as defined below) on the
terms and conditions set forth herein;

NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the respective
covenants and agreements herein contained and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the Parties agree as follows:

E-2



--------------------------------------------------------------------------------



 



SECTION 1
DEFINITIONS AND INTERPRETATION
1.1 Definitions
In this Agreement, including the recitals hereto, unless there is something in
the subject matter or context inconsistent therewith, the following terms shall
have the following meanings, respectively:

  1.1.1   “ABCA” means the Business Corporations Act (Alberta), as amended,
including the regulations promulgated thereunder;     1.1.2   “Agreement” means
this divestiture agreement and instrument of conveyance, including its recitals
and schedules, as the same may be amended, supplemented or otherwise modified
from time to time in accordance with the terms hereof;     1.1.3   “Applicable
Laws” means, with respect to any Person, any domestic or foreign federal,
national, state, provincial, municipal or local law (statutory, common or
otherwise), constitution, treaty, convention, ordinance, code, rule, regulation,
order, injunction, judgment, decree, ruling or other similar requirement
enacted, adopted, promulgated or applied by a Governmental Authority, as amended
unless expressly specified otherwise, that is binding upon or applicable to such
Person;     1.1.4   “Arrangement” means an arrangement under Section 193 of the
ABCA on the terms and subject to the conditions set out in the Plan of
Arrangement, subject to any amendments or variations thereto made in accordance
with Section 6.1 of the Arrangement Agreement or Section 4.1 of the Plan of
Arrangement or made at the direction of the Court in the Final Order in
accordance with the terms of the Arrangement Agreement;     1.1.5   “Arrangement
Agreement” means the arrangement agreement entered into among Gamehost, Onco US,
Onco Alberta and Onco BC dated February 17, 2010 as the same may be amended,
supplemented or otherwise modified from time to time in accordance with its
terms, wherein the Vendors agreed to reorganize their business in accordance
with the terms set forth therein;     1.1.6   “Assets” means all of the
properties, rights and other assets owned by the Vendors immediately prior to
the Effective Time whether real or personal, tangible or intangible of every
kind and description whatsoever and wherever situated and including, for greater
certainty, the following:

  (a)   all cash on hand and investment, and all proceeds received or receivable
thereon prior to the Effective Date;     (b)   all accounts receivable and the
benefit of all security, guarantees and other collateral held by the Vendors;  
  (c)   all rights to amounts payable to or receivable by the Vendors in respect
of refunds, reimbursements, overpayment of Tax (“Tax Receivables”), including
input tax credits under the Excise Tax Act (Canada) accruing on or prior to the
Effective Date. For greater certainty, the Purchaser shall be entitled to the
proceeds from all deemed payments on account of Tax payable (scientific

E-3



--------------------------------------------------------------------------------



 



      research and experimental development refundable Tax credit) for the year
ending December 31, 2009 and all such deemed payments on account of Tax payable
(scientific research and experimental development refundable Tax credit) earned
or accrued on or before the Effective Time or as a consequence of eligible
expenses incurred prior to the Effective Time whether or not the Vendors are in
a position to use such credits against its Taxes otherwise payable for its
taxation year that includes the Effective Date;

  (d)   all deposits and prepaid expenses;     (e)   all long term deposits;    
(f)   all licenses, permits and other governmental registrations and
authorizations;     (g)   all inventory, machinery, tools, equipment, furniture,
furnishings, fixtures, parts, and all other miscellaneous tangible items;    
(h)   all computer hardware and software, including all rights under licenses
and other agreements or instruments relating thereto;     (i)   all rights under
leases of personal property, orders or Contracts for the provision of goods or
services (whether as buyer or seller), distribution and agency agreements,
employment, non-compete, confidentiality and other Contracts;     (j)   all
Assumed Contracts;     (k)   all Intellectual Property, including, the whole
right, title and interest, all rights of action resulting from prior
infringement or other unauthorized use and all rights as a party in opposition
or similar proceedings;     (l)   all books and records (other than those
required by law to be retained by the Vendors, copies of which shall be made
available to the Purchaser), including those that relate to any of the Assets,
sales history, production records, Vendors/supplier history, customer
information and records and any records pertaining to warranty claims, customer
returns and how those matters have been resolved;     (m)   all benefits under
all insurance policies in respect of claims based on occurrences on or prior to
the Effective Time;     (n)   the full benefit of all warranties and warranty
rights (express or implied) against manufacturers or sellers;     (o)   all
interests in any and all subsidiaries of the Vendors (except as noted in the
Excluded Assets), including but not limited to, shares, rights to Intellectual
Property, debt and claims;     (p)   all goodwill of the Business together with
the exclusive right for the Purchaser, as and from the Effective Time, to
represent itself as carrying on the Business in continuation of and in
succession to the Vendors and the right to use any words indicating that the
said Business is so carried on, including the Vendors’ rights to

E-4



--------------------------------------------------------------------------------



 



      use the name “Oncothyreon” or any variation thereof as part of the name or
style under which the Business is carried on by the Purchaser; and

  (q)   all shares of other corporations or interest in any partnership owned by
the Vendors (except as noted in the Excluded Assets) immediately prior to the
Effective Time;

    but specifically excluding the Excluded Assets.

  1.1.7   “Assumed Contracts” means all Contracts to which the Vendors are a
party immediately prior to the Effective Time;     1.1.8   “Assumed Liabilities”
means all Liabilities of the Vendors accrued prior to the Effective Time;    
1.1.9   “Business” means the business of the Vendors immediately prior to the
Effective Time;     1.1.10   “Business Day” means a day, other than a Saturday,
Sunday or other day on which commercial banks in Calgary, Alberta or Edmonton,
Alberta are closed;     1.1.11   “Gamehost” has the meaning set out on the first
page of this Agreement;     1.1.12   “Claim” means any claim, action, demand,
cause of action, suit, complaint, proceeding, arbitration, judgment, settlement,
award, assessment, re-assessment, order, investigation, enquiry or hearing made
or threatened;     1.1.13   “Closing Time” means the time specified in the
Arrangement Agreement;     1.1.14   “Contract” means any agreement, indenture,
contract, lease, trust agreement, license, option, instrument or other
commitment, whether written or oral;     1.1.15   “Court” means the Court of
Queen’s Bench of Alberta;     1.1.16   “Disclosure Documents” has the meaning
set out in Section 5.4;     1.1.17   “Effective Date” has the meaning ascribed
thereto in the Plan of Arrangement;     1.1.18   “Effective Time” has the
meaning ascribed thereto in the Plan of Arrangement;     1.1.19   “Excluded
Assets” means the (i) benefit of the Tax Pools; (ii) any and all shares of Onco
Alberta owned by Onco BC; (iii) any and all shares New Onco owned by Onco BC
(which shall be dealt with in accordance of the terms of the Plan of
Arrangement); and (iii) any and all shares Onco Alberta Subco (as defined in the
Arrangement Agreement) owned by Onco Alberta (which shall be dealt with in
accordance of the terms of the Plan of Arrangement);     1.1.20   “Excluded
Liabilities” means all the Liabilities of the Vendors incurred after the
Effective Time which, for greater certainty, includes all Liabilities of the
Vendors in respect of Tax that were, are or may become payable resulting from
the Arrangement, the obligation to repay the amounts loaned to the Vendors by
Gamehost under the Plan of Arrangement or to satisfy the dissent rights granted
to Gamehost Security Holders (as

E-5



--------------------------------------------------------------------------------



 



      such term is defined in the Arrangement Agreement) pursuant to the Interim
Order (as such term is defined in the Arrangement Agreement);

  1.1.21   “Final Order” means the final order of the Court approving the
Arrangement as such order may be amended by the Court (in accordance with the
terms of the Arrangement Agreement) at any time prior to the Effective Date or,
if appealed, then unless such appeal is withdrawn or denied, as affirmed or as
amended (provided that any such amendment is acceptable to both the Vendors and
Gamehost, each acting reasonably) on appeal;     1.1.22   “GAAP” means Canadian
generally accepted accounting principles, as in effect from time to time;    
1.1.23   “Governmental Authority” means any (i) multinational, domestic,
foreign, federal, national, provincial, state, regional, municipal, local or
other government, governmental or public department, central bank, court,
tribunal, arbitral body, commission, board, bureau, ministry or agency, domestic
or foreign, (ii) any subdivision, agent, commission, board, or authority of any
of the foregoing, (iii) any quasi-governmental or private body exercising any
regulatory, expropriation or taxing authority under or for the account of any of
the foregoing, or (iv) any stock exchange, including the Toronto Stock Exchange,
The TSX Venture Exchange, the Over-The-Counter Bulletin Board and the NASDAQ
Capital Market.;     1.1.24   “Indemnity Agreement” means the indemnity
agreement entered into concurrently with the Arrangement between the Vendors (or
their successor corporation), Onco US and New Onco;     1.1.25   “Intellectual
Property” means:

  (a)   any and all proprietary rights provided under:

  (i)   patent law;     (ii)   copyright law (including moral rights);     (iii)
  trade-mark law;     (iv)   design patent or industrial design law;     (v)  
semi-conductor chip or mask work or integrated circuit topography law; or    
(vi)   any other statutory provision or common law principle applicable to this
Agreement, including trade secret law, which may provide a right in either
hardware, software, information (including confidential information),
trademarks, ideas, formulae, algorithms, concepts, inventions, processes or
know-how generally, or the expression or use of the same;

  (b)   any and all applications, registrations, licences, sub-licences,
franchises, agreements or any other evidence of a right in any of the foregoing;
and     (c)   all licences and waivers and benefits of waivers of the
intellectual property rights set out in (a) and (b) above, all future income and
proceeds from the intellectual property rights set out in (a) and (b) above, and
all rights to damages and profits

E-6



--------------------------------------------------------------------------------



 



      by reason of the infringement or violation of any of the intellectual
property rights set out in (a) and (b) above;

  1.1.26   “Liabilities” means all debts, liabilities, commitments or
obligations (whether matured or unmatured, accrued, fixed, contingent or
otherwise) of any kind or nature whatsoever resulting from any matters, actions,
events, facts or circumstances related to the activities, affairs or business of
the Vendors;     1.1.27   “Losses” means, in respect of any and all matters, all
losses, costs, damages, expenses, charges, fines, penalties, interest charges,
assessments or other liabilities whatsoever (including legal fees and
disbursements on a solicitor and client basis and fees and disbursements of
experts);     1.1.28   “New Onco” has the meaning set out on the first page of
this Agreement;     1.1.29   “Onco Alberta” has the meaning set out on the first
page of this Agreement;     1.1.30   “Onco BC” has the meaning set out on the
first page of this Agreement;     1.1.31   “Onco US” means Oncothyreon Inc., a
corporation subsisting under the laws of the State of Delaware;     1.1.32  
“Parties” means, collectively, the Vendors and the Purchaser and “Party” means
any one of them;     1.1.33   “Person” includes any individual, firm,
partnership, limited partnership, limited liability partnership, joint venture,
venture capital fund, limited liability company, unlimited liability company,
association, trust, trustee, executor, administrator, legal personal
representative, estate, body corporate, corporation, company, unincorporated
association or organization, Governmental Authority, syndicate or other entity,
whether or not having legal status;     1.1.34   “Plan of Arrangement” means the
plan of arrangement, substantially in the form of Exhibit “A” to the Arrangement
Agreement, and any amendments or variations thereto made in accordance with
Section 6.1 of the Arrangement Agreement or the Plan of Arrangement or made at
the direction of the Court in the Final Order in accordance with the terms of
the Arrangement Agreement;     1.1.35   “Purchase Price” has the meaning set out
in Section 3.1;     1.1.36   “Purchaser” as the meaning set out on the first
page of this Agreement;     1.1.37   “Tax Act” means the Income Tax Act (Canada)
and the regulations made thereunder, as now in effect and as may be promulgated
or amended from time to time;     1.1.38   “Tax” or “Taxes” means all taxes,
however denominated, including any interest, penalties or other additions that
may become payable in respect thereof, imposed by any federal, territorial,
state, local or foreign government or any agency or political subdivision of any
such government, which taxes shall include, without limiting the generality of
the foregoing, all income or profits taxes (including, but not limited to,
federal income taxes and provincial income taxes), payroll and employee
withholding

E-7



--------------------------------------------------------------------------------



 



      taxes, unemployment insurance, social insurance taxes, sales and use
taxes, ad valorem taxes, excise taxes, franchise taxes, gross receipts taxes,
business license taxes, occupation taxes, real and personal property taxes,
stamp taxes, environmental taxes, transfer taxes, capital taxes, workers
compensation and other governmental charges, and other obligations of the same
or of a similar nature to any of the foregoing, which Gamehost or either of the
Vendors, as the case may be, is required to pay, withhold, remit or collect;    
1.1.39   “Tax Pools” means Onco Alberta’s non-capital losses, scientific
research and experimental development expenditures and investment tax credits,
as those terms are used for the purposes of the Income Tax Act (Canada) in the
amounts as set out in the Disclosure Letter (as defined in the Arrangement
Agreement);     1.1.40   “Tax Receivables” has the meaning set out in
Section 1.1.6(c);     1.1.41   “Vendors” has the meaning set out on the first
page of this Agreement.

1.2 Number and Gender
In this Agreement, unless the contrary intention appears, (i) words importing
the singular include the plural and vice versa and (ii) words importing gender
shall include all genders.
1.3 Currency
Unless otherwise stated, all references in this Agreement to sums of money are
expressed in lawful money of Canada and “$” refers to Canadian dollars.
1.4 Headings
The division of this Agreement into Sections and the insertion of a table of
contents and headings are for convenience of reference only and do not affect
the construction or interpretation of this Agreement. The terms “hereof”,
“hereunder” and similar expressions refer to this Agreement and not to any
particular Section or other portion hereof. Unless something in the subject
matter or context is inconsistent therewith, references herein to Sections and
Schedules are to Sections of and Schedules to this Agreement.
1.5 Including
Whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation”, whether or not they are in fact followed by those words or words of
like import.
1.6 Governing Law
This Agreement shall be governed by and interpreted in accordance with the laws
of the Province of Alberta and the laws of Canada applicable therein. Each Party
hereby irrevocably attorns to the non-exclusive jurisdiction of the courts of
the Province of Alberta in respect of all matters related to, arising out of or
resulting from this Agreement and the transactions contemplated herein.

E-8



--------------------------------------------------------------------------------



 



1.7 Accounting Principles
Unless otherwise stated, all accounting terms used in this Agreement shall have
the meanings attributable thereto under GAAP, and all determinations of an
accounting nature required to be made shall be made in a manner consistent with
GAAP.
1.8 Statutory References
A reference to a statute includes all regulations and rules made pursuant to
such statute and, unless otherwise specified, the provisions of any statute,
regulation or rule which amends, supplements or supersedes any such statute,
regulation or rule.
1.9 Incorporation of Schedules
The following schedules annexed to this Agreement are hereby incorporated by
reference into the Agreement and form part hereof:
Schedule 3.1 Purchase Price
Schedule 3.2 Principals for Allocation of Purchase Price
SECTION 2
CONVEYANCE OF ASSETS; ASSUMPTION OF ASSUMED LIABILITIES
2.1 The Vendors hereby sell assign, grant and transfer to the Purchaser, and the
Purchaser hereby purchases from the Vendors, all of the right, title, benefit
and interest of the Vendors in and to the Assets, effective as of the Effective
Time. The Parties each acknowledge that the Excluded Assets are not being
transferred pursuant to this Agreement.
2.2 The Purchaser hereby acknowledges that it is purchasing the Assets on an “as
is, where is” basis. The Purchaser further acknowledges that there are no
collateral agreements, conditions, representations or warranties of any nature
whatsoever made by the Vendors, express or implied, arising at law, by statute
or in equity or otherwise, with respect to the Assets or the Business and in
particular, without limiting the generality of the foregoing, there are no
collateral agreements, conditions, representations or warranties made by the
Vendors, express or implied, arising at law, by statute or in equity or
otherwise, as to title, state of title, description, fitness, suitability for
any particular purpose, merchantability, operating condition, the value of the
Assets or the future cash flows from the Assets or Business. The Purchaser
acknowledges that it is relying entirely on its own judgement and investigation
with respect to the purchase of the Assets, and is satisfied in all respects
with the due diligence and investigations it has conducted.
2.3 The Purchaser shall:

  2.3.1   be entitled to all of the benefits accruing to the Vendors under the
provisions contained in each of the Assumed Contracts; and     2.3.2   be
entitled to possession of all the Assets and any premise occupied by the Vendors
as lessee.

E-9



--------------------------------------------------------------------------------



 



2.4 The Purchaser assumes and agrees to fulfil and perform and to indemnify and
save harmless the Vendors in respect of the obligations of the Vendors accruing
after the Effective Time in respect of the Assumed Liabilities.
2.5 The Purchaser does not assume and will not be liable for any obligations or
liabilities of the Vendors whatsoever resulting from or arising as a consequence
of the Excluded Liabilities.
The conveyance of the Assets onto the Purchaser, its successors and assigns,
hereunder is with full rights of substitution and subrogation of the Purchaser,
its successors or assigns, to the extent possible, in and to all covenants and
warranties by other heretofore given or made in respect of the Assets or any
part thereof.
SECTION 3
PURCHASE PRICE AND PAYMENT OF PURCHASE PRICE
3.1 The purchase price (the “Purchase Price”) for the transfer of the Assets is
equal to the fair market value of the Assets at the Effective Time (as
determined in Schedule 3.1) and is satisfied by (i) the assumption of the
Assumed Liabilities (to the same extent and with the same force and effect as
though the Purchaser had been subject to the Assumed Liabilities as of the
Effective Time in the place and stead of the Vendors) and (ii) the delivery to
Onco Alberta of 99 fully paid and non-assessable Onco Alberta Subco Shares (as
defined in the Arrangement Agreement) and to Onco BC of 1 fully paid and
non-assessable Onco Alberta Subco Share (as defined in the Arrangement
Agreement).
3.2 The Vendors and the Purchaser agree that the Purchase Price shall be
allocated among the Assets as set-out in Schedule 3.2. The Vendors and the
Purchaser shall complete all Tax returns, designations and elections in a manner
consistent with the allocation set-out in Schedule 3.2 and otherwise follow such
allocation for all Tax purposes and not take any position inconsistent with such
allocation. If such allocation is disputed by any Governmental Authority, the
Party receiving notice of such dispute shall promptly notify the other Party and
the Parties shall use their reasonable best efforts to sustain the allocation.
The Parties shall share information and cooperate to the extent reasonably
necessary to permit the transactions contemplated by this Agreement to be
properly, timely and consistently reported.
SECTION 4
TAX MATTERS
4.1 Concurrently with the execution of this Agreement, the Vendors and the
Purchaser shall jointly execute an election, in the prescribed form and
containing the prescribed information, to have subsection 167(1.1) of the Excise
Tax Act (Canada) apply to the sale and purchase of the Assets so that no tax is
payable in respect of such sale and purchase under Part IX of the Excise Tax Act
(Canada). The Purchaser shall file such election with the appropriate
Governmental Authority within the time prescribed by the Excise Tax Act
(Canada).
4.2 To the extent required by the Purchaser, the Vendors and the Purchaser shall
on a timely basis jointly execute elections under section 22 of the Tax Act as
to the sale of the accounts receivable sold and purchased pursuant to this
Agreement, shall designate therein the applicable portion of the Purchase Price
allocated to the accounts receivables in accordance with Section 3.2 as the
consideration paid by the Purchaser therefore, and shall each file such
elections with the Canada Revenue Agency with their respective Tax returns for
their respective taxation years that include the date hereof.

E-10



--------------------------------------------------------------------------------



 



4.3 If required by the Vendors, the Vendors and the Purchaser shall jointly
elect, in the prescribed manner and form and within the prescribed time, to have
the provisions of subsection 85(1) of the Tax Act, and any equivalent provision
under applicable provincial tax legislation, apply to the purchase and sale of
the Assets under this Agreement. The agreed amount for the purposes of paragraph
85(1)(a) of the Tax Act in respect of each of the Assets shall be such amount as
is determined by the Vendors, not to exceed: (i) where the property is eligible
capital property in respect of the business of the Vendors, the elected amount
in respect of such property shall not under any circumstances exceed 4/3 of the
Vendors’ cumulative eligible capital in respect of the business immediately
before the disposition (provided that the aggregate of elected amounts for
eligible capital properties shall not exceed 4/3 of the cumulative eligible
capital of the Vendors), and (ii) where the property is depreciable property of
a prescribed class of the Vendors, the elected amount in respect of such
property shall not under any circumstances exceed the undepreciated capital cost
to the Vendors of all property of that class immediately before the disposition
(provided that the aggregate of elected amounts for properties of the same
prescribed class shall not exceed the undepreciated capital cost of such
prescribed class). For greater certainty, each agreed amount determined by the
Vendors shall, to the extent permitted under the Tax Act, not result in any
liability for Taxes for the Vendors.
SECTION 5
COVENANTS OF THE VENDORS
5.1 To the extent not already delivered, the Vendors shall deliver to the
Purchaser, at the cost and expense of the Purchaser, all necessary deeds,
conveyances, bills of sale, assurances, transfers, assignments and any other
documentation necessary or reasonably required by the Purchaser from time to
time to transfer title to the Assets (including registering all assignments
related to Intellectual Property and the assignment of the Assumed Contracts) to
the Purchaser.
5.2 To the extent not already obtained by the Purchaser, the Vendors shall, at
the cost and expense of the Purchaser, use commercially reasonable efforts to
assist the Purchaser in obtaining all third party consents, approvals and
assurances as reasonably requested by the Purchaser that are necessary to permit
the Vendors to validly and effectually convey the Assets to the Purchaser or to
operate the Business. Until such consents, approvals and assurances have been
obtained:

  5.2.1   the Vendors shall continue to hold any interest in any such Assets in
trust for the benefit of the Purchaser and shall cooperate with the Purchaser,
at the cost and expense of the Purchaser, in any reasonable and lawful
arrangements designed to provide the benefit of such Assets to the Purchaser;  
  5.2.2   the Vendors shall enforce any rights of the Vendors arising from such
Assets, at the cost and expense of the Purchaser, against the issuer thereof or
the other party or parties thereto for the benefit of the Purchaser; and    
5.2.3   the Vendors shall take all such actions and do, or cause to be done, all
such things at the request of the Purchaser, but at the cost and expense of the
Purchaser, as shall reasonably be necessary in order that the value of such
Assets shall be preserved and shall enure to the benefit of the Purchaser.

The Purchaser shall use its best efforts to expeditiously seek and obtain such
consents, approvals and assurances.
5.3 To the extent that any Tax Receivable is an Asset that is not assignable or
is paid to the Vendors despite the assignment, the Vendors shall pay to the
Purchaser an amount equal to the amount of the Tax

E-11



--------------------------------------------------------------------------------



 



Receivable received by the Vendors within 10 days of the date of receipt. Upon
request from the Purchaser, the Vendors shall duly authorize a representative of
the Purchaser to contact the relevant Governmental Authority to obtain
information on the status of the Tax Receivables.
5.4 The Vendors consent to disclosure by the Purchaser (and any affiliate
thereof or successor thereto) in any offering memorandum, information circular,
prospectus, take-over bid circular, press release, material change report or
other document, the form and content of which are subject to or prescribed by
Applicable Laws (collectively, the “Disclosure Documents”), of a description of
the assets held, and businesses conducted, by the Vendors prior to the Effective
Time and such historical financial and operational information for the Vendors
in respect of any period prior to Effective Time as may be required by
Applicable Laws to be included in any Disclosure Documents. The Vendors shall
use reasonable commercial efforts to obtain the co-operation of its auditors or
accounting advisors with the Purchaser and/or its agents, including the
Purchaser’s auditors, in connection with the review and audit of the financial
information respecting the Vendors to be contained in any Disclosure Document.
The provisions of this Section 5.4 shall survive the Effective Time for a period
of three years; provided, however, that all costs associated with such audits or
reviews shall be borne by the Purchaser.
5.5 The Vendors may not proceed with any procedure of dissolution or
cancellation of its articles without first obtaining the written consent of the
Purchaser. The Purchaser shall not withhold its consent if all Tax Receivables
have been received by the Purchaser. If the Purchaser’s consent has not been
received, the Vendors will indemnify or cause to be indemnified the Purchaser
for any Tax Receivables not yet received at the time of the dissolution or
cancellation of its articles and upon provision of such indemnity, the Vendors
shall be entitled to proceed with the dissolution or cancellation of its
articles.
SECTION 6
COVENANTS OF THE PURCHASER
6.1 The Purchaser shall assume, duly and punctually pay, satisfy, discharge
perform or fulfill to the complete exoneration of the Vendors the Assumed
Liabilities.
6.2 The Purchaser shall assume, perform and observe all terms, conditions,
covenants, obligations and agreements contained in the Assumed Contracts and
other obligations assigned to it hereunder.
SECTION 7
GENERAL PROVISIONS
7.1 Notices
Any notice, request, consent, waiver, direction or other communication required
or permitted to be given under this Agreement shall be in writing and may be
given by delivering same or sending same by facsimile or e-mail transmission or
by delivery addressed to the Party to which the notice is to be given at its
address for service herein. Any such notice, request, consent, waiver, direction
or other communication shall, if delivered, be deemed to have been given and
received on the day on which it was delivered to the address provided herein (if
that day is a Business Day, and if it is not, then on the next succeeding
Business Day), and if sent by facsimile or e-mail transmission shall be deemed
to have been given and received at the time of receipt unless actually received
after 4:00 p.m. at the point of delivery, in which case it shall be deemed to
have been given and received on the next Business Day.

E-12



--------------------------------------------------------------------------------



 



(a) if to the Purchaser:
c/o Oncothyreon Inc.
2601 Fourth Avenue, Suite 500
Seattle, Washington 98121
Facsimile: (206) 801-2111
E-mail: RKirkman@oncothyreon.com
Attention: President and CEO
with a copy to :
Fraser Milner Casgrain LLP

2900 Manulife Place
10180 — 101 Street
Edmonton, AB T5J 3V5
Facsimile: (780) 423-7276
E-mail: colleen.cebuliak@fmc-law.com
Attention: Colleen Cebuliak
(b) if to the Vendors:
c/o Gamehost Income Fund
400, 4406 — 50th Avenue
Red Deer, AB T4N 3Z5
Facsimile: (403) 340-0683
E-mail: djwill@gamehost.ca
Attention: Vice President
with a copy to:
Shea Nerland Calnan LLP
2800, 715-5th Avenue SW
Calgary, Alberta T2P 2X6
Facsimile: (403) 299-9601
E-mail: jbrennan@snclaw.com
Attention: Joe Brennan
7.2 Time of Essence
Time shall be of the essence in this Agreement.
7.3 Entire Agreement
Except for the various collateral agreements entered into pursuant to the
Arrangement Agreement and in contemplation of the Arrangement, this Agreement,
constitutes the entire agreement between the Parties in respect of the subject
matters herein and cancels and supersedes all prior agreements and
understandings between the Parties in respect of the subject matter hereof.

E-13



--------------------------------------------------------------------------------



 



7.4 Assignment
This Agreement may not be assigned by either Party without the express written
consent of the other Party.
7.5 Injunctive Relief
The Parties hereto agree that irreparable harm could occur for which money
damages would not be an adequate remedy at law in the event that any of the
provisions of this Agreement were not performed by the Parties in accordance
with their specific terms or were otherwise breached. It is accordingly agreed
that the Parties shall be entitled to seek an injunction or injunctions and
other equitable relief to prevent breaches or threatened breaches of the
provisions of this Agreement or to otherwise obtain specific performance of any
such provisions.
7.6 Claims
All Claims for Losses for a breach of any covenant hereunder shall exclusively
be dealt with in accordance with the terms and conditions of the Indemnity
Agreement.
7.7 Binding Effect
This Agreement shall be binding upon and shall enure to the benefit of the
Parties and their respective successors and permitted assigns.
7.8 Further Assurances
Each Party shall, from time to time and at all times hereafter, at the request
of the other Parties, but without further consideration, do all such further
acts and execute and deliver all such further documents and instruments as shall
be reasonably required in order to fully perform and carry out the terms and
intent hereof.
7.9 Severability
If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that a
transactions contemplated hereby are fulfilled to the extent possible.
7.10 Amendment
No amendment, supplement, modification or waiver or termination of this
Agreement and, unless otherwise specified, no consent or approval by any Party,
shall be binding unless executed in writing by the Party to be bound thereby.

E-14



--------------------------------------------------------------------------------



 



7.11 Counterpart Execution
This Agreement may be executed in any number of counterparts and each such
counterpart shall be deemed to be an original instrument but all such
counterparts together shall constitute one agreement.
[Signature page follows]

E-15



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Purchaser and the Vendors have caused this Agreement to
be executed as of the date first written above by their respective officers
thereunto duly authorized.

            [ONCO ALBERTA]
      Per:           Robert L. Kirkman        President        [ONCO BC]
      Per:           Robert L. Kirkman        CEO        1518025 ALBERTA ULC
      Per:           Robert L. Kirkman        President     

INTERVENTION
Gamehost hereby confirms it is aware of the terms and conditions of the
Agreement and agrees for the benefit of the Purchaser to be jointly and
severally bound by all of the covenants, obligations and undertakings of the
Vendors set out in this Agreement.

            GAMEHOST INCOME FUND, by its Administrator,
Gamehost Management Inc.
      Per:           Darcy J. Will        Vice President     

1517680 Alberta ULC hereby confirms that it is aware of the terms and conditions
of the Agreement and agrees for the benefit of the Vendors to be jointly and
severally bound by all of the covenants, obligations and undertakings of the
Purchaser set out in this Agreement.

            1517680 ALBERTA ULC
      Per:           Robert L. Kirkman        President   

E-16



--------------------------------------------------------------------------------



 



         

SCHEDULE 3.1
PURCHASE PRICE
The Purchase Price shall be $100.

E-17



--------------------------------------------------------------------------------



 



SCHEDULE 3.2
PURCHASE PRICE ALLOCATION
The Purchase Price shall be allocated as follows:
Cash and cash equivalents      $100

E-18



--------------------------------------------------------------------------------



 



EXHIBIT F
PRE-ARRANGEMENT TRANSACTIONS
The transactions defined as the “Pre-Arrangement Transactions” in section 1.1 of
the Arrangement Agreement are the following transactions:

1a.    Oncothyreon Luxemburg S.à r.l. (“Onco Lux”) distributes to Oncothyreon
Inc. (“Onco US”) the 100 issued and outstanding Class A voting common shares in
the share capital of 0811769 B.C. ULC (“Onco BC”) which are currently held by
Onco Lux.   1b.     Oncothyreon Canada Inc. (“Onco Alberta”), which is currently
governed by the Canada Business Corporations Act, is continued as an unlimited
liability corporation under the Business Corporations Act (Alberta) (the “ABCA”)
and is renamed “Oncothyreon Canada ULC”.   2a.     Onco Alberta reduces the
stated capital account maintained for its common shares by an amount equal to
the fair market value of the issued and outstanding shares held by Onco Alberta
in the share capital of ProlX Pharmaceuticals Corp., Biomira Research Inc.,
Biomira B.V. and Oncodigm Biopharma Inc. (the “Subsidiary Shares”) and any other
asset of Onco Alberta other than $99 cash which will remain with Onco Alberta,
and, in conjunction therewith, distributes the Subsidiary Shares to Onco BC. For
greater certainty, the Tax Pools reside with Onco Alberta after the completion
of this step.   2b.     Onco BC reduces the stated capital account maintained
for its Class B preferred shares by an amount equal to the fair market value of
the Subsidiary Shares and any other asset of Onco Alberta less $100 and, in
conjunction therewith, distributes the Subsidiary Shares to Onco US.   3.   Onco
US arranges for the incorporation of a new Canadian subsidiary (“Newco”) with
nominal share capital.   4.   Onco US contributes the issued and outstanding
shares held by Onco US in the share capital of Onco BC to Newco, in exchange for
which Newco issues additional shares in its share capital to Onco US.   5.  
Onco BC continues as a limited corporation under the ABCA.

F-1